            Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 1 of 153



   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 1    A Limited Liability Partnership
      Including Professional Corporations
 2 JAY T. RAMSEY, Cal. Bar No. 273160
   1901 Avenue of the Stars, Suite 1600
 3 Los Angeles, California 90067-6055
   Telephone:     310.228.3700
 4 Facsimile:     310.228.3701
   jramsey@sheppardmullin.com
 5
     KLEIN MOYNIHAN TURCO LLP
 6 BRIAN P. ASTRUP (admitted pro hac vice)
     450 Seventh Avenue, 40th Floor
 7 New York, New York 10123
     Telephone:   212-246-0900
 8 Facsimile:     212-216-9559
     bastrup@kleinmoynihan.com
 9
     Attorneys for Defendants
10 FREEDOM FINANCIAL NETWORK, LLC,
     FREEDOM DEBT RELIEF, LLC, FLUENT,
11 INC., and LEAD SCIENCE, LLC
12                                UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14                                        OAKLAND DIVISION
     DANIEL BERMAN,                                 Case No.: 4:18-CV-01060-YGR
15
                    Plaintiff,                          Hon. Yvonne Gonzalez Rogers
16
            v.
17
   FREEDOM FINANCIAL NETWORK, LLC,                      DECLARATION OF BRIAN P. ASTRUP,
18
   FREEDOM DEBT RELIEF, LLC, FLUENT,                    ESQ. IN SUPPORT OF OPPOSITION TO
19 INC., and LEAD SCIENCE, LLC,                         MOTION FOR CLASS CERTIFICATION
20
                    Defendants.
21
     FREEDOM FINANCIAL NETWORK,
22 LLC and FREEDOM DEBT RELIEF,
     LLC,
23
                    Third-Party Plaintiffs,
24
            v.
25
     DOES 1 through 5,
26
                    Third-Party Defendants.
27
28   {00132240;1}
                                   DECLARATION OF BRIAN P. ASTRUP, ESQ.
           Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 2 of 153




 1 I, Brian P. Astrup, hereby declare:
 2          1.      I am over the age of eighteen and I am an attorney admitted to practice law in the

 3 State of New Jersey, the State of New York, and I have been admitted to practice in this Court via
 4 pro hac vice.
 5          2.      I am co-counsel of record to Defendants Freedom Financial Network, LLC,

 6 Freedom Debt Relief, LLC, Fluent, Inc., and Lead Science, LLC (collectively, “Defendants”).
 7          3.      I make this Declaration in support of Defendants’ Opposition to Motion for Class

 8 Certification.
 9          4.      The following facts are based upon my personal knowledge. If called as a witness,

10 I could and would testify competently to such facts under oath.
11          5.      On February 15, 2019, I produced to Plaintiff’s counsel an updated excel

12 spreadsheet containing additional information on the 100 numbers chosen by Plaintiff. That
13 document was originally produced as FLUENT_000574 and the updated spreadsheet was
14 produced as FLUENT_004052.
15          6.      Attached hereto as Exhibit 2 is a true and correct copy (reformatted for readability)

16 of a representative sample of the 100-number spreadsheet as it pertains to Plaintiff’s registration.
17          7.      Attached hereto as Exhibit 3 is a true and correct copy of the response from

18 Comcast to Defendants’ third-party subpoena.
19          8.      Attached hereto as Exhibit 4 is a true and correct copy of the response from Google

20 to Defendants’ third-party subpoena.
21          9.      Attached hereto as Exhibit 5 is a true and correct copy of the Expert Report of

22 David Kalat.
23          10.     Attached hereto as Exhibit 6 is a true and correct copy of the Supplemental Expert

24 Report of David Kalat.
25          11.     Attached hereto as Exhibit 7 is a true and correct copy of the Expert Report of Jan

26 Kostyun.
27
28   {00132240;1}
                                 DECLARATION OF BRIAN P. ASTRUP, ESQ.
           Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 3 of 153




 1          12.     Attached hereto as Exhibit 8 is a true and correct copy of selected portions of the

 2 deposition transcript of Benjamin H. Beecher.
 3          13.     Attached hereto as Exhibit 9 is a true and correct copy of the voluntary dismissal

 4 filed by plaintiffs in the Hilton v. Fluent, LLC (9:17-cv-81270) matter.
 5          I declare under penalty of perjury that the foregoing is true and correct.

 6          Executed in New York, New York on March 1, 2019.

 7
                                                   _/s/ Brian P. Astrup_______________
 8                                                 Brian P. Astrup, Esq.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   {00132240;1}
                                 DECLARATION OF BRIAN P. ASTRUP, ESQ.
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 4 of 153




                      EXHIBIT 2
         Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 5 of 153


Phone                   5103269945
Landing DateTime        12/24/2017 20:39
Landing Domain          signup.electronics-sweepstakes.com
Refer Domain            amclicks.com




                        Mozilla/5.0 (Linux;
                        Android 5.1.1; SM-J320P
                        Build/LMY47X)
                        AppleWebKit/537.36
                        (KHTML, like Gecko)
                        Chrome/63.0.3239.111
UserAgent               Mobile Safari/537.36
IP Address              73.252.203.130
TCPA consent            yes
DateTime TCPA Consent   12/24/2017 20:41
Email                   Buffola@gmail.com
Firstname               Dunk
Lastname                Loka
Address                 Grand st
City                    Alameda
State                   CA
Zippost                 94501
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 6 of 153




                      EXHIBIT 3
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 7 of 153
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 8 of 153
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 9 of 153
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 10 of 153
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 11 of 153




                       EXHIBIT 4
       Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 12 of 153



                       Account Info - buffola.AccountInfo.txt
############## * Google Confidential and Proprietary * ###############

GOOGLE SUBSCRIBER INFORMATION
Name: ola bello
e-Mail: buffola@googlemail.com
Created on: 2007/02/19-21:59:20-UTC
Terms of Service IP: 82.10.192.86, on 2007/02/19-21:59:19-UTC
Google Account ID: 742075131625

No user IP logs data.

############## * Google Confidential and Proprietary * ###############




                                       Page 1
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 13 of 153




                       EXHIBIT 5
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 14 of 153




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA



DANIEL BERMAN,

Plaintiff,

v.                                                Case No. 4:18-CV-01060-DMR

FREEDOM FINANCIAL NETWORK, LLC,                  Hon. Yvonne Gonzalez Rogers
FREEDOM DEBT RELIEF, LLC, FLUENT,
INC, and LEAD SCIENCE, LLC,

Defendants.

                          EXPERT REPORT OF DAVID KALAT




Expert Report of David Kalat / Berman v. Freedom Financial, et al.             1|Page
           Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 15 of 153




           EXPERT REPORT OF DAVID KALAT ........................................................................... 1

I.         SUMMARY OF OPINIONS .................................................................................................. 3

II.        QUALIFICATIONS ............................................................................................................... 5

III.         DOCUMENTS AND DATA SOURCES CONSIDERED.................................................. 8

IV.          ANALYSIS AND OPINIONS ............................................................................................ 9

      A.        Introduction ...................................................................................................................... 9

V.         ANALYSIS OF ALLEGED “FACIALLY DEFICIENT” LEADS ..................................... 12

      A.        Users of Fluent’s web forms have different incentives to enter contact information than
      they do for their name and address ........................................................................................... 12

      B.        Testing the Integrity of the Registration Information .................................................... 14

           1.      Methodology............................................................................................................... 17

           2.      Email Verification ...................................................................................................... 17

           3.      The “Dunk Loka” Lead .............................................................................................. 20

           4.      Duplicate Leads .......................................................................................................... 22

      C.        Analysis of the IP Address Information Shows No Unexpected Anomalies ................. 23

      D.        Data Security Issues ....................................................................................................... 27

      E.        Bot activity ..................................................................................................................... 28

           1.      Leads With “Placeholder” Variables .......................................................................... 29

           2.      The Origin of the “Dunk Loka” Lead ......................................................................... 31

      F. Identification of Business Numbers ................................................................................... 32

      G.        Analysis Of Dialer Records To Leads............................................................................ 33




Expert Report of David Kalat / Berman v. Freedom Financial, et al.                                                                   2|Page
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 16 of 153




I.      SUMMARY OF OPINIONS

1. Plaintiff’s experts Anya Verkhovskaya and Benjamin Beecher claim to have identified various
     inconsistencies in the lead data produced by Fluent that they imply or directly allege are
     indications of suspicious activity, data corruption, or other reasons to distrust the integrity and
     reliability of the leads. As my analysis herein details, these conclusions rest on faulty
     assumptions and misleading analysis. Each claim alleging “deficiencies” is meritless and
     evaporates on closer inspection.
2. My analysis of a randomly selected statistically valid sample of 16,270 leads found that at least
     88.89% were corroborated by information available in the public records provided by
     LexisNexis, TLO, and the National Change of Address database. Additional investigation is
     needed to assess the remaining 18% of the leads.
3. 88.7% of the email addresses in the sample of 16,270 leads are verified by their providers to
     be valid email addresses associated with actual users to whom emails can be directed. Many
     of the remaining addresses appear to be previously valid email addresses that were likely
     discontinued by their users prior to my analysis. Additional investigation is needed to assess
     the remaining 11.3% of the email addresses.
4. Analyzing the email addresses in the sample of 16,270 leads found no evidence that they had
     originated from email harvesting, had been generated by email appending or permutations, or
     showed any evidence of lacking opt-in consent.
5. The LexisNexis and TLO databases, which plaintiff proposes as an authoritative repository of
     consumer contact information, do not associate plaintiff Daniel Berman with his own phone
     number, and as such are “deficient” in the same way that the Fluent lead records alleged to
     be. It does not logically follow to conclude that it is a fatal deficiency that the leads associate
     the 510-326-9945 number with someone other than Daniel Berman, if the plaintiff’s preferred
     resource of reliable information also associate the 510-326-9945 number with someone other
     than Daniel Berman.



Expert Report of David Kalat / Berman v. Freedom Financial, et al.                           3|Page
     Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 17 of 153




6. Ms. Verkhovskaya claims that 132,867 of the leads are duplicated by one or more additional
   leads that she implies are untrustworthy. I correlated the lead data to the call logs and confirmed
   that for every one of the 16,270 telephone numbers in my sample, no calls were logged to that
   number prior to the date on the earliest lead. Even if there was a reason to distrust the validity
   of the additional leads, none of those leads would be relevant to a determination of whether
   there was documentation of prior express written consent to initiate calls or texts to those
   numbers. Furthermore, my own testing of Fluent’s websites confirmed Fluent’s statement that
   the web forms autofill customer information for returning registrants. This explains the
   similarities between the duplicate leads that Ms. Verkhovskaya found noteworthy.
7. Ms. Verkhovskaya’s analysis comparing the distance between the physical address recorded
   in each lead with the geolocation associated with the corresponding IP address is nonsensical,
   because the geolocation of the IP address identifies the location of the entity that registered the
   IP address (which is typically a commercial ISP), not the location of the user.
8. The presence of internal private IP addresses associated with Fluent’s network in some of the
   lead records is not an indication of a “misconfigured system” and is consistent with my prior
   experience with Fluent’s documentation.
9. The absence of a CAPTCHA toolbar from Fluent’s web sites is irrelevant in light of the fact
   that other attributes of the web site design provide comparable levels of data security.
10. I see no evidence supporting the contention that any leads were submitted by spam bots instead
   of by actual human visitors to Fluent’s web sites.
11. Ms. Verkhovskaya's methodology for identifying business numbers under-identifies business
   numbers.
12. I compared the Dialer Logs with the Fluent Leads and determined that every call or text
   documented in the Dialer Logs was placed to a telephone number previously obtained from a
   lead, with the exception of 20 telephone numbers not contained on either of these data sets.




Expert Report of David Kalat / Berman v. Freedom Financial, et al.                         4|Page
        Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 18 of 153




II.       QUALIFICATIONS

13. I am a Director at Berkeley Research Group, LLC (“BRG”), a leading global strategic advisory
      and expert services firm that provides independent expert testimony, litigation support, data
      analytics and other services to major law firms, Fortune 500 corporations, government
      agencies, and regulatory bodies around the world. I am a member of the firm’s Global
      Investigations + Strategic Intelligence practice group. I lead investigations involving data
      analytics and forensic computer examinations. I joined BRG in April 2015.1
14. I received my Bachelor of Arts from the University of Michigan as a James B. Angell Scholar.
      I received my Master’s Degree in Library and Information Science from the University of
      Illinois at Urbana-Champaign.
15. I am certified by the International Society of Forensic Computer Examiners (ISFCE) as a
      Certified Computer Examiner (license number 1666). I am also licensed by the International
      Information System Security Certification Consortium ((ISC)2) as a Certified Information
      Systems Security Professional (license number 593527). I am a Certified Fraud Examiner
      (license number 621469). I am a licensed Private Detective in the states of Illinois (license
      number 115.002487) and Texas (license number 52430601).
16. I am a non-fiction author with a focus on the history of information technology. For example,
      I write a monthly column for LegalTech News called “Nervous System” that approaches issues
      of data privacy and cybersecurity from a historical context.
17. I have been retained as a consulting and/or testifying expert in several TCPA actions including
      many for which I have either not yet been disclosed or not yet provided any written testimony.
      I have also provided written and/or verbal testimony in the following matters involving TCPA
      actions and related claims:
                       a. In the case of Revitch v. Citibank in the Northern District of California, I
                       provided an expert report on the technical capacity and functionality of the
                       communication platform used by the Defendant.

1
    My Curriculum Vitae is set forth as Exhibit 1.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                         5|Page
     Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 19 of 153




                   b. In the case of Marcheco v. Jo-Ann Stores, LLC in the Southern District of
                   Florida, I provided an expert report on the technical capacity and functionality
                   of the messaging platform used by the Defendant.
                   c. In the case of Braver et al. v. NorthStar Alarm Services, LLC in the Western
                   District of Oklahoma, I conducted data analytics and investigative research on
                   behalf of the defendant in a putative TCPA lawsuit involving the use of
                   soundboard avatar technology.
18. I served on the data analysis teams at the direction of testifying expert Peggy Daley analyzing
   lead lists and other related data sources in the following TCPA matters:
                   a. Pieterson v. Wells Fargo Bank, N.A., No: 3:17-cv-02306-EDL (N.D. Cal.)
                   b. McCurley v. Royal Seas Cruises, Inc., No. 17-cv-1988 AJB (AGS),
                   consolidated with DeForest v. Royal Seas Cruises, Inc., No. 17-cv-986 AJB
                   (AGS) (S.D. Cal)
                   c. Horton v. Navient Solutions, Inc., No: 1773cv00200 (Mass. Sup. Ct.)
                   d. Bakov, et. al v. Consolidated World Travel Inc. d/b/a Holiday Cruise Line,
                   No. 1-15-CV-02980, consolidated with No. 1-17-CV-973 (N.D. IL)
                   e. Fitzgerald v. Universal Pictures, No: 6:16-cv-01193-CEM-DCI (M.D. Fla)
                   f. Flowers v. Twilio, Inc., No: RG16804363 (Sup. Ct. Cal.)
                   g. Zaklit v. Nationstar Mortgage LLC, et al., No: 5:15-cv-02190-CAS-KK
                   (C.D. Cal.)
                   h. Lee v. Global Tel * Link Corporation, No.: 2:15- cv-02495-ODW PLA,
                   consolidated with 2:15-cv-03464-ODW-PLA (C.D. Cal.)
                   i. Henderson v. United Student Aid Funds, Inc. D/B/A USA Funds, No. 3:13-
                   cv-1845-JLS-BLM (S.D. Cal.)
                   j. Johnson v. Navient Solutions, Inc. f/k/a Sallie Mae, Inc., No 1:15-CV-0716
                   (S.D. Ind.)
                   k. Charvat, et al. v. Valente, et al., No. 12-CV-5746 (N.D. Ill.)

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                      6|Page
     Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 20 of 153




19. I have direct experience analyzing dialer systems used by call centers and organizations to
   manage communications with their customers and prospects. During the course of my work at
   BRG I have performed a variety of data analysis on numerous putative TCPA class actions as
   well as similar cases filed under the California Invasion of Privacy Act. My work has included
   but is not limited to reverse engineering the data schema and design of dialer platforms;
   forensic examination of web server logs to compare to the URLs and IP addresses in lead lists;
   analysis in SQL and PostgreSQL of dialer database records, call detail records, and Customer
   Relationship Management (“CRM”) database records; analyzing records produced by the
   Interactive Marketing Solutions (“IMS”) to distinguish wireless telephone numbers from
   landline telephone numbers; and conducting telephone number reverse lookups using data
   brokers such as LexisNexis and TLO. I have analyzed the use of dialers from Asteria, Noble
   Systems, Interactive Intelligence, Genesys, and other vendors. I have also examined the use of
   soundboard avatar technology by call centers.
20. I provide TCPA compliance consulting services to clients including but not limited to
   monitoring the use of customer contact databases and/or lead lists to design the recipients of
   outbound campaigns; scrubbing customer contact databases and/or lead lists to identify and
   remove cellular telephone numbers; and analyzing post-facto call detail reports to verify
   cellular telephone numbers were not contacted. In this capacity I have directly accessed the
   relevant dialer systems to run database queries, extract reports, upload data, and monitor
   configuration settings.
21. I have also provided prior expert testimony in the following matters:


          Revitch v. Citibank, No. 3:17cv06907 (N.D. Calif., 2017)
          Marcheco v. Jo-Ann Stores, LLC, 1:18cv20564 (S.D. Fla., 2018)
          Kolodziej v. Justice Park District, et al., 2014 L 775 (Cook Cnty. Cir. Ct., 2014)
          Indeck Energy Services v. DePodesta, et al., 14 CH 602 (Lake Cnty. Cir. Ct., 2014)
          Braver et al. v. NorthStar Alarm Services, LLC, 5:17cv00383 (W.D. Okla., 2017)


Expert Report of David Kalat / Berman v. Freedom Financial, et al.                      7|Page
        Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 21 of 153




             C.J. Drilling, Inc. v. Welsh, No. 17 CH 001095 (Kane Cnty. Cir. Ct.)
             Western Union v. Kula, 1:17cv00280 (N.D. Ill.)
             Segerdahl Corp. v. Ferruzza, et al., 1:17cv03015 (E.D. Ill.)
             L&W Supply Corp. v. Banks et al., CV16-00816 (Washoe Cnty. Dist. Ct.)
             Bunnet & Co., Inc. and Energy Feeds International, LLC v. Dores, 1:15cv1104 (W.D.
              Texas); also In Re: Frank Miranda Dores and Mary Anne Souza Dores, No. 16-10169-
              B-13 (Bankr. E.D. Calif.)
             Pro Sapiens LLC v. Indeck Power Equipment Co., 14L5730 (Cook Cnty. Cir. Ct.)
             Geophysical Service Inc. v. Anadarko Petroleum Corp. et al., 1201-15228 (Ct. of
              Queen’s Bench of Alberta, 2014)
22. I have been retained by counsel for defense. I am being compensated at my hourly rate of $450.

III.      DOCUMENTS AND DATA SOURCES CONSIDERED

23. My understanding of the factual matters at issue is based on my review of the documents and
       data described below. I understand that additional information relevant to my opinions may be
       disclosed in subsequent productions and depositions. Accordingly, I reserve the right to amend
       my findings based upon such additional disclosures.
24. Lead/registration records:
                      a. Fluent_00441
                      b. Fluent_00572
25. Call log records:
                      a. LeadScience_000677 (Outbound)
                      b. Freedom_000967 (Inbound)
                      c. Freedom_000968 (Inbound)
                      d. LeadScience_000676 - Call info for Plaintiff Daniel Berman
26. Second Amended Complaint
27. Fluent Inc.’s Responses and Objections to Plaintiff’s First Set of Discovery


Expert Report of David Kalat / Berman v. Freedom Financial, et al.                        8|Page
       Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 22 of 153




28. Plaintiff’s Production (BERMAN 001-055)
29. Plaintiff’s Responses and Objections to Freedom Financial Network, LLC’s and Freedom Debt
      Relief, LLC’s First Set of Discovery to Plaintiff
30. Google Account Information for Buffola@gmail.com account
31. Affidavit of TCPA Prior Express Written Consent, by Mitenkumar Bhadania (April 30, 2018)
32. Declaration of Mitenkumar Bhadania in Support of Defendant’s Reply Motion (Dec. 4, 2018)
33. Declaration of Brian Astrup (Dec. 4, 2018)
34. Declaration of Dharma Naik in Support of Defendants’ Motion to Dismiss (November 13,
      2018)
35. Declaration of Daniel J. Barsky in Support of Defendants’ Motion to Dismiss (November 13,
      2018)
36. Fluent’s Supplemental Response to Interrogatory Number 3
37. Expert Report of Anya Verkhovskaya (Dec. 7, 2018)
38. Expert Report of Benjamin Beecher (Dec. 7, 2018)

IV.      ANALYSIS AND OPINIONS
         A.      Introduction

39. Fluent Inc. (“Fluent”) is a digital marketing company that owns and operates consumer-facing
      websites that offer consumers various opportunities including enrolling in online sweepstakes.2
      These websites collect contact information and first-party data from consumers that Fluent
      uses to assist advertisers in targeting and potential customers and generating leads for
      advertisers. Consumers who access a website operated by Fluent are generally prompted to
      supply their name, address, date of birth, and telephone number (“Registration Information”).
      The system prompts the consumer to agree to the Terms and Conditions of the website, and to
      submit their consent to be contacted by one or more of the advertisers (“Marketing Partners”)


2
  I have encountered Fluent in prior casework and know from experience that their lead generation operations
include earning rewards, receiving job listings, obtaining product samples, and other consumer transactions,
however the discussion set forth in the pleadings I was provided in this matter specifically reference sweepstakes.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                             9|Page
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 23 of 153




    listed on the TCPA consent page displayed by the website. If the consumer checks the boxes
    to provide their agreement with the Terms and Conditions and their consent to be contacted,
    then their Registration Information is recorded in Fluent’s leads database and may be made
    available to Fluent’s Marketing Partners.3
40. On December 24, 2017, customer contact information was submitted through one of Fluent’s
    websites (signup.electronics-sweepstakes.com) that contained the telephone number 510-326-
    9945, email address buffola@gmail.com, the name “Dunk Loka” and an incomplete street
    address of “Grand Street” (with no house number).4
41. Between December 26, 2017 and February 14, 2018, 18 SMS text messages and three
    outbound telephone calls were directed to 510-326-9945.5 These texts and calls were received
    by plaintiff Daniel Berman, who has stated under oath that he is the sole user of that telephone
    number.6
42. Mr. Berman also stated under oath that he did not submit this Registration Information to
    Fluent; did not authorize anyone to do it on his behalf; has never used the name “Dunk Loka;”
    has never used the email address buffola@gmail.com; and has never lived on “Grand Street.”7
43. Examination of public records databases has failed to yield any records pertaining to anyone
    by the name of “Dunk Loka.” Information supplied by Google has established no connection
    between Mr. Berman and the buffola@gmail.com address.
44. Based on the evidence that the “Dunk Loka” Registration information does not document Mr.
    Berman’s identity, contact information, or consent, plaintiff proceeds to the conclusion that all




3
  Fluent Inc.’s Responses and Objections to Plaintiff’s First Set of Discovery (“Fluent’s Responses”) at 3:22-4:24.
4
  Affidavit of TCPA Prior Express Written Consent, by Mitenkumar Bhadania (“Bhadania Affidavit”) paragraphs
6-16.
5
  LEADSCIENCE_000676.
6
  Plaintiff’s Responses and Objections to Freedom Financial Network, LLC’s and Freedom Debt Relief, LLC’s
First Set of Discovery to Plaintiff (“Plaintiff’s Responses”), at 4:24-26.
7
  Second Amended Complaint, paragraph 213.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                            10 | P a g e
     Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 24 of 153




    of the leads collected and supplied by Fluent are “bogus” and “invalid.”8 Plaintiff claims that
    “the leads contain at least on the order of 100,000 facially deficient leads.”9
45. Although plaintiff does not define “facially deficient,” or clarify exactly how the figure of
    “100,000” was reached, this appears to represent conclusions from the expert reports of Anya
    Verkhovskaya and Benjamin Beecher. Together, Ms. Verkhovskaya and Mr. Beecher identify
    various types of alleged inconsistencies in the lead data produced by Fluent that they imply or
    directly allege indicate suspicious activity, data corruption, or other reasons to distrust the
    integrity and reliability of the leads generated by Fluent. The alleged inconsistencies or
    deficiencies identified in the analysis of Ms. Verkhovskaya and Mr. Beecher are as follows:
                   a. Ms. Verkhovskaya claims that “[m]ore than 50% of names and/or addresses
                   are garbled, invalid, and/or blank.”10
                   b. Ms. Verkhovskaya claims that 132,867 of the leads are duplicated by one
                   or more additional leads that differ only in the IP address and in some cases the
                   physical address.11
                   c. Ms. Verkhovskaya claims that only 84,594 pairs of IP addresses and
                   validated street addresses are within 10 miles of one another, and the others are
                   over 10 miles or even over 300 miles apart.12
                   d. Mr. Beecher claims that there are hundreds of examples text strings like
                   {FIRSTNAME} {LASTNAME} in the leads that appear to have been inserted
                   by computer programs instead of people.13




8
  Second Amended Complaint, paragraphs 9 and 231.
9
  Second Amended Complaint, paragraphs 4-5.
10
   Expert Report of Verkhovskaya, paragraph 54.
11
   Expert Report of Verkhovskaya, paragraph 61.
12
   Expert Report of Verkhovskaya, paragraph 63.
13
   Expert Report of Benjamin Beecher, p. 6-7.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                      11 | P a g e
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 25 of 153




                     e. Mr. Beecher claims that his analysis of the IP addresses shows that 59.1%
                     of the leads “came from misconfigured systems,” and is “either corrupted or
                     maliciously faked, but cannot be real.”14
46. As my analysis below details, these conclusions rest on faulty assumptions and misleading
     analysis, and each of these alleged “deficiencies” evaporates on closer inspection.

V.      ANALYSIS OF ALLEGED “FACIALLY DEFICIENT” LEADS
        A.        Users of Fluent’s web forms have different incentives to enter contact
        information than they do for their name and address

47. Ms. Verkhovskaya opines that “more than 50% of the names and/or addresses are garbled,
     invalid, and/or blank” and concludes this is “outside of the industry standards.”15 It is unclear
     here what "industry" Ms. Verkhovskaya means. She is neither a telemarketer nor a lead
     generator.
48. Ms. Verkhovskaya states that “[w]hile it is common to have a small number of records with
     garbled or blank data (approximately 3% to 5%), it is uncommon to have greater than 50% of
     names and/or addresses to be garbled, invalid, and/or blank.”16 She appears to be drawing a
     comparison between the condition and composition of the leads and her experience with the
     formatting and quality of public records and similar records provided by data processing
     vendors such as LexisNexis and TLO. This is an inapt comparison.
49. LexisNexis, TLO, and comparable data vendors compile their databases from a variety of data
     sources including utility bills, credit applications, bankruptcy filings, property records,
     corporation filings, driver’s licenses, hunting and fishing licenses, marriage and divorce
     records, motor vehicle registrations, professional licenses, voter registrations, and other
     documents that might associate names of persons with telephone numbers.17 The consistency

14
   Expert Report of Benjamin Beecher, p. 8.
15
   Expert Report of Anya Verkhovskaya, paragraphs 73 (a) and 54.
16
   Ibid, paragraph 54.
17
   For example, the sources used by LexisNexis’ Public Records database are described in the LexisNexis Content
Listing, which is available online at https://web.lexis.com/help/research/ContentListing.pdf. The relevant excerpt
from this 312-page document is attached as Exhibit 2.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                           12 | P a g e
       Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 26 of 153




     of the data records that Ms. Verkhovskaya observes as “common” or “industry standard”
     reflects the nature of these source records. These are materially different sources from website
     forms that consumers fill in to win a prize. The likelihood that certain information will be
     entered intentionally incorrectly is much higher in records of this nature as opposed to credit
     applications and utility bills.
50. By contrast, it is my understanding from the pleadings and other documents that leads were
     only generated when consumers registered online at a website operated by Fluent. From the
     standpoint of a consumer submitting information to a website in order to enroll in a prize
     drawing, submitting a valid form of contact (such as phone number and/or email address) is
     the minimal amount of valid information that one would need to provide to effectively engage
     in the transaction. Submitting pseudonymous information for their identity and demographic
     details may hinder the usefulness of the results from the perspective of the marketer, but does
     not impede the ability of the consumer to participate in the drawing.
51. Submitting pseudonymous information also does not impede the ability of the consumer to
     consent to receive marketing communications. It is not a novel observation that users
     commonly interact online in pseudonymous or anonymous ways.18 Many privacy
     organizations advocate for and defend the use of pseudonyms online.19 If the use of
     pseudonymous identities were equated with a lack of consent, then numerous Internet users
     would be unable to consent to basic services such as signing up for email accounts, submitting
     online comments, purchasing items from ecommerce sites, and other workaday transactions
     routinely conducted using pseudonymous online “handles.”
52. I personally tested two of the Fluent lead generation websites to examine the user experience
     for myself. I accessed thedailywinnings.com and nationalconsumercenter.com, and on
     multiple occasions went through all of the steps necessary to submit a lead on each site. I

18
   See, for example, Van der Nagel and Frith, “Anonymity, pseudonymity, and the agency of online identity:
Examining the social practices of r/Gonewild,” First Monday (Vol. 20, No. 3, March 2, 2015), attached as Exhibit
3.
19
   For example, see the Electronic Frontier Foundation’s “A Case for Pseudonyms,” attached as Exhibit 4.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                         13 | P a g e
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 27 of 153




     observed that the web form asked for my email address first, then on a second page asked for
     my name and zip code, and on a third page asked for my street address, city, state, and
     telephone number. By treating these different components of the consumer’s information as
     discrete questions, the consumer’s state of mind may change as the different data fields are
     submitted. This is significant in understanding how a given individual may be more or less
     forthcoming and accurate on different components of the information they submit to the site.

        B.      Testing the Integrity of the Registration Information

53. Fluent’s General Counsel and Chief Compliance Officer Daniel Barsky stated in his
     declaration of November 13, 2018 that “Fluent does not have the capacity to determine whether
     each consumer has entered a name which matches the subscriber name for a telephone number
     which has been entered. That is because there is no public database of cell phone subscribers
     and there is no reverse-cellular telephone number lookup provider that can reliably provide
     cellphone subscriber information.”20
54. As a professional investigator who has extensive experience using public records databases
     such as LexisNexis and TLO, I agree with Mr. Barsky’s statement. I am aware of no effective
     or efficient mechanism by which Fluent could test the validity of the lead registrations as they
     submitted. That being said, the information available in public records databases can be queried
     in a post-hoc fashion to look for corroborating evidence supporting the information contained
     in the leads. As detailed more fully below, this examination entailed consulting multiple data
     systems and comparing numerous data points, the complexity of which required me to conduct
     this analysis only on a sample.
55. In order to test the integrity of the leads, I conducted my analysis on a randomly selected
     sample of 16,270 telephone numbers.21 This statistically sound sample was randomly selected

20
   Declaration of Daniel J. Barsky in Support of Defendants’ Motion to Dismiss (“Barsky Declaration”), paragraph
40.
21
   I have been involved in a number of TCPA lawsuits in which Ms. Verkhovskaya has served as the opposing
expert, and I know from such prior case experience that Ms. Verkhovskaya has previously disclaimed having any
expertise in statistical sampling. When deciding on the size of a statistical sample, I generally use the sample size

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                             14 | P a g e
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 28 of 153




    from the larger population of telephone numbers22 that received calls and/or texts from
    Freedom23, and for each telephone number in the sample population, all corresponding leads
    were also included.24
56. The information on Fluent’s lead records can generally be divided into five types or categories
    of data:
                a. Identity: This information provides the consumer’s name.
                b. Contact: This information encompasses the email and/or phone number to
                    which communications will be directed.
                c. Demographic information: This information includes the address and date of
                    birth, and enables marketers to isolate certain populations based on age or
                    geography for certain types of communications.
                d. Qualification: The survey questions probe different areas such as finances,
                    education, health, reading habits, politics, and other aspects of the consumer’s
                    lifestyle and interests that can be used to identify which leads are of special
                    interest to which advertisers.25
                e. Consent: This information includes the combination of web address, IP, and
                    date documenting the moment when the consumer submitted their information
                    and agreed to the posted terms and conditions.




calculator provided by Raosoft. For a master population of 730,274, with a 1% margin of error and a 99% level of
confidence, the Raosoft sample size calculator recommends a sample of 16,219. For the purposes of consistency
with Ms. Verkhovskaya’s analysis, I opted to use the same sample size of 16,270.
22
   Ms. Verkhovskaya stated in her expert report that her analysis identified 730,274 unique telephone numbers that
received calls or texts (see paragraph 37). This is contrasted with the figure of 778,548 reported in the Second
Amended Complaint (paragraph 228). My own examination of the 5,101,700 rows of data in
LEADSCIENCE_000677 found 730,167 unique telephone numbers. I do not have an explanation for these
discrepancies. For the purposes of my calculations herein I rely on my own count of 730,167 numbers.
23
   The call logs were searched from the data source LeadScience_000677.
24
   The leads were appended from Fluent_00441 and Fluent_000572.
25
   Based on my testing of the Fluent websites I observed that this type of information was gathered through the
survey questions, although it was not produced in the lead lists used for my analysis and was not relevant to my
analysis.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                           15 | P a g e
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 29 of 153




57. The distinction between these different categories of data is important, because although they
     make up a lead registration in the aggregate, the different data categories are collected under
     different circumstances that have an effect on the completeness of the overall record. Plaintiff’s
     experts make no distinction between instances where the various components of the
     registration information contain inaccurate information that does not point to a single consumer
     (such as the “Dunk Loka” lead) from instances where a consumer has submitted substantially
     correct information but together with inaccurate or pseudonymous information. Plaintiff treats
     these materially different scenarios as being equal examples of “facially deficient”
     registrations. As discussed above, a consumer registering to win an online prize drawing has a
     strong incentive to provide a valid means of receiving that prize, but may be less incented to
     go beyond the minimal interaction necessary to have a shot at winning. Consequently, it is
     reasonable to expect that with few exceptions the leads would contain valid, accurate contact
     information even if the data fields for identity and/or address were incomplete and/or
     inaccurate.26
58. For the purposes of my analysis, I considered a lead “substantially valid” if the contact
     information along with the name and/or address can be supported by public records from one
     or more sources indicating the same person.
59. Using the methodology set forth below, I determined that 88.89% of the sample leads I tested
     were substantially validated.
60. Only 11.11% of the leads contained information that could not be substantially validated by
     public records.
61. My analytical methodology is described in detail below.27




26
  Issues related to the IP address information are discussed in a separate section below.
27
   In my capacity as a Director in BRG’s Global Investigations and Strategic Intelligence practice, I work with a
team of professional investigators and data analysts whom I supervise. Throughout this Report, when I use the first-
person to describe my analysis, I am referring to work conducted by me or by my staff under my direction.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                            16 | P a g e
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 30 of 153




                1.   Methodology

62. I submitted the sample set of 16,270 telephone numbers to both the data vendors LexisNexis
     and TLO to perform a “reverse append” analysis, and return the names and addresses that these
     data vendors associate with those phone numbers. This is the same methodology that Ms.
     Verkhovskaya herself proposes in her expert report as a means of identifying names and
     contact information of class members for class notification.28
63. I am familiar with both of these data vendors and have used their public records databases
     extensively in my capacity as a professional investigator, both in the context of TCPA litigation
     and other non-TCPA casework. Both data vendors have a strong reputation in the investigative
     community.
64. This reverse append process created two sets of records, one from LexisNexis and one from
     TLO, that contained information about the associations between people’s names, addresses,
     and phone numbers that are documented in the various data sources from which these vendors
     of public records aggregate their results.29 These LexisNexis and TLO results were then
     compared to the information in the sample leads to identify where the lead information could
     be corroborated.
65. Additionally, I submitted the email and physical addresses reported in the leads to the National
     Change of Address (NCOA) database. The NCOA results allowed me to create standardized
     formatting that could be electronically matched to the standardized results reported by
     LexisNexis and TLO. The NCOA results also provided a third source of public records
     information against which to verify the information in the leads.30

                2.   Email Verification

66. The sample set of 16,270 telephone numbers correlates to leads containing 16,297 email
     addresses. As set forth below, I determined that 88.7% of them are valid email addresses

28
   Expert Report of Anya Verkhovskaya, par. 64-68.
29
   The raw results returned by LexisNexis and TLO are attached in native form as Group Exhibit 5.
30
   I know from prior casework that Ms. Verkhovskaya has subscriptions to all of these data vendors as well, and
was capable of conducting the same comparative analysis that I did, but chose not to.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                        17 | P a g e
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 31 of 153




     verified by their providers to be associated with actual users to whom emails can be directed.
     I also found no evidence that the corpus of emails in the sample had been obtained through any
     means other than the direct input by actual users. The methodology underlying this conclusion
     is set forth below.
67. Kickbox is an email verification service developed for marketers and designed to identify
     undeliverable email addresses.
68. According to its terms of use, Kickbox will not perform validation on lists it suspects have
     been gathered through email harvesting methods or which show evidence of including non-
     opted-in addresses. Kickbox will fine its users or even terminate their accounts if their
     submissions are suspected of being non-opted-in lists or having been harvested from another
     sources. Kickbox also prohibits use of its service to:
                a. verify purchased lists (whether they are opt-in or not)
                b. verify permutations of email addresses, also known as directory harvesting
                c. verify email addresses generated via email appending.31
69. Kickbox’s analysis separates the various email addresses it analyzes into four different buckets.
     “Deliverable” indicates the recipient’s mail server confirmed the recipient mailbox exists and
     Kickbox’s algorithm considers the address safe to send mail. “Risky” covers a range of email
     addresses that are also confirmed to exist, but which have characteristics indicating they are
     unlikely to be used successfully for commercial communication.32 “Unknown” means the
     verification service was unable to get a timely response from the domain, and can be rechecked
     at a later time. “Undeliverable” indicates the email address does not exist.33 For the purposes




31
   Kickbox Acceptable Use Policy, is attached as Exhibit 6.
32
   “Risky” addresses include email addresses that are assigned to a role (such as info@domain.com); are addresses
set up with a disposable email service provider which are typically intended for one-time use to receive a service
communication; and email addresses at a domain that accepts any message sent to it regardless of whether that
mailbox is separately defined.
33
    See Kickbox Definition of Terminology, available at https://docs.kickbox.com/v2.0/docs/terminology and
attached as Exhibit 7.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                           18 | P a g e
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 32 of 153




     of this analysis, I considered “Deliverable” and “Risky” to be valid email addresses, because
     they were reported by the providers to be existing user-created addresses.
70. As an additional verification, Kickbox scores each lead with a Sendex Email Quality score. As
     explained on their website, “Just because an email exists and is syntactically correct, does not
     mean it's quality. For example, john.smith@example.com can generally be seen as a higher
     quality email address than sdfsdfsdf@example.com. Kickbox uses a number of algorithms,
     derived from the millions of email transactions it performs each hour, to determine the overall
     quality of an email address.”34 For the purposes of this analysis, I considered a Sendex score
     of .7 or higher to be an indicator of a high-quality email list validated for use for telemarketing
     purposes.
71. I submitted 16,297 email addresses to Kickbox for verification. This analysis identified 13,771
     as “Deliverable,” and 594 as “Risky.” Upon further examination of the results, I determined
     that many of the email addresses that had been initially returned as “undeliverable” appeared
     to have minor typographical errors in the domain names, such as “gmail.comp” instead of
     “gmail.com,” or “men.com” instead of “msn.com.” In fact, Kickbox’s own results had
     suggested corrections for many of these provisionally undeliverable results. After manually
     correcting the typos, I resubmitted this subset of records. After taking the typos into account,
     Kickbox verified an additional 86 records. In total, this analysis found that 14,451 (88.7%)
     were valid email addresses confirmed by their providers to exist and be capable of receiving
     email.35
72. It should be stressed that although 1,550 (9.5%) were identified as “Undeliverable,” this does
     not necessarily indicate anything about whether those emails were in fact submitted by actual
     users of the Fluent websites as part of their online registrations. For example, I observed that


34
   See Kickbox Sendex Email Quality, available at https://docs.kickbox.com/v2.0/docs/the-sendex and attached as
Exhibit 8.
35
   The Kickbox results files for both sets of submissions are attached in native form as Group Exhibit 9. For the
purposes of this analysis I did not consider the “Unknown” results as either valid or invalid, as the information
returned for them was by definition inconclusive.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                          19 | P a g e
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 33 of 153




     586 of these supposedly “undeliverable” email addresses were matched by the National
     Change of Address (NCOA) database to actual users and addresses, suggesting that these
     addresses were likely valid and deliverable at the time of submission but disabled by their users
     at some time prior to my checking them with Kickbox.36 Further investigation would be
     required to determine which of the remainder failed verification because the address contained
     either an accidental or intentional misspelling.
73. In light of the allegations put forth by plaintiff and plaintiff’s experts regarding the alleged
     illegitimacy of the origin of these leads, Kickbox’s compliance mechanisms did not identify
     any evidence that the list of email addresses I submitted had originated from email harvesting,
     had been generated by email appending or permutations, or showed evidence of lacking opt-
     in consent.37 The aggregate Sendex score for the entire sample list was .785 (“Good”).

                3.   The “Dunk Loka” Lead

74. The circumstances under which the “Dunk Loka” lead was entered into Fluent’s database have
     not been established. Plaintiff Daniel Berman has stated under oath that he did not enter that
     information, nor direct someone else to do so.
75. I conducted a reverse phone lookup on telephone number 510-326-9945 in the records
     provided by LexisNexis and TransUnion/TLO, using the same methodology that plaintiff’s
     expert Ms. Verkhovskaya proposes to identify class members for class notification purposes.
     TLO returned no results for this number at all. The only LexisNexis result for this telephone
     number indicates it as a wireless number associated with a “Ronald Berman” of Oakland,




36
  NCOA results for these 586 matches are attached as Exhibit 10.
37
  One of several mechanisms used by Kickbox to identify suspicious email lists is to scan them for the presence of
“spam traps” or “honey traps.” These are email addresses that are published online in ways that can only be seen
by bots and not by humans, and which are not used for any other purpose. If a list contains one of these “spam trap”
email addresses, that is evidence that the list contains addresses that were obtained through harvesting methods,
because the email address would not be submitted by a user. The sample of 16,297 emails that I researched contained
no spam traps, no examples of directory harvesting, no examples of permutated addresses, and no examples of
appended addresses.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                            20 | P a g e
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 34 of 153




     California between June 2006 and October 2010. LexisNexis provides no address for this user,
     and no more recent date of association after 2010.38
76. I note that using Ms. Verkhovskaya’s proposed methodology, Daniel Berman would not be
     identified as a class member and would not receive class notification. He is only identified as
     a class member because he has stepped forward to connect himself with this phone number, a
     connection that is not evident in public records.
77. I understand Mr. Berman is a private person who is concerned that disclosing contact
     information can expose him to unwanted marketing communications, and has guarded his
     phone number as a result.39 His understandable reluctance to disclose his phone number likely
     explains why there is no record in LexisNexis or TLO associating him with his own phone
     number—those data vendors derive their association from documents in which a person has
     voluntarily submitted that association. To the extent Mr. Berman is representative of similarly
     situated individuals, these people are unlikely to be identified for class notice using this
     methodology because of a likely lack of records associating them with their phone numbers.
78. In this context, it is striking to note that the LexisNexis and TLO databases, which plaintiff
     proposes as an authoritative repository of consumer contact information, do not associate Mr.
     Berman with his phone number, and do not associate the phone number with him. In this
     respect, the databases of LexisNexis and TLO are “deficient” in the same way that the Fluent
     lead records are alleged to be. It does not logically follow to conclude that it is a fatal
     deficiency that the leads associate the 510-326-9945 number with someone other than Daniel
     Berman, if the plaintiff’s preferred resource of reliable information also associate the 510-326-
     9945 number with someone other than Daniel Berman.40

38
   The LexisNexis reverse append for phone number 510-326-9945 is attached as Exhibit 11. TLO returned no result
so there is no corresponding attachment.
39
   Plaintiff’s Responses, p. 4 and p. 6.
40
   TLO records do indicate that Daniel Berman is likely related to a Ronald Hollins Berman of Alameda County. In
hindsight it seems reasonable to conclude that this is the “Ronald Berman” identified in the LexisNexis record for
this phone number, but this does not change the “deficiency” noted above. Both LexisNexis and TLO fail to
associate the phone number with the person who has sworn under oath he is the sole user of that phone, and
LexisNexis’ association of a “Ronald Berman” is provided without any other identifying information such as an

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                           21 | P a g e
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 35 of 153




                4.   Duplicate Leads

79. Ms. Verkhovskaya claims that 132,867 of the leads are duplicated by one or more additional
    leads that differ only in the IP address and in some cases the physical address.41 She makes no
    direct statement about what conclusion she herself draws from this observation, or what
    conclusions she thinks the reader should draw, leaving the impression this information is
    adverse or suspicious in some way. The implication appears to be that the duplicative records
    are untrustworthy.
80. I correlated the lead data to the call logs and confirmed that for every one of the 16,270
    telephone numbers in my sample, no calls were logged to that number prior to the date on the
    earliest lead.42 Even if there was a reason to distrust the validity of the additional leads, none
    of those leads would be relevant to a determination of whether there was documentation of
    prior express written consent to initiate calls or texts to those numbers.
81. As noted in Fluent’s response to Interrogatory Number 2, “[i]f the System recognizes that a
    consumer has already registered on a Website, it may streamline the registration process and
    tie the previously-supplied information to the consumer.”43 In other words, if a consumer
    attempts to enroll in the same sweepstakes twice, for example, the System will autofill the
    original registration information, and in such a circumstance it would be fully in line with
    expectations to see just the IP address change.44 I personally witnessed this feature during my
    testing of both thedailywinnings.com and nationalconsumercenter.com, and both sites
    autofilled the information I had previously entered.




address, date of birth, middle name, or other facet that could disambiguate Ronald Hollins Berman from the 251
other Ronald Bermans LexisNexis identifies in California.
41
   Expert Report of Verkhovskaya, paragraph 61.
42
   Out of the entire universe of over five million calls logged in LeadScience_000677, only 20 show calls prior to
the earliest recorded lead registration. See Section G below.
43
   Fluent Inc.’s Responses and Objections to Plaintiff’s First Set of Discovery (“Fluent’s Responses”) at 3:28.
44
   Further discussion of how to understand the significance of IP addresses follows below.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                           22 | P a g e
     Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 36 of 153




       C.     Analysis of the IP Address Information Shows No Unexpected Anomalies
                      a)     How IP Addresses Work

82. Both Ms. Verkhovskaya and Mr. Beecher raise issues related to the IP addresses reported on
   the leads. Before discussing their specific conclusions, it will be useful to understand what IP
   addresses are.
83. An “Internet Protocol” or “IP” address is a numerical string that identifies each computing
   device on a network. However, there are different types of networks that operate on different
   scales, and this influences how the IP addresses are configured and assigned. To use a crude
   metaphor, the public IP address is like the physical address where the postal service delivers
   your mail and the private IP address is your location within your house at any given time. For
   example, in a situation involving a person on a laptop on their home WiFi, the home WiFi is
   the network and the laptop is a device connected to that service, with a “private” IP address
   identifying its place within that WiFi network. When that laptop interacts with the larger
   Internet, however, the Internet is the network, and the home WiFi itself will be identified on
   that network by its own “public” IP address.
84. In order to avoid any conflicts between different devices/systems attempting to use the same
   address on the same network, public IP addresses are managed and assigned through public
   registration. It is therefore possible to look up the registration record (called the “WHOIS”
   record) for any public IP address.
85. IP addresses are formatted as a series of numbers set apart by periods or dots between them.
   Certain ranges of IP addresses are set aside for use as private IP addresses, and the rest are
   available as public IP addresses. Although this distinction is documented, and allows an analyst
   to easily distinguish private IP addresses from public ones simply by looking at them, there is
   otherwise nothing else about the string of numbers that identifies one kind of IP from another.
   That is to say, whereas certain numerical identifiers like ZIP codes or telephone area codes
   have geographic boundaries encoded into them, a given public IP address could point to any
   place on the globe.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                     23 | P a g e
        Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 37 of 153




                          b)       Ms. Verkhovskaya’s Geolocation Analysis is Irrelevant and
                          Misleading

86. In order to conduct the kind of geolocation analysis that Ms. Verkhovskaya reports in
      paragraphs 62 and 63 of her report, one would search for the “WHOIS” registration record for
      each IP address in one of the many online databases offering this reverse lookup service. This
      will identify the person or organization to whom that public address is registered, and where
      that person or organization is located. In practice, this often means identifying the Internet
      Service Provider (“ISP”) that provides the network connection used to access the Internet, and
      the physical location of where that ISP is registered. This information has no reliable or
      consistent connection to the physical geographic location of where that user is.
87. By way of example, when I am in my office at BRG’s Chicago location, my public IP is
      38.140.135.27, and the WHOIS record for that IP identifies the geographic location as
      Washington, DC. This is not because I have masked or obfuscated my IP in any way, but
      simply that my employer uses an ISP whose corporate headquarters are located in Washington,
      DC.45 Similarly, when I access the Internet from my home office in suburban Chicagoland, my
      public facing IP appears as 73.50.32.204, which points to a WHOIS record for Mount Laurel,
      NJ, simply because Comcast’s corporate registration is located in Mount Laurel.
88. Ms. Verkhovskaya reported that she compared the IP addresses in the Fluent leads with the
      street addresses for the corresponding individuals who registered those leads, to identify which
      ones were within 10 miles of one another and which ones were father apart, including a count
      of how many appeared to be more than 300 miles apart.46 She provided no comment on why
      she had conducted this analysis, other than that it was at the direction of counsel, and she
      offered no expert opinion of her own to explain what this was meant to demonstrate, or what
      conclusions the reader should take—it was merely one more vague statement meant to suggest
      something nefarious to an audience without technical experience in this area. To anyone with


45
     Records identifying my public IP and its WHOIS record are attached as Exhibit 12.
46
     Expert report of Anya Verkhovskaya, paragraphs 62-63.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                        24 | P a g e
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 38 of 153




     experience in how IP addresses are assigned, her geolocation analysis is nonsensical and
     intentionally misleading on its face.
89. It is completely in line with expectations that the IP addresses on the lead lists will not always
     correspond geographically to the physical location of the consumers. A technical expert would
     know this. Instead, Verkhovskaya was asked to conduct this pointless analysis and report on
     the results as if this finding contributes anything to understanding the validity or integrity of
     the lead data.
                        c)      Some Leads Were Produced With Internal IP Addresses

90. Mr. Beecher notes that 59.1% of the leads in Fluent’s lead lists were attributed to an internal
     IP address and not to a public IP address as would be expected from external web traffic from
     consumer transacting with the Fluent server.47 He characterized this as meaning “at least 59.1%
     of the provided data came from misconfigured systems” (emphasis added). This overheated
     hyperbole mischaracterizes the facts. This issue was addressed in discovery, is a not
     uncommon issue when analyzing lead lists, and is entirely consistent with the expected design
     of Fluent’s databases.
91. The Declaration of Mitenkumar Bhadania addressed this issue and explained that Fluent’s
     database stored customer contact information separately from IP address data, and when the
     tables were joined to export the records for discovery, the database populated the IP field with
     the internal address for certain categories of records.48
92. I was involved in data analysis on at least one previous matter involving the production of
     leads from lead generators including Fluent and others, and have witnessed this very issue arise
     before. In that prior matter, DeForest v. Royal Seas Cruises, not only did this same issue arise
     but this same explanation was accepted without controversy.
93. In this case, Mr. Beecher rejected Mr. Bhadania’s explanation and characterized it as a
     “misconfiguration of their internal systems.” A “misconfiguration” implies a configuration that

47
  Expert Report of Benjamin Beecher, pp. 7-8.
48
  Declaration of Mitenkumar Bhadania in Support of Defendant’s Reply Motion (“Declaration of Bhadania”)
paragraphs 6-13.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                       25 | P a g e
        Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 39 of 153




      is not fit for a particular purpose. The purpose in this situation is the storage of data pertaining
      to the leads, such that it can be retrieved later.
94. Mr. Beecher is wrong when he states that “[s]oftware and data science professionals organize
      related information together in the same database and then within the same table in that
      database.”49 In fact, just the opposite is true. Modern database systems use a “relational
      database” design to optimize data storage and retrieval efficiency. The aspect that characterizes
      a “relational database” is that data is separated into numerous tables that relate to one another.
      The greatest efficiency of data storage and speedy data retrieval occurs when the data is stored
      in many relatively small tables, each of which has the fewest possible number of data fields
      (“columns” in a spreadsheet), but which can be reconstituted together based on their internal
      relationships.
95. In the case of the lead data, recall that there are five different sub-types of data that were
      collected. From the standpoint of the marketers who receive the leads, the actionable aspects
      are the contact points and the consumer’s names and demographic information. The contact
      information and identity information will be the most frequently used types of data, since every
      communication must involve some component of that data. The demographic and qualification
      information will likely be used fairly infrequently, as these types of information are most
      relevant when identifying which leads are of interest to which advertisers, but may not need to
      be consulted for every communication. The IP address is captured in the course of documenting
      the consumer’s consent, but this is not a data point that will be accessed or searched with the
      same frequency as the contact information. On a day to day basis, the IP address information
      serves no further purpose and plays no role in managing customer communications.
96. It is therefore entirely consistent with the principles of good database design that the IP address
      information be stored in one or more different tables apart from the contact information of the
      leads. In my opinion, this does not constitute a “misconfiguration,” and Fluent has already



49
     Expert Report of Benjamin Beecher, p. 3.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                           26 | P a g e
        Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 40 of 153




      provided a satisfactory explanation for why external IP address information is not populated
      for all the leads as they have been produced to date.


          D.      Data Security Issues
                          a)      CAPTCHA

97. Mr. Beecher argues that the absence of a CAPTCHA tool on Fluent’s web forms means that it
      is “less likely that humans, rather than spam bots, made the submissions than if a CAPTCHA
      were used.”50
98. For the purposes of this discussion, a “spam bot” refers to a piece of software that can obtain
      and extract data from a web site (sometimes called “scraping”), or insert data into web forms.
      There are a variety of software agents or bots that are a necessary and benign part of the
      Internet, and which are responsible for such positive benefits as gathering data for Google
      searches or archiving web pages for posterity, so the essential distinction for a “spam bot” is
      not its automated nature, but its unwanted and intrusive role.
99. Mr. Beecher is correct that a CAPTCHA tool is an example of a tool to “distinguish human
      from machine inputs to thwart spam and automated extraction of information,” but in my
      opinion as a data security professional he materially overstates its significance. Mr. Beecher
      notes that Google offers a free CAPTCHA service, but it should be noted in this context that
      Google’s own research determined as long ago as 2014 that software could effectively
      overcome CAPTCHA puzzles “with over 99% accuracy,” rendering those tools essentially
      useless for their stated purpose and serving only to confound legitimate human users.51
100.      The design of Fluent’s online survey flow is designed to require the consumer to navigate
      through a series of multiple choice survey questions, the answers to which dynamically trigger
      which questions are presented to that consumer, before being able to ultimately complete the
      submission. This variable sequence of steps serves as its own data security mechanism.


50
     Expert Report of Benjamin Beecher, p. 5-6.
51
     See Google Security Blog from April 16, 2014, attached as Exhibit 13.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                       27 | P a g e
        Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 41 of 153




101.      I    have   personally   examined     the   flows   on   both   thedailywinnings.com   and
      nationalconsumercenter.com, and went through those flows multiple times using different
      responses to the survey questions to observe how the web sites adapted to my actions.
102.      On both sites, it was only after I had completed several pages of survey questions that I
      was presented with the option of providing my final consent to submit the information. In the
      case of thedailywinnings.com, the survey questions occupied as much as 60 discrete pages that
      had to be responded to in sequence, one by one, before the opportunity to submit the lead was
      completed. In both cases, in order for a spam bot to have submitted the form data, it would
      have needed to navigate through a series of questions as part of the form submission.


          E.      Bot activity

103.      Mr. Beecher makes a variety of statements in his report that suggest that he thinks some
      significant portion of the leads were submitted not by human activity but by spam bots.
      Although never explicitly stated as a direct opinion, this is the undercurrent of much of his
      report. Whether openly stated or implied, this opinion appears to depend substantially on his
      belief that the appearance of private IP addresses are indications of “corrupted or maliciously
      faked” data and the absence of a CAPTCHA toolbar is a serious data security liability.52 I have
      already addressed why I consider both of these conclusions to be erroneous and founded on
      misguided assumptions, but I want to also address the underlying question of whether leads
      were submitted by spam bots as Mr. Beecher implies or by humans as the sworn statements of
      the defendants contend.
104.      Mr. Barsky submitted a sworn statement listing several examples of Fluent leads that did
      become customers for Freedom, which is unlikely to have occurred for leads that were invented
      by some spam bot without any connection to the actual individual.53




52
     Expert Report of Benjamin Beecher, p. 8.
53
     Barsky Declaration, paragraphs 23-29.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                       28 | P a g e
        Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 42 of 153




105.      I understand from Fluent’s Supplemental Answer To Interrogatory Number 3 that their
      company is compensated only for actions that occur prior to the completion of survey
      questions and prior to the user consenting to be contacted.54 As such, Fluent has no financial
      incentive to operate or allow the operation of a spam bot that involved the additional expense
      of effort, time, programming, and other resources to be able to complete the survey questions
      and submit leads with telephone numbers designated for calling.
106.      As discussed in section V. B (2) above, I verified that approximately 88% of the email
      addresses in the leads are valid email addresses belonging to real consumers, and found no
      evidence that the email addresses had been scraped, harvested, generated, or obtained from any
      mechanism other than the organic collection of opt-ins from actual consumers. Therefore, for
      one or more spam bots to have submitted such leads, it would not have been possible for those
      bots to be scraping, harvesting, generating, or obtaining these email addresses without
      detection. Alternatively, a spam bot could have operated if it already had access to a database
      of leads, perhaps obtained from some other lead generation company, and entered that data
      into Fluent’s system. However, this odd idea merely creates a chicken-and-egg dilemma, since
      whatever characteristics are observed in Fluent’s leads must have originated in whatever
      source database the hypothetical spam bot was deriving its submissions.

                  1.    Leads With “Placeholder” Variables

107.      Mr. Beecher’s report draws attention to the subset of leads that have text strings with
      characteristics     distinctive   to    computer      programming      variables,    such     as
      {FIRSTNAME}|{LASTNAME}, $ADDRESS1$, {address}, {ADDRESS}, and so on.
108.      I not only agree with Mr. Beecher that these strings are unlikely to have been entered by
      the visitors to the landing pages in this form, in my personal testing of the Fluent web sites I
      observed that the web form does not even permit the consumer to submit a name that contains
      the symbol characters {}[]$, nor can a consumer submit a name that is blank.


54
     Fluent’s Supplemental Response to Interrogatory Number 3.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                        29 | P a g e
       Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 43 of 153




109.    Because the web form rejects text strings formatted with these characters, it does not follow
     that the program that entered them was anything outside of Fluent’s database system itself. The
     database process that wrote these entries, for whatever reason, likely occurred within Fluent’s
     systems after the web form accepted a properly formatted entry that was subsequently
     corrupted or overwritten.
110.    I observed that the various instances of these computer variable names appear in scattershot
     form across the leads. Sometimes a lead may have {FIRSTNAME} for the first name but an
     actual user-created entry for the last name; sometimes a lead may have a complete user-created
     first and last name but {ADDRESS} entered for the address; sometimes a lead may have a
     user-created first name and address but {LASTNAME} for the last name; and so on for any
     possible combination. As already discussed, there is no evidence that the leads contain
     randomly-generated information—to the extent there are pieces of data entered, that data was
     sourced from somewhere. If these variable names reflect the actions of a spam bot, it is a spam
     bot that has sourced from somewhere the same patchwork quilt we observe here of names and
     addresses that are occasionally incomplete, and the software running the spam bot substitutes
     these curly-bracketed placeholders whenever the source data is missing an entry.
111.    Additionally, it is reasonable to surmise that the actions of a hypothetical spam bot would
     be expected to result in mass submissions, input at or around the same time. Not only is there
     no evident pattern to the divergent ways these placeholder names are filled in, there is no
     pattern to when these entries are logged with respect to other leads.
112.    It is far more likely that whatever software that recognizes a data field is empty and fills it
     in with a placeholder variable is not an external piece of software, but is part of the Fluent
     database itself. It is a common feature of database design to have a specific default placeholder
     value such as “NULL,” or field-specific placeholder names like {FIRSTNAME} and
     {LASTNAME} when a field is missing an entry.55

55
  This is a complex and sometimes controversial issue in database design, but generally speaking the additional
data storage needed to include placeholder values like “NULL” where data is absent is negligible but facilitates
easier and more precise querying of the data.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                         30 | P a g e
       Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 44 of 153




113.     The entire universe of Fluent leads contain a total of 890,595 rows of data, out of which
     only 2,385 rows contain these placeholder-style entries.56 In other words, the total occurrence
     of this phenomenon affects less than one-third of one percent of the leads. 99.74% of the lead
     data are unaffected by this issue, however it occurred.

                 2.      The Origin of the “Dunk Loka” Lead

114.     In this vein, consider the “Dunk Loka” lead itself. Notably, this lead contains a real, valid
     operating cellular telephone number. It contains an incomplete street address that identifies
     “Alameda, California” when the actual owner of that real telephone number lives in Alameda
     County, California. The IP address recorded for the registration shows the submission came
     from a user of a Hayward, California-based affiliate of Comcast Cable in Alameda County.
     The lead contains a real, valid email address that Kickbox rates as “Deliverable” and with a
     high Sendex score of .85. Although there is no indication that the email address is connected
     to the owner of the phone, and the name “Dunk Loka” appears to be made up, the information
     submitted in this lead does not appear to have been generated randomly, which is significant.
     Either a person submitted the information and came up with the fake name “Dunk Loka,” or a
     piece of software was programmed to collect these pieces of real data from some other location
     and submit them. For this to have been the work of a spam bot, the real phone number and
     email address had to be obtained from some other source, meaning that the mystery of who
     originally submitted them simply moves to a different place on the Internet. Calling this the
     work of a spam bot does not answer the ultimate question of where the lead originated. It
     involves fewer assumptions to conclude that a real person entered this information into Fluent’s
     signup.electronics-sweepstakes.com site on December 24, 2017, exactly as Mr. Bhadania’s
     affidavit states.




56
  The count of 890,595 comes from analyzing Fluent_000441 and CTRL0007302 where at least one field in either
“LastName” or “Address” contained some kind of data.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                       31 | P a g e
        Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 45 of 153




115.      I observe that Mr. Barsky’s declaration states that Fluent intends to pursue third-party
      claims against the individual who submitted the false “Dunk Loka” lead.57 Given that whoever
      this person is, had access to Mr. Berman’s otherwise unpublished wireless number and
      correctly identified the geographic location (if not the street address) associated with that
      number, it is reasonable to surmise that this person knows Mr. Berman, even if their actions
      were unbeknownst to and unsanctioned by Mr. Berman.

          F.      Identification of Business Numbers

116.      Telecommunications providers sometimes offer "business" subscriptions as a different
      category of account from a personal or household consumer, and this information can be ported
      from the carrier to data vendors such as LexisNexis, who can then identify which telephone
      numbers are categorized as business subscribers by that provider.
117.      However, this is not to say that carriers have a foolproof, comprehensive process for
      tracking when phone numbers are used for business purposes.
118.      For example, it is common in contemporary business for employers to have BYOD policies
      that allow employees to use their own personal mobile phones for work. In many such
      situations, the employee may have an existing mobile account that is categorized by their
      carrier as a personal or household account, but the user is then compensated in whole or in part
      by their employer for the use of that phone number for business purposes. This is true of my
      mobile number, for example, which is published by my firm as a contact number for me, it
      appears on business cards and my email signature block. From the perspective of my employers
      and clients, this is a business number, but it is listed by my carrier as a family plan.
119.      Many Americans also run businesses from their home, and use their existing consumer
      phone plans as business contacts, publishing the numbers on web sites, directories,
      advertisements, and distributing them in other ways.




57
     Barsky Declaration, paragraph 41.

Expert Report of David Kalat / Berman v. Freedom Financial, et al.                           32 | P a g e
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 46 of 153
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 47 of 153




          Exhibit 1
            Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 48 of 153


Curriculum Vitae



                                                David Kalat
                                  BERKELEY RESEARCH GROUP, LLC
                               70 West. Madison Suite 5000 | Chicago, IL 60602
                                            Direct: 312.429.7907
                                           dkalat@thinkbrg.com


EDUCATION

      M.L.I.S                     University of Illinois at Urbana-Champaign, 2011
      B.A.                        University of Michigan, 1992, James B. Angell Scholar


EMPLOYMENT

      Director, Berkeley Research Group (BRG), 2015–present
      Director, Disputes and Investigations, Duff & Phelps, 2011-2015

      Mr. Kalat is testifying expert in electronic evidence and digital forensic investigations. He leads the Chicago
      digital forensics lab for BRG’s Global Investigations and Strategic Intelligence practice group. Prior to joining
      BRG, Mr. Kalat was with Duff & Phelps’ Disputes and Investigations practice, where he managed an
      international team of forensic examiners and eDiscovery support specialists. Mr. Kalat has over 20 years of
      experience in digital video, and has applied this knowledge to the forensic examination of video evidence in a
      variety of contexts including investigations into alleged police misconduct.

PROFESSIONAL CERTIFICATIONS AND AFFILIATIONS

     Licensed Private Detective (License No. 115.002487), State of Illinois
     Licensed Private Detective (License No. 52430601), State of Texas
     Certified Fraud Examiner (CFE), Association of Certified Fraud Examiners (License No. 621469)
     Certified Computer Examiner (CCE), International Society of Forensic Computer Examiners (ISFCE)
      (License No. 1666)
     Certified Information Systems Security Professional (CISSP), International Information System Security
      Certification Consortium (ISC)2 (License No. 593527)
     Access Data Certified Examiner (ACE)
     Member, Association of Certified Fraud Examiners Greater Chicago Chapter
     Member, Forensic Expert Witness Association (FEWA)
     Member, ECube (formerly the Chicago Association of Litigation Support Managers)
     Member, Sedona Conference
              o Working Group 1 (Electronic Document Retention & Production) Member, Brainstorming Group
                  – E-Discovery Best Practices for Small Cases;
              o Working Group 12 (Trade Secrets) - Member
              Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 49 of 153




REPRESENTATIVE CASEWORK
Digital Forensics
     Bunnet & Co., Inc. and Energy Feeds International, LLC v. Dores, 1:15cv1104 (W.D. Texas, 2016); also In Re:
        Frank Miranda Dores and Mary Anne Souza Dores, No. 16-10169-B-13 (Bankr. E.D. Calif.)
        Conducted a forensic investigation of defendant’s laptop and webmail in an investigation of theft of trade secrets,
        and provided trial testimony in Bankruptcy Court that the defendant had taken steps to erase and conceal the
        evidence that he had misappropriated company documents.
            o Based in part on my testimony, the Court found “numerous instances of egregious conduct coupled with
                 bad faith” on the part of the debtor and dismissed his bankruptcy case.
     Pro Sapiens LLC v. Indeck Power Equipment Co., 14L5730 (Cook Cnty. Cir. Ct., 2015)
        Conducted a forensic investigation of plaintiff’s laptop and webmail in a breach of contract case on behalf of the
        defendant to determine whether key evidence in the matter had been deleted.
            o Relying on my testimony regarding spoliation, the Court granted the defendant’s motion for sanctions and
                 dismissed the plaintiff’s cause of action with prejudice.
Video Analysis
     In a confidential engagement, examined surveillance CCTV and law enforcement dashcam footage in an
        investigation into a disputed police shooting.
     Examined surveillance footage for prosecutors investigating an alleged assault on a school bus.
            o My analysis was instrumental in the prosecution’s decision not to press charges.
Electronic Discovery
     Managed the attorney review and deposition coding on behalf of the testifying expert for Irving Picard, the Trustee
        in the Bernie L. Madoff Investment Securities liquidation investigation. Responsibilities included selecting and
        supervising a team of contract attorneys to review a database of over 20 million documents hosted in Relativity.
                 o As of September 2017, the Trustee had recovered approximately $12.7 billion, or more than 72% of
                     the principal he said Madoff defrauded from his customers.
Data Analytics
     On behalf of a marketing company accused of violating the TCPA, analyzed the dialer’s PostgreSQL database to
        determine exactly what records existed for the hundreds of millions of predictive and robocalls in question.
                 o Thanks in large part to this analytical work, the case settled for a fraction of the sums other cases with
                     similar fact patterns did.
     Marcheco v. Jo-Ann Stores, LLC, 1:18cv20564 (S.D. Fla., 2018)
        On behalf of a defendant in a putative TCPA class action, submitted an expert report evaluating the “capacity” of
        the system used to transmit SMS text messages with respect to the TCPA’s definition of an “automatic telephone
        dialing system.”
            o After my report was submitted, the plaintiff withdrew their class claims and settled.

TESTIMONIAL EXPERIENCE

       Revitch v. Citibank, No. 3:17cv06907 (N.D. Calif., 2017)
       Marcheco v. Jo-Ann Stores, LLC, 1:18cv20564 (S.D. Fla., 2018)
       Kolodziej v. Justice Park District, et al., 2014 L 775 (Cook Cnty. Cir. Ct., 2014)
       Indeck Energy Services v. DePodesta, et al., 14 CH 602 (Lake Cnty. Cir. Ct., 2014)
       Braver et al. v. NorthStar Alarm Services, LLC, 5:17cv00383 (W.D. Okla., 2017)
       C.J. Drilling, Inc. v. Welsh, No. 17 CH 001095 (Kane Cnty. Cir. Ct., 2017)
       Western Union v. Kula, 1:17cv00280 (N.D. Ill., 2017)
       Segerdahl Corp. v. Ferruzza, et al., 1:17cv03015 (E.D. Ill., 2017)
       L&W Supply Corp. v. Banks et al., CV16-00816 (Washoe Cnty. Dist. Ct., 2016)
       Bunnet & Co., Inc. and Energy Feeds International, LLC v. Dores, 1:15cv1104 (W.D. Texas, 2016); also In Re:
        Frank Miranda Dores and Mary Anne Souza Dores, No. 16-10169-B-13 (Bankr. E.D. Calif.)

David Kalat – Curriculum Vitae                                                                                             2
             Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 50 of 153




      Pro Sapiens LLC v. Indeck Power Equipment Co., 14L5730 (Cook Cnty. Cir. Ct., 2015)
      Geophysical Service Inc. v. Anadarko Petroleum Corp. et al., 1201-15228 (Ct. of Queen’s Bench of Alberta,
       2014)

BOOKS AND MONOGRAPHS

      Day One: The Origin Story of Computer Forensics, [1] Pratt’s Privacy & Cybersecurity Law Report [4]
       (LexisNexis A.S. Pratt).
      The Trouble With Mobile Forensics, ThinkBRGTech.com (October 15, 2015)
      Anti-Forensics Gets An Upgrade: The Hidden Traps In Today’s Latest Technology, ThinkBRGTech.com (June
       27, 2016)
      Dyn and Dash, SC Media (December 19, 2016)
      Understanding the Challenges of Strong Encryption, Law360 (April 10 & 11, 2017)
      Outrunning the Lion: Advice for Fighting on the Front Lines of Today’s Data Breach Attacks, (Legal Tech News,
       December 20, 2017)
      Fighting on Today’s Front Lines, (InfoSecurity Magazine, Jan. 3. 2018)
      Nervous System: The Story of the First White Hat Hacker (Legal Tech News, February 5, 2018)
      Nervous System: Evaluating TCPA Liability in the Actual Wild West (Legal Tech News, March 1, 2018)
      Confronting BIPA Liability in the Blink of an Eye (ThinkBRG Global I Blog, March 8, 2018)
      Nervous System: The Boy Who Could Talk to Computers (Legal Tech News, April 5, 2018)
      Nervous System: Just the Fax, Ma’am (Legal Tech News, May 3, 2018)
      Nervous System: The Small Start of Big Data (Legal Tech News, June 4, 2018)
      Nervous System: The AIDS Trojan Makes You WannaCry (Legal Tech News, July 9, 2018)
      Nervous System: The Glamour Girl’s Secret Privacy Weapon (Legal Tech News, August 6, 2018)
      Nervous System: The Tech Revolution is Earlier Than You Think (Legal Tech News, September 4, 2018)
      How to Recognize Different Types of Dialers From Quite a Long Way Away (The Consumer Finance Law
       Quarterly Report, Volume 72, No. 2 (2018))
      Nervous System: What Hollywood Has Taught the U.S. Government About Cybersecurity (Legal Tech News,
       October 12, 2018)
      Nervous System: Taking Biometrics at Face Value (Legal Tech News, November 2, 2018)
      Nervous System: The Computer That Taught HAL to Sing (Legal Tech News, December 3, 2018)


CLE and OTHER LECTURE PRESENTATIONS

      How to Win Cases Using Digital Forensics and E-Discovery (CLE, October 24, 2018)
      The Conference on Consumer Finance Law – TCPA Class Actions (Panelist, May 31, 2018)
      The DC Circuit Finally Phones In--A Complete Guide to its decision in ACC International v. Federal
       Communications Commission and what it means for your TCPA case and your business (webinar, Apr. 5, 2018)
    ThinkCLE - The Art of Settling TCPA Lawsuits (CLE, Feb. 7, 2018)
    2017 Lessons Learned - Data Breaches, and Preventing Access Failure Attack (Presenter on Infosecurity
       Magazine’s Webinar, Dec. 21, 2017)
    P&I DC West Conference – Panelist on Cybersecurity Track panel (Oct. 9, 2017)
    ThinkCLE - Is the Party Over for Professional TCPA Plaintiffs? Challenging the Adequacy & Typicality of Class
       Representatives (CLE, Oct. 3, 2017)
    National Business Institute – How to Get Your Social Media, Email and Text Evidence Admitted (and Keep Theirs
       Out) (CLE, June 28, 2017)
    Worldwide Employee Benefits Network Chicago - What Employee Benefit Plan Professionals Need to Know
       about Cybersecurity (May 24, 2017)
David Kalat – Curriculum Vitae                                                                                    3
             Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 51 of 153




      ACFE Chicago - Digital Forensics is Dead, Long Live Digital Forensics (CLE, October 23, 2015)
      ThinkCLE - How to Realize ROI from your Preservation Efforts (CLE, October 22, 2015; July 23, 2015)
      E-Discovery – Issues and Developments (CLE, June 24, 2014)
      National Business Institute – Find It Fast and Free on the Net: Strategies for Legal Research on the Web (CLE,
       June 25, 2015; April 10, 2014; June 6, 2013; May 23, 2012)




David Kalat – Curriculum Vitae                                                                                          4
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 52 of 153




                       EXHIBIT 6
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 53 of 153




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA



DANIEL BERMAN,

Plaintiff,

v.                                               Case No. 4:18-CV-01060-DMR

FREEDOM FINANCIAL NETWORK, LLC,                  Hon. Yvonne Gonzalez Rogers
FREEDOM DEBT RELIEF, LLC, FLUENT,
INC, and LEAD SCIENCE, LLC,

Defendants.

               SUPPLEMENTAL EXPERT REPORT OF DAVID KALAT




Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.   1|Page
           Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 54 of 153




           SUPPLEMENTAL EXPERT REPORT OF DAVID KALAT ...................................................... 1
I.         INTRODUCTION................................................................................................................................ 3

II.        DOCUMENTS AND DATA SOURCES CONSIDERED .................................................................. 4

III.            FACTUAL BACKGROUND ........................................................................................................... 5

      A.           Online Sweepstakes and the Phenomenon of “Sweepers” ............................................................ 5

      B.           Bots ............................................................................................................................................... 8

      C.           Server Logs and Data Security...................................................................................................... 9

IV.             ANALYSIS AND OPINIONS........................................................................................................ 10

      A.           Data Security ............................................................................................................................... 11

      B.           Data Privacy and Alleged “Destruction” of Server Logs............................................................ 15

      C.           Reporting of Metadata ................................................................................................................ 17

      D.           “Implausibly High” Conversion Rates ........................................................................................ 18

      E.           Analysis Relating To Alleged “Facially Deficient And Patently False Names And Addresses” 19

      F.        The Placeholders Account For a Trivial Number of Leads ............................................................ 21

      G.           Structured Databases ................................................................................................................... 21

      H.           Pattern Analysis .......................................................................................................................... 22

      I.        Individual Analysis of Leads .......................................................................................................... 24

           1.          Dunk Loka (510) 326-9945..................................................................................................... 24

           2.          Kelsey Forsch                          2068 ................................................................................................ 25

           3.          Roger Botts                       -1371 ................................................................................................... 26

           4.          Andrea Clay                        -6114 .................................................................................................. 28

           5.          Ashlei Rogers                         -0642 ................................................................................................ 30

      J.        Roboform ........................................................................................................................................ 30

      K.           Analysis of Complaints ............................................................................................................... 31

      L.           Analysis of Call Log Records for 100 Sample Numbers ............................................................ 37




Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.                                                                        2|Page
       Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 55 of 153




     I respectfully submit this supplemental expert report to supplement the prior expert report I
     submitted in the above-captioned matter on January 4, 2019. My qualifications are set forth in
     detail in that January 4, 2019 report and I incorporate them by reference here.1

I.       INTRODUCTION

1. Plaintiff proposes a class definition that includes all recipients of calls and texts involving
     Defendant Freedom Financial Network, LLC (“Freedom”)’s products made to Defendant
     Fluent, Inc. (“Fluent”)’s leads. Plaintiff’s position appears to be that the alleged identification
     of individual issues among some of the registrations implicates all of them by association.2
     This supplemental report explains why the various technological issues plaintiff raises
     regarding Fluent’s leads do not indicate anything nefarious or fraudulent. Before exploring
     those issues in depth, it is important to first note how fundamentally trivial they are. After two
     reports apiece from two separate experts, Plaintiff’s contention that Fluent’s leads are sourced
     from anything other than consumers visiting Fluent’s websites is based almost entirely upon
     the observation that some leads contain what appear to be computer-generated “placeholder”
     data. This issue occurs in less than one third of one percent of all the leads. The placeholder
     issue is not even present in the lead that resulted in calls and texts to the plaintiff, and therefore
     does not even relate to the circumstances that led to this lawsuit.
2. According to Fluent, its database is populated with information provided by consumers who
     voluntarily submitted it to a Fluent-operated website as they enrolled in online sweepstakes or
     other promotions.3 For each such registration in the Fluent system, the database contains a mix
     of human-created (such as a name and address) and machine-created information (metadata
     including the IP address of the user and the browser agent used to submit the data) that together
     document the provision of consent.



1
  My current and updated Curriculum Vitae is set forth as Exhibit 1.
2
  See Motion for Class Certification at 9:8-13
3
  Fluent Inc.’s Responses and Objections to Plaintiff’s First Set of Discovery (“Fluent’s Responses”) at 3:22-4:24.
See also Affidavit of Mitenkumar Bhadania, paragraph 17.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.                3|Page
       Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 56 of 153




3. On December 7, 2018, Benjamin Beecher and Anya Verkhovskaya submitted expert reports
      (“Expert Reports”) that set forth purported “deficiencies” in the lead data produced by Fluent.
      On January 4, 2019, I submitted an expert report that rebutted the Expert Reports of Mr.
      Beecher and Ms. Verkhovskaya and showed that the alleged “deficiencies” they cited
      evaporate on closer inspection. Mr. Beecher and Ms. Verkhovskaya filed supplemental expert
      reports on February 8, 2019 (“Supplemental Expert Reports”) that do not refute any of my
      conclusions, or even mention my report at all. All of my conclusions from the January 4, 2019
      report are therefore unrefuted, and I incorporate all of them here by reference.
4. The opinions expressed by Mr. Beecher and Ms. Verkhovskaya in their Expert Reports and
      Supplemental Expert Reports are rooted in observations of Fluent’s data that are variously
      taken out of context, misrepresented, and/or interpreted according to faulty assumptions. The
      specific facts that they observed are real attributes of Fluent’s data and I do not dispute those
      observations. Where we disagree is in the significance or even relevance of those observations.
      The starting point for our disagreement is on the baseline set of expectations one should
      reasonably have for the lead data produced by Fluent. By way of analogy, if one were to
      observe that a particular group of people had an average height of 6’5”, it would not be
      appropriate to opine whether that was unusually tall without first establishing what type of
      population was being observed: 6’5” is shorter than the expected average for a group of
      basketball players, taller than the expected average for a group of kindergarden children, and
      exactly the expected average for a group of men from the Netherlands. The problem at the core
      of Mr. Beecher’s and Ms. Verkhovskaya’s opinions is their failure to consider Fluent’s
      operations as a lead generator using sweepstakes and other promotions.

II.      DOCUMENTS AND DATA SOURCES CONSIDERED

5. My understanding of the factual matters at issue is based on my review of the documents and
      data described below. I understand that additional information relevant to my opinions may be




Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.             4|Page
        Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 57 of 153




       disclosed in subsequent productions and depositions. Accordingly, I reserve the right to amend
       my findings based upon such additional disclosures.
                  a. Fluent_00441 (Lead/Registration Records from 4/27/2017-3/31/2018)
                  b. Fluent_00572 (Lead/Registration Records from 3/31/2018-4/12/2018)
                  c. Fluent 100 Numbers Updated (00132124xCDD31) (Lead/Registration Records
                      for sample of 100)
                  d. LeadScience_000677 (Outbound Call Logs)
                  e. LeadScience_005228 (Opt-Out Responses)
                  f. Fluent_000573 (Metadata Table)
                  g. Second Amended Complaint
                  h. Motion for Class Certification
                  i. Declaration of Jon B. Fougner and Exhibit A: Wrong-Number Complaints
                  j. Expert Report of Anya Verkhovskaya (Dec. 7, 2018)
                  k. Expert Report of Benjamin Beecher (Dec. 7, 2018)
                  l. Supplemental Expert Report of Anya Verkhovskaya (Jan. 8, 2019)
                  m. Supplemental Expert Report of Benjamin Beecher (Jan. 8, 2019)
                  n. Fluent Inc.’s Responses and Objections to Plaintiff’s First Set of Discovery
                  o. Affidavit of TCPA Prior Express Written Consent, by Mitenkumar Bhadania
                  p. Declaration of Mitenkumar Bhadania in Support of Defendant’s Reply Motion

III.      FACTUAL BACKGROUND
          A.      Online Sweepstakes and the Phenomenon of “Sweepers”

6. Fluent is a digital marketing company that owns and operates consumer-facing websites that
       offer various opportunities including enrolling in online sweepstakes.4 This fact is a critical
       precondition for understanding the nature and form of the data that has been produced.


4
  I have encountered Fluent in prior casework and know from experience that their lead generation operations
include earning rewards, receiving job listings, obtaining product samples, and other consumer transactions,
however the discussion set forth in the pleadings I was provided in this matter specifically reference sweepstakes.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.                5|Page
     Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 58 of 153




7. For example, I understand that there are sub-communities of Americans for whom entering
    online sweepstakes is a hobby. A 2011 television documentary High Stakes Sweepers by the
    cable network TLC publicized the phenomenon of “sweepers.”5 The law firm Thompson
    Coburn LLP discussed the implications of this hobby in an October 31, 2017 blog. The authors
    noted that an “extensive cottage industry has sprung up around sweepstakes and other
    promotions. Clubs, apps, and various online resources curate instant information about all
    available sweepstakes and provide consumers with a direct line to enter the promotions. The
    stated goal is to provide access to as many sweepstakes as quickly as possible.”


               “Most Sweepers rely on apps created by sweepstakes companies to find promotions
               they want to enter. These apps list hundreds of sweepstakes and contests throughout
               the U.S. and allow Sweepers to search for specific types of sweepstakes and
               contests… A few of the most popular sweepstakes companies include The Balance
               Sweepstakes Directory, Online-Sweepstakes.com, and Sweepstakes Sweep.


               There are also companies that provide Sweepers with daily lists of sweepstakes and
               contests consumers may want to enter, which saves the Sweeper a great deal of time
               finding the sweepstakes on their own. These companies include: Daily Sweep Lists
               and Lots of Prize Promotions.


               Most Sweepers also use another valuable tool called “auto-fills” that enable them
               to enter their name, address, phone number, etc., onto an entry form at the push of
               a button. All Sweepers have to do is to enter their contact information into the
               autofill app and then they can enter a sweepstakes in a matter of seconds. The most
               popular autofill companies appear to be Roboform and LastPass.6


5
 This August 14, 2011 TLC program can be viewed online at https://www.youtube.com/watch?v=eqfBCGyfp8g.
6
  Dale Joerling, “How Consumers ‘Sweepstakes’ Today: There’s An App For That,” Thompson Coburn LLP
(October 31, 2017), accessible at https://www.thompsoncoburn.com/insights/blogs/sweepstakes-law/post/2017-10-
31/how-consumers-sweepstakes-today-there-s-an-app-for-that, and attached as Exhibit 2.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.           6|Page
     Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 59 of 153




8. In my research I have found there are websites that sweepers use to organize their community,
    exchange advice; and link to sites that offer sweepstakes. Examples of these sites include
    Sweepstaking.net,            SweepstakesAdvantage.net,               SweepstakesWorld.com,
    OnlineSweepstakes.com, and SweepersChoice.com. These sites provide resources and
    interactive message boards for sweepstakes enthusiasts.
9. According to the media coverage that these sweepstakes enthusiasts have received, it is not
    uncommon for sweepers to submit hundreds of online sweepstakes entries every day, in the
    hopes that increasing the volume of submissions will increase their odds of winning.
                  a. In an article in the Washington Post, one such enthusiast recommended that
                  sweepers spend up to two hours a day submitting entries (“That's enough to win
                  plenty, but not so much you cut into work, family time and other obligations”
                  she said) and estimated she herself submitted 36,000 entries a year (“It truly is
                  a numbers game," she said. "You can't win if you don't enter. And the more you
                  enter, the more chances you have to win.”)7
                  b. Sweeper Cynthia Kendall told the Chicago Tribune: “I get up before the
                  kids and spend half an hour or an hour each morning. I created a separate Gmail
                  account for contesting and a separate Facebook account for contesting, and I
                  just go to these contest sites and put in my information. I enter between 50 and
                  100 a day. But it's autofill, so it's just hitting my e-mail address and saying
                  "send."8
                  c. Another “Contest Queen” was profiled by ABC News in 2011 in connection
                  with the afore-mentioned TLC broadcast. This sweeper, Carolyn Wilman,
                  offers sweepstaking advice on her website ContestQueen.com and in her book
                  You Can’t Win If You Don’t Enter. Wilman told ABC News she enters “an

7
  Elisabeth Leamy, “Winning Contests and Sweepstakes Isn’t Just Luck: Ask the Sweepers,” Washington Post
(September 7, 2017), attached as Exhibit 3.
8
  Anne Ford, “Meet Chicago’s Contest Queen: She Enters Up to 100 Sweepstakes a Day—and Once Won $100K,”
Chicago Tribune (April 2, 2018), attached as Exhibit 4.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.         7|Page
     Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 60 of 153




                   average of 100 to 300 contests per day” and offers the advice that “To win, you
                   must enter. The more you enter, the better your odds.”9
10. Given that Fluent uses social media and other marketing to entice consumers to visit their web
    pages to enroll in a sweepstakes or other promotion, and enthusiasts actively seek out online
    sweepstakes, it is reasonable to assume that some number of enthusiasts visited Fluent’s web
    pages. Although the exact proportion of Fluent’s leads that originated from sweepstakes
    enthusiasts is unknown, and difficult to quantify without interviewing the individual
    consumers themselves, it should reasonably inform the expectations of an analyst observing
    Fluent’s leads to consider the role that enthusiasts may play in shaping that data.
11. In their Expert Reports of December 7, 2018, both Mr. Beecher and Ms. Verkhovskaya draw
    or imply various adverse conclusions from the observations that Fluent’s data contains
    numerous entries for some of the same names; that some of these multiple leads contain
    identically formatted information; and that some leads contain artifacts of autofilling
    processes. In his Supplemental Expert Report, Mr. Beecher questions whether the conversion
    rate for Fluent’s websites appears higher than a supposed “average.” Each of these attributes
    can be explained as the result of a population of especially motivated users being driven to the
    web sites in question.

       B.      Bots

12. Mr. Beecher’s supplemental expert report asserts that “[m]any of Fluent’s leads were driven
    by computer-generated bots (or inserted directly into the database) rather than real people
    submitting a form on the website.”10 Mr. Beecher further subdivides this opinion into
    individual issues, which are addressed in section IV below.
13. A “bot” is a popular colloquial term for a piece of software that is programmed to perform
    autonomously on a computer network, such as the Internet, to execute some predetermined


9
   Sabrina Parise and Jennifer Pereira, “The Contest Queen’s Five Tips For Sweepstakes Success,” ABC News
(August 11, 2011), attached as Exhibit 5.
10
   Supplemental Expert Report of Benjamin Beecher p. 11.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.           8|Page
        Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 61 of 153




      task. The typical purpose of a bot is to perform a simple and repetitive task more efficiently
      than a human would. The most common form of bot is a “web spider” or “web crawler” that
      visits web sites and collects information about their content and activity, to be used by search
      engines such as Google to respond to search queries.11
14. If Mr. Beecher’s premise that bots are responsible for many of Fluent’s leads were true, those
      leads were created because a software application was programmed to perform the steps that
      entered that information into Fluent’s database. As discussed more fully below, there are a
      wide variety of different types of leads in that database, with a diverse array of distinctive
      characteristics. No pattern has emerged to support the inference that bot activity created these
      diverse types of leads. Rather than concluding that finding hundreds of leads that are all
      formatted differently from one another means they came from the same source, it is more likely
      their differences resulted from originating from different sources—that is, the different
      consumers who visited those websites.

          C.      Server Logs and Data Security

15. Web servers generate logs of activity that record information about every request made to that
      server. This information will include the IP address from which the request originated, and the
      “user agent” (in this context, the web browser), along with other details. Some of this
      information is relevant to documenting the consumer’s consent, and some of the information
      is relevant to the web site’s administrator to maintain its security.
16. Reviewing the logs can identify patterns indicative of malicious bots. For example, if the web
      logs show that a disproportionate volume of traffic is coming from a single IP address located
      in China, and the user agent field is blank, that would be a potential red flag. Administrators
      can review logs to identify such patterns and then take action such as blocking that IP address.
17. In a standard web server scenario, a site administrator hosts web content on a computer that
      they control. That computer, which is the server, receives requests from users over the Internet


11
     See, for example, https://www.incapsula.com/blog/know-your-top-10-bots.html.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.            9|Page
       Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 62 of 153




      and responds by sending data. An alternative scenario is for the web administrator to contract
      with a “Content Delivery Network” or “CDN.” A CDN is a company that operates a network
      of computers across a large geographic area, and places some or all of the website content from
      its various customers on those many computers. In this way, the content of a website is not
      hosted on a single computer but is in fact on many computers. When a consumer on the Internet
      attempts to visit that web page, some or all of the content will be delivered to them from a
      computer geographically close(r) to them.
18. One of the advantages of using a CDN system is that it makes the user experience better,
      because web pages load faster. For web sites that experience heavy traffic or spikes in traffic,
      distributing that traffic across a number of servers balances the demand and helps avoid traffic
      jams. As an added advantage, a CDN provider may have superior security resources and
      technology available to it than the smaller organizations that are its customers.
19. I am informed that Fluent uses the CDN provider Cloudflare for the web sites that gathered the
      lead data at issue in this case. This has several positive consequences for the security of
      Fluent’s sites, that are discussed more fully below.

IV.      ANALYSIS AND OPINIONS

20. Mr. Beecher’s Supplemental Expert Report expresses two different categories of opinions. The
      first category concerns the circumstances surrounding Fluent’s operations and production of
      data. Specifically, Mr. Beecher argues that Fluent has inadequate data security measures in
      place, has produced leads in an unsatisfactory format, did not retain certain types of data, and
      that the leads overall indicate an atypically high conversion rate. None of these arguments,
      even if they were valid, serve as direct evidence that any of the Fluent leads were not
      voluntarily submitted by consumers visiting Fluent’s web sites.
21. The second category of opinions presented by Mr. Beecher do present specific examples of
      lead data that he claims are evidence of bot-driven activity. These examples predominantly




Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.           10 | P a g e
       Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 63 of 153




     involve the presence of “placeholder” values (such as “{FIRSTNAME} | {LASTNAME}”) in
     some leads instead of human-created Personal Information.
22. I address the circumstantial arguments individually below first, and then the issues related to
     placeholder values and other specific arguments.

         A.      Data Security

23. The first argument that Mr. Beecher puts forth in support of his claim that “[m]any of Fluent’s
     leads were driven by computer-generated bots (or inserted directly into the database) rather
     than real people submitting a form on the website” is his assertion that the absence of a
     CAPTCHA toolbar on the Fluent websites constitutes a “failure” to “ensure that a human
     actually entered the data.”12 This is like arguing that if a house is left unlocked, that constitutes
     proof that it was robbed. Nevertheless, in this case Fluent has not left the house unlocked.
24. As I noted in my prior report, CAPTCHA toolbars are not an infallible mechanism to
     differentiate humans from machines. Google determined as long ago as 2014 that software
     could effectively overcome CAPTCHA puzzles “with over 99% accuracy,” rendering those
     tools essentially useless for their stated purpose and serving only to confound legitimate human
     users.13
25. When web designers and site administrators select the desired security mechanisms, several
     factors go into that decision. These factors include the nature of the data being protected, the
     risks posed to that data, and the cost-benefit tradeoffs of different security solutions with
     respect to the intended use of the web site in question. Although the use of a CAPTCHA toolbar
     would be one possible mechanism by which to ensure that only humans submit information to
     the database, it is not the only mechanism nor is it the best. Other mechanisms, such as the
     requirement to complete a multi-page survey in order to submit information, serves as a barrier
     to bots.


12
   Supplemental Expert Report of Benjamin Beecher paragraph 32. This argument also appeared in Mr. Beecher
Expert Report of December 8, 2018, pp. 5-6.
13
   See Google Security Blog from April 16, 2014, attached as Exhibit 13 to my expert report of January 4, 2019.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.              11 | P a g e
        Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 64 of 153




26. By way of comparison, Mr. Beecher’s own software consultancy company Lightmatter permits
      visitors to submit inquiries without first passing a CAPTCHA test:14




      Consider also that if a reader of Mr. Beecher’s Supplemental Expert Report followed his link
      to the article “When Websites Won’t Take No For An Answer” at the New York Times and
      was motivated to send a letter to the editor in response, that person could easily submit a letter
      online without confronting a CAPTCHA:15




14
     https://lightmatter.com/contact.html
15
     https://help.nytimes.com/hc/en-us/articles/115014925288-How-to-submit-a-letter-to-the-editor

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.              12 | P a g e
        Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 65 of 153




      If a consumer wishes to submit a complaint to the Consumer Financial Protection Bureau, they
      can do so by filling out a multi-page online form—and no CAPTCHA is used to verify their
      humanity first.16




27. I do not present these anecdotal examples to suggest that Lightmatter, the New York Times, or
      the CFPB are deficient in their information security, but rather to demonstrate that each site
      makes security decisions based on its own balance of perceived risks versus perceived benefits,
      and the use of CAPTCHA is not always the most appropriate tool to manage interactions with
      users.
28. In the case of Fluent’s interactions with sweepstakes entrants, the choice of what security
      solution to use may have been influenced by the ways in which that particular population has
      been known to interact with CAPTCHA tools. In reviewing the various online forums
      identified above, I observed that many people who enter online sweepstakes have publicly




16
     https://www.consumerfinance.gov/complaint/

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.          13 | P a g e
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 66 of 153




     voiced their complaints about having to get past CAPTCHAS in order to submit entries.17 In
     fact, at least one of the sweepstakes-enthusiast websites I reviewed actually markets anti-
     CAPTCHA software to other sweepers. For example, Sweepers Choice advertises its anti-
     CAPTCHA software to its subscribers as a member benefit as follows:


                Usually the software gets the CAPTCHAs 100% correct. If however, it doesn't - it
                will try again with a new captcha several times until it figures it out. It does this
                just like a real human would, except you get to avoid the headaches and enjoy
                seeing it done for you! As well - as old sweepstakes expire, new ones are added in
                - so you almost always have up to an additional 400 CAPTCHA sweepstakes, every
                single day!18


29. As an alternative to CAPTCHA technology, I understand that Fluent uses the Cloudflare
     platform to manage access to its websites. Among its various offerings, Cloudflare controls IP
     access to Fluent’s sites to block access to IP addresses known to be associated with bots; and
     dynamically scores ongoing IP and user agent activity to identify “bad behavior.” Cloudflare’s
     analytical tools examine the interactions with incoming IP addresses to update that blocklist
     over time based on traffic analysis.19
30. Mr. Beecher also cited the “failure to use HTTPS” as one of his reasons for concluding that
     the Fluent leads were created by machines rather than people. HTTPS is a protocol for
     encrypting the traffic between the user and the website to secure it from eavesdropping or
     tampering. Although it is generally true that using HTTPS is preferable from a security



17
    For example, see the discussions “The darn Captchas…” at Online Sweepstakes.com (accessed at
http://forums.online-sweepstakes.com/showthread.php?s=8370dc2cd9c0211fe21788eea270828e&t=1431862) and
“Captcha Issues” (accessed at http://forums.online-sweepstakes.com/showthread.php?t=1361952, both discussions
are set forth as Exhibit 6.) Also see the article “What to do when CAPTCHAS won’t work” at
thebalanceeveryday.com (accessed at https://www.thebalanceeveryday.com/what-to-do-when-captchas-dont-
work-897057 and set forth as Exhibit 7.)
18
   http://sweeperschoice.com/products-captcha.php, set forth as Exhibit 8.
19
   A Cloudflare whitepaper available on Cloudflare’s website (www.cloudlfare.com) is attached as Exhibit 9.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.          14 | P a g e
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 67 of 153




     standpoint, there are other factors that play into each web administrator’s decision making.20
     For example, use of HTTPS can create challenges for administrators using a single server on
     a single IP address to host multiple domains. It is an additional relevant factor that Fluent’s
     websites do not exchange financial information with their users.
31. While most security experts would likely agree that using secured, encrypted channels of
     communication over the Internet is preferable, the fact is that much user activity on the Internet,
     even on popular and well-established sites, is often not over HTTPS. As of August 2018, just
     50% of the Alexa ranked Top 1 Million web sites are served over HTTPS.21 However, the
     implementation of Cloudflare as a CDN service means that Fluent’s traffic is encrypted over
     part of its journey. As a CDN, Cloudflare sits between the end user and Fluent’s web server,
     and stores its own local copies of some of Fluent’s web site content. The traffic that passes
     through Cloudflare is encrypted and decrypted on that leg of the journey, even if HTPPS is not
     configured for the site’s web server itself.22

        B.      Data Privacy and Alleged “Destruction” of Server Logs

32. Plaintiff accuses Defendants of “intentionally destroying” the server logs, and describes this
     as “spoliation.”23 In light of this harsh accusation, Fluent’s responsibilities towards data
     privacy are relevant. In order to comply with the variety of data privacy regulations and laws,
     it is best practices for organization to only store data for which there is a direct and specific
     business need, to only store that data for the minimum period of time necessary to serve that
     need, and to only store that data in the form and format that can be best protected from
     unauthorized disclosure or breach.24


20
   For example, some older browsers cannot interact with HTTPS encrypted sites, and the process of encrypting and
decrypting the traffic slows down performance.
21
   https://scotthelme.co.uk/alexa-top-1-million-analysis-august-2018/ attached as Exhibit 10.
22
    See “Cloudflare, SSL and Unhealthy Security Absolutism” at Troy Hunt’s blog, accessible at
https://www.troyhunt.com/cloudflare-ssl-and-unhealthy-security-absolutism/ and set forth as Exhibit 11.
23
   Motion for Class Certification at 21:19-26.
24
   My firm, Berkeley Research Group, offers GDPR and data privacy compliance consulting. I have worked
alongside these compliance consultants and am familiar with their advice and guidance.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.             15 | P a g e
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 68 of 153




33. According to the European Union’s General Data Protection Regulation (GDPR), web server
     logs are classified as protected personal information.25 The GDPR, and comparable data
     protection regulations modeled on it such as the California Consumer Privacy Act, A.B. 375,
     regulate the extent to which companies are permitted to store such information.26 Each use of
     personal data requires a legal basis for the processing (Article 6). This includes the storage of
     personal data (Article 4(2)). When all legal bases for using or storing the information have
     expired, the data must be deleted.
34. Fluent has business needs for the information contained in the web server logs, but these needs
     are bifurcated into security-based needs and marketing-based needs. Fluent’s web logs contain
     far more personal technical information than is required to perform the marketing function for
     which that data was originally collected. From a security standpoint, some log information is
     relevant to monitor traffic, prevent fraud, debug systems, and investigate the causes of any
     attack or a breach. These needs are not indefinite. Once the security-based uses for this
     additional information have expired, Fluent has an obligation to delete the additional
     information and only retain the data needed for marketing (and any other ongoing legally
     justified purposes). In this respect, Fluent copies the specific data needed to support the
     marketing uses to a more secure location for extended retention.
35. The marketing-based needs require Fluent to maintain records to document the consumer’s
     consent. This does not, however, equate to requiring Fluent to retain this information in its
     original form if that form is insecure or otherwise violates data privacy protocols. As noted
     above, the consent information contains personal data that requires protection and which, in
     accordance with the GDPR and other data privacy regulations, may need to be provided and/or


25
   IP addresses are specifically defined as personal data per Article 4, Point 1; and Recital 49. The data regarding
the referral and landing page URLs can also be considered personal information in certain circumstances.
26
   The GDPR is extra-territorial, meaning that it applies to the personal data of any European Union subject
regardless of whether that data is collected and stored outside of the European Union. Any organization that
reasonably expects the possibility that data belonging to Europeans might be obtained is obliged to comply with the
GDPR. Because the scope of the GDPR is so expansive, companies that shape their policies to comply with the
GDPR are likely to be in compliance with all other data privacy regulations as a result.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.               16 | P a g e
       Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 69 of 153




     destroyed upon request from the individual person. The format of the server logs in which this
     data is captured is very poor from all of these perspectives—server logs are in unencrypted
     plaintext and are stored directly on a computer that is connected to the Internet. This makes
     them more vulnerable to unauthorized access and disclosure than other forms of storage. The
     logs are also text files not well suited to searching. By transferring the essential data out of the
     server logs and into a database, Fluent is better suited to manage, document, control, and
     protect the personal information. The server logs can be purged after whatever time frame
     meets the needs of the administrator’s security management, minimizing the risk of exposure
     to the personal information they contain and complying with the edict to "Hold on to
     information only as long as you have a legitimate business need.”27

        C.      Reporting of Metadata

36. Mr. Beecher accused Fluent of “refus[ing] to produce commonly available data… that would
     help confirm whether it was indeed obtaining consumer contact data and telemarketing consent
     from real, unique human beings or not.”28 This information consists of metadata listing the
     device type and browser associated with each IP address request to Fluent’s web servers.29
37. This metadata has been produced, for an agreed-upon sample of 100 numbers.30 I understand
     that this data sheet contains all of the requested data points for these 100 telephone numbers.
38. Additionally, the prior production of lead data was found to have listed internal IP addresses
     of Fluent’s servers (127.0.0.1, 192.168.100.48 and 172.24.32.94) for a significant portion of
     the leads, instead of the external IP address from which the user traffic originated. As explained
     in the Declaration of Mitenkumar Bhadania and which was addressed as unrefuted analysis in
     my expert report of January 4, 2019, this was a consequence of how the database stored


27
   See “Start with Security: A Guide for Business” published by the Federal Trade Commission. This is accessible
at https://www.ftc.gov/tips-advice/business-center/guidance/start-security-guide-business, and a copy is attached as
Exhibit 12.
28
   Supplemental Expert Report of Benjamin Beecher paragraph 38.
29
   Supplemental Expert Report of Benjamin Beecher paragraph 40
30
   Fluent 100 Numbers Updated (00132124xCDD31)

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.               17 | P a g e
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 70 of 153




     information and how the tables were joined.31 For the updated production of data of these 100
     sample numbers, Fluent has exported the external IP address from which the user traffic was
     logged, demonstrating that the user IP addresses are maintained in the system and can be
     produced. I examined the new data production and confirmed that the IP Address field is
     populated for each of these 100 sample numbers, and does not contain any instances of the IP
     addresses 127.0.0.1, 192.168.100.48 or 172.24.32.94.

        D.      “Implausibly High” Conversion Rates

39. In paragraph 49 of his Supplemental Expert Report, Mr. Beecher expresses the opinion that
     the conversion rates represented by Fluent’s data (that is, the rate at which visitors to Fluent’s
     websites registered to receive marketing communications) is “implausibly high.” To support
     this opinion, Mr. Beecher cites to a 2017 article by Christine Austin. Mr. Beecher summarized
     Ms. Austin’s article as suggesting the average conversion rate was 2.35% at that time. Mr.
     Beecher, however, misrepresents the actual conclusions of her article.32
40. In fact, Ms. Austin cited that figure in order to challenge it. She points out that “Factors like
     your industry, product or service, and your target audience all weigh in on your ability to
     convert visitors into leads, and leads into customers.” She notes that “[t]he best conversion rate
     varied significantly across all the industries,” and refers her readers to research by Unbounce
     that studied the performance of 74.5 million visits to more than 64,000 lead generation landing
     pages. The Unbounce study found that on average a 12% conversion rate is “pretty good for
     lead generation landing pages,” but that for lead generators in the credit and lending space, a
     conversion rate of 24.3 was possible.33




31
   Declaration of Mitenkumar Bhadania in Support of Defendant’s Reply Motion, paragraphs 6-13
32
   Mr. Beecher cited to this article as his sole support for his conclusion, but did not attach a copy as an Exhibit.
The article is accessible online at https://www.impactbnd.com/blog/what-is-a-good-landing-page-conversion-rate,
and I have attached a copy as Exhibit 13.
33
   The Unbounce research is accessible online at https://www.conversionbenchmarkreport.com and a copy is set
forth as Exhibit 14.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.                18 | P a g e
       Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 71 of 153




                “The industries that do best at lead gen are Travel, Credit & Lending, Business
                Consulting and Vocational Studies & Job Training. In these industries, you can
                realistically target landing page conversion rates over 12%. The very best pages
                convert over 25% of their visitors.”


41. Neither the Austin article nor the Unbounce report directly mentioned the role that sweepstakes
     offers play in conversion rates, but it is reasonable to conclude that the sweepstakes enthusiasts
     who regularly submit multiple submissions and repeatedly return to the same lead generation
     website over time to send additional submissions will boost the conversion rate for certain
     Fluent websites as compared to lead generators who rely solely on the persuasiveness of their
     online sales pitch to convince visitors to register.

        E.      Analysis Relating To Alleged “Facially Deficient And Patently False Names
        And Addresses”

42. This case originated because of communications made to Plaintiff Daniel Berman resulting
     from a lead registration recorded on December 24, 2017, containing Mr. Berman’s telephone
     number 510-326-9945, along with the apparently unrelated email address buffola@gmail.com,
     the evidently fictional name “Dunk Loka,” and an incomplete street address of “Grand Street”
     (with no house number).34 Mr. Berman stated under oath that he did not submit this
     Registration Information to Fluent; and its disparate contents contain a mix of fictional
     information and scraps of real but unconnected consumer information.
43. When plaintiff claims that the Fluent leads contain “facially deficient and patently false names
     and addresses,”35 and Mr. Beecher claims that “[m]any of Fluent’s leads were driven by
     computer-generated bots (or inserted directly into the database) rather than real people
     submitting a form on the website,”36 these statements create the impression that Fluent’s lead
     data is replete with examples similar to the “Dunk Loka” lead. The implication is that the

34
   Affidavit of TCPA Prior Express Written Consent, by Mitenkumar Bhadania paragraphs 6-16.
35
   Motion for Class Certification at page 6, footnote 4.
36
   Supplemental Expert Report of Benjamin Beecher p. 11.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.           19 | P a g e
        Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 72 of 153




      database is polluted with leads that cannot have been sourced from consenting consumers
      because they do not contain real consumer information. However, this is not the case. Indeed,
      neither Mr. Beecher nor Ms. Vekhovskaya in either one of the two expert reports submitted
      respectively by each expert identified even a single lead other than the “Dunk Loka” that
      contained fictional information.
44. The only evidence that Mr. Beecher puts forth to demonstrate what in his estimation are direct
      examples of machine-submitted leads are the instances of placeholder entries such as
      {FIRSTNAME} | {LASTNAME} in place of the consumer’s name in a trivial number of
      registrations is the influence of computer-generated bots or comparable software processes at
      the time the leads were registered.37 It is Mr. Beecher’s personal speculation that the only
      possible explanation for the presence of these placeholder entries is that they were written to
      the database by bots.
45. As I stated in my prior report, while I agree that these entries are likely the result of some kind
      of software or database process, there is no evidence to suggest that this process or processes
      must be occurring at the time the lead data is registered, as opposed to at any subsequent point
      in time, nor is there any evidence that the process(es) in question must be malicious software
      as opposed to technological tools used by humans. Mr. Beecher expresses just his speculative
      supposition, based on circular logic: he argues that the handful of times he found these
      {FIRSTNAME} | {LASTNAME}-style entries were evidence that “the computer program
      likely typically covers its tracks, but failed to do so in these instances.”38 In other words, the
      times he found these entries are evidence of a bot, and the times he did not find them are also
      evidence of a bot.
46. I have conducted an extensive analysis of these entries, as described below, and it is my opinion
      to a reasonable degree of scientific certainty that these placeholder entries are not indicative of




37
     Supplemental Expert Report of Benjamin Beecher paragraphs 45-48.
38
     Supplemental Expert Report of Benjamin Beecher, paragraph 45.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.             20 | P a g e
        Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 73 of 153




      bot activity, but are wholly consistent with the leads being entered by individual consumers as
      Fluent has stated.

          F.      The Placeholders Account For a Trivial Number of Leads

47. I conducted a search of the 890,595 rows in the lead data produced by Fluent for any instances
      of so-called “special characters” such as {}[]$#:* and identified that 888,103 of those rows, or
      99.72%, do not exhibit any such placeholder values.39 In other words, the total occurrence of
      this “placeholder” data issue affects less than one-third of one percent of the leads. Of the
      rows of lead data that do contain one or more placeholder values, the majority of these affect
      only the address field—this occurs in 785 leads, or 0.09% of the total.

          G.      Structured Databases

48. To better understand what these placeholder values are, and what they might represent, some
      background on relational databases is necessary. The term “structured data” refers to databases
      designed to be optimized for machine-readability, as distinguished from “unstructured data”
      designed for human use. Unstructured data has ambiguities that humans resolve through
      context. For example, “1984” can refer to a number, a year, a book, a movie version of the
      book…the reader needs context to glean the intended meaning. By contrast, machine-readable
      databases derive meaning from structure, not context. They sort data values into individual
      cells whose position defines their meaning. Users of spreadsheet programs like Excel will be
      familiar with the idea that a header row can specify the types of values to be listed underneath
      in that column, and the data type of the column can be set to only accept certain forms of data.
49. Databases are electronic software that use special types of binary data to define the boundaries
      between cells, columns, and rows, and to identify where one row of data ends and another
      begins. These elements of binary data are used to create and maintain the structure of the
      database, which is essential to deriving meaning from the values stored in it.



39
     My workpapers documenting this analysis are attached in native form as Exhibit 15.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.           21 | P a g e
     Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 74 of 153




50. All binary data are stored in physical form in the system’s memory as either electrical or
   magnetic charges in some kind of media. At the disk level, every 1 and 0 is a physical object.
   Inevitably, these physical objects sometimes fail or decay. While sophisticated systems employ
   a variety of error-checking and fail-safe mechanisms to minimize the risk of data loss, some
   individual physical failure is unavoidable. The technical term for this is “corruption.”
   Depending on the extent and location of the corruption, it may manifest as either garbled data
   or data that appears in the wrong location.
51. I have experience designing and maintaining various types of relational databases, and in my
   practice I routinely forensically preserve, extract data from, and analyze data from relational
   databases. This experience includes open-source systems, proprietary systems, large-scale
   enterprise systems stored on local data centers, cloud-based database systems, and legacy
   systems running unusual or obsolete platforms. It is routine and expected to encounter some
   degree of data corruption in even the best-maintained and up-to-date of systems.
52. Additionally, there is a degree of data distortion that can occur when information is extracted
   from a database for export. The form in which the database is stored on the database server
   may be encrypted and/or in a special proprietary file format, with information scattered across
   multiple tables, and special reserved data elements used to draw the boundaries between cells.
   When data is extracted from such a system, it may be exported to a common, open-source file
   format such as a comma-separated-values (csv) spreadsheet. A common problem that I have
   observed frequently in my case work occurs when the delimiter used for the export file is a
   character that occurs in the data itself—for example, if a csv file uses commas to separate
   values, but commas also appear within the fields. This can cause the exported file to show
   improper data that requires manual scrubbing to correct.

       H.      Pattern Analysis

53. A bot is a software application executing an automated series of steps—it is programmed to
   do certain things, and so it does those things. By faithfully performing those automated steps


Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.        22 | P a g e
     Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 75 of 153




   over and over, a bot leaves behind a pattern of activity that can be recognized. One way to
   identify bot activity is to perform pattern analysis.
54. Mr. Beecher’s presumption regarding the placeholder values is that they represent data fields
   entered by bots. I analyzed the lead data in SQL for patterns evidencing correlations between
   leads that contained placeholder values and the source IP, the date ranges they were logged,
   the geographic region of the personal information, or any noteworthy distribution of when and
   how these placeholder values appear. I found no recognizable pattern.
55. Generally speaking, the most common placeholder values found in Fluent’s data are the ones
   that use curly brackets around capital-letter header names. These are:
                   a. {FIRSTNAME}
                   b. {LASTNAME}
                   c. {ADDRESS}
                   d. {CITY}
                   e. {STATE}
                   f. {ZIPCODE}
56. However, while it is generally the case that in the limited number of leads where a placeholder
   value is found, it is likelier than not to be one of these, no meaningful pattern emerges. The
   curly-bracketed placeholders are not associated with any particular time frame, they are not
   associated with any particular IP address, and they are not even associated with themselves.
   For example, finding a {FIRSTNAME} in the First Name field does not necessarily mean
   {LASTNAME} is in the Last Name field, although sometimes it is.
57. The most striking fact about these placeholder values is that there are different types of them
   in the data. Just considering the types of placeholders that may appear in the Last Name field
   includes the following:
                   a. *[subscriber_lastname_capitalized]*
                   b. {LASTNAME}
                   c. {last}

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.        23 | P a g e
     Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 76 of 153




                    d. [$LAST_NAME$]
                    e. [last_name]
                    f. *[subscriber_lastname_capitalized]*
                    g. #NAME?
                    h. {lt}
58. If the placeholder values were, as Mr. Beecher argues, the result of bot-entered leads, then the
   proliferation of these types would mean there were at least eight different types of bots, each
   programmed differently, that used different placeholders from each other. Accounting for all
   the many variations of how the placeholders appear in the data would actually tend to suggest
   that thousands of uniquely programmed bots were somehow at work—but that this army of
   malicious software was used to write less than one-third of one percent of the leads into
   Fluent’s database.

       I.      Individual Analysis of Leads

59. I discuss below five leads to illustrate their diversity in practice. These were selected as
   representative of key attributes of the data, but are not meant as a comprehensive catalog of
   the types of data to be found in the leads.

               1.   Dunk Loka (510) 326-9945

60. The “Dunk Loka” lead contains a combination of fictional and incomplete information along
   with the cellular number used by Mr. Berman. The IP address logged for this lead
   73.252.203.130. No other leads are listed as coming from that IP. No other leads use the name
   “Dunk Loka” or the phone number found on this lead. It is distinctive, even unique.
61. This lead exhibits none of the attributes that Mr. Beecher and Ms. Verkhovskaya listed as signs
   of bot activity: there are no placeholder values in any of the fields; the IP address is not one of
   Fluent’s internal servers and is geographically consistent with the physical address used in the
   lead; and it is a single lead with no duplicate entries. If these attributes are, as plaintiff’s experts
   contend, signs of bot activity, then this lead was submitted by a different bot than the others.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.               24 | P a g e
        Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 77 of 153




      Or, as is far more likely, this lead was submitted by a person on Fluent’s website through the
      normal process of obtaining leads—the identity and motive of that person remain to be
      established.

                   2.     Kelsey Forsch           -2068

62. The lead for “Kelsey Forsch” is among the 100 sample numbers requested by plaintiff for
      which expanded lead information was separately produced. None of the data fields in her lead
      contain any placeholders or special characters. All of the personal information in this lead is
      corroborated by public records. Both LexisNexis and TLO independently corroborated that a
      Kelsey Forsch lives at 906 Yale Avenue, Billings, Missouri 59102, and uses the email address
      kelsey.forsch73@gmail.com.40 Neither service connected the phone number                  -2068
      to her, but they also did not connect that phone number to anyone else either—the technical
      term for this is “no append.” A “no append” means the data vendors have no records pertaining
      to that phone number. This is a common occurrence with cellular numbers, because there is no
      nationwide directory of cell numbers. The lead was logged from an iPhone on February 17,
      2018    on     an    IP   address   associated   with   Spectrum/Charter   Communications,    a
      telecommunications provider that serves Missouri (and other regions).
63. This particular lead is in many ways representative of the majority of the leads in Fluent’s
      system. In my prior report I conducted research on a sample of 16,270 registrations to
      demonstrate that the personal data they contained was consistent with actual personal data for
      the people identified in the leads. As I previously reported, my analysis of that statistically
      valid sample found that 88.89% of the sample leads I tested corroborated the name and/or
      address from the lead to public records from one or more sources indicating the same person.
      I also determined that 88.7% of the email addresses in those sample leads are valid email
      addresses verified by their providers to be associated with actual users to whom emails can be




40
     The LexisNexis and TLO records for Ms. Forsch are attached as Exhibit 16.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.          25 | P a g e
        Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 78 of 153




      directed, and none of the emails I tested showed any evidence of having been obtained through
      any means other than the direct input by actual users.
64. Therefore, for one or more spam bots to have submitted these leads, any scraping, harvesting,
      or generating of the associated email addresses would have had to occur without being detected
      by the compliance tools used to prevent that activity. The bot or bots would also have to have
      access to an existing database of accurate consumer personal information, correctly associating
      names and addresses.

                  3.   Roger Botts             -1371

65. The registrations for Roger Botts and telephone number                  -1371 illustrate the presence
      of different but equally corroborated personally identifying information in different
      registrations over time.
66. The first registration for this phone number was logged on September 8, 2017 at 9:21 pm.
      According to the data produced by Fluent, this registration was made by “Roger Botts” of 1208
      Tay Mac Rd, Taylorsville, Georgia, and Mr. Botts supplied the email address
      doylebotts11@icloud.com. According to records obtained from both LexisNexis and TLO,
      Roger Botts is associated with telephone number                 -1371 and with the email address
      doylebotts11@icloud.com.41 Most significantly, both LexisNexis and TLO identify his
      primary address as 1208 Taylorsville Macedonia Road, Taylorsville, Georgia. Neither
      database renders this as “Tay Mac Road,” however this appears to be a colloquial nickname
      that locals use for that road.
67. In addition to registrations associating this phone number with 1208 Tay Mac or Tay-Mac
      Road, some of the registrations identify Mr. Botts’ address as PO Box 286, Oakman, Georgia.
      As it happens, both the LexisNexis and TLO reports for Mr. Botts also identify this as an
      alternate address also associated with that person.




41
     The LexisNexis and TLO records for Mr. Botts are attached as Exhibit 17.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.              26 | P a g e
     Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 79 of 153




68. Some of the registrations give Mr. Botts’ first name as “RD” instead of “Roger.” The
   LexisNexis and TLO reports identify Mr. Bott’s middle name as “Doyle.”
69. There are 74 registrations for Mr. Botts in all, and they cover a range of 62 unique IP addresses,
   every single one of which is an IP address allocated to Sprint, consistent with the user accessing
   the Internet from a cellphone as they move around on various networks. This is consistent with
   the fact that the Fluent data shows that the various registrations for Mr. Botts were logged as
   coming from an Apple iPhone.
70. Most significantly, one of the registrations for Mr. Botts, dated February 21, 2018, has the
   following placeholder information for the first name, last name, and address:


               *[subscriber_firstname_capitalized]* *[subscriber_lastname_capitalized]*
               *[subscriber_attribute_address]*


71. Mr. Beecher posits that each instance of these placeholder values is evidence that a bot entered
   that lead. Even if Mr. Beecher were correct (a conclusion I do not concede), this lead is
   preceded and followed by dozens of other registrations containing varying renditions of Mr.
   Botts’ names and addresses, each of which is corroborated by third party databases. Mr.
   Beecher’s speculation requires the conclusion that some external force such as a bot obtained
   a depth of personal information about Mr. Botts including his name, initials, two different
   addresses, and how his street is nicknamed by locals, and then variously entered this data in
   different combinations dozens of times over the span of months, only to then stop providing
   such      accurate     and     nuanced      personal       detail   and     replace     it    with
   *[subscriber_firstname_capitalized]*          |        *[subscriber_lastname_capitalized]*           |
   *[subscriber_attribute_address]* before returning to submitting dozens more leads containing
   various combinations of his actual personal information.




Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.          27 | P a g e
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 80 of 153




                4.   Andrea Clay (832) 580-6114

72. The registrations for Andrea Clay and telephone number               -6114 resemble the example
     of Roger Botts in that they contain different but equally corroborated personally identifying
     information in different registrations over time, but Ms. Clay’s situation is distinguishable from
     Mr. Botts’. In the sample of 100 numbers selected by plaintiff, there are 1,061 registrations
     pertaining to some variation of "Andrea Clay" associated with phone number                 -6114.
     TLO associates Andrea Clay with this phone number, and assigns an 86% likelihood that the
     number is currently connected to her.42
73. Several different email addresses appear throughout these leads. The majority of instances
     (992, or 93% of the total) use the address andreaclay@ymail.com. This is a Yahoo mail domain
     that both TLO and LexisNexis associate with her. A fair number of the remaining emails that
     appear in the leads appear to be typographical errors involving this address.43 The other emails
     that appear in these leads are also associated with Ms. Clay through LexisNexis and TLO:
     andreaclay@gmail.com, bestintheworldclay@gmail.com, and kcclay159@gmail.com.
74. The leads include three different physical addresses in Texas: 9019 Stingray Court, P.O. Box
     1497, and 4813 East 27th Street. Each of these three physical addresses is associated with Ms.
     Clay in records from LexisNexis and TLO.
75. The various names that appear on the leads are:
                     a. Andrea Clay (937 leads, or 88% of the total)
                     b. Andrea undefined (46 leads)
                     c. undefined undefined (43 leads)
                     d. {firstname} {lastname} (19 leads)
                     e. Andreaclay@ymail.com Clay (5 leads)
                     f. Eileen Clay (4 leads)
                     g. Eileen Jackson (1 lead)

42
   Lexis Nexis did not return a phone number associated with Ms. Clay. The Lexis Nexis and TLO reports for Ms.
Clay are attached as Exhibit 18.
43
   andreaciay@ymail.com, andreaclauy@ymail.com, andreaclay@mail.com, and andreaclay@umail.com

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.           28 | P a g e
     Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 81 of 153




                  h. kc clay (2 leads)
                  i. Andrew Clay (1 lead)
76. Several interesting details emerge from these names. The first is that all of the actual human
   names that appear in these leads are connected to the same person. As revealed by LexisNexis
   and TLO records, Andrea Clay’s middle name is Eileen, and her mother’s maiden name is
   Jackson. The name “kc clay” is consistent with one of the email addresses that LexisNexis and
   TLO associate with her. While there is no “Andrew Clay” associated with her in public records,
   this is likely a typographical error given the proximity of the “w” key to the “a” on a standard
   keyboard. The name andreaclay@ymail.com Clay is likely a corruption error causing the email
   address to be shown in the wrong field.
77. The second observation is that two different types of placeholders appear among these leads.
   One type is a curly bracketed set using lower case letters, and the other is the word “undefined.”
   If these are, as Mr. Beecher claims, evidence that a bot entered these leads, then this signals
   that at least two different bots were involved.
78. Mr. Beecher’s speculation that bots are responsible for entering the leads requires the
   conclusion that at least two different bots were programmed with a depth of personal
   information about Ms. Clay (including her full name, her mother’s maiden name, three
   different addresses, and four different email addresses), and then variously entered this data in
   different combinations over a thousand times over the span of years—occasionally inserting
   typographical errors into various entries—but on a few scattered occasions these remarkably
   well-informed bots stopped providing such accurate and nuanced personal detail and instead
   inserted {firstname} {lastname} or “undefined undefined” (depending on which bot was doing
   the work), and that these bots were be distinct from the one that entered the wholly different
   placeholders *[subscriber_firstname_capitalized]* | *[subscriber_lastname_capitalized]* |
   *[subscriber_attribute_address]* in Mr. Botts’ lead discussed above.




Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.         29 | P a g e
        Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 82 of 153




                  5.    Ashlei Rogers            -0642

79. In the sample of 100 numbers selected by plaintiff, there are 44 registrations pertaining to
      phone number                -0642. These registrations however present a variety of different
      names, physical addresses, and email addresses. Despite this complexity, the Call Log records
      show that only the lead registration for “Ashlei Rogers” was pertinent to Freedom Financial’s
      telemarketing, and the only calls and texts made on this phone number were sent to her.
80. LexisNexis and TLO corroborate that a person named “Ashlei Rogers” is associated with the
      email address on the lead, ashlei.rogers.0924@gmail.com. Neither LexisNexis nor TLO
      however associate Ms. Rogers with that telephone number.44 Further investigation, including
      direct contact with Ms. Rogers, would be needed to establish her relationship to that phone
      number and the other personal information set forth in the lead. Nevertheless, Ms. Roger’s lead
      is clearly distinct from the “Dunk Loka” lead insofar as Ms. Rogers is a real person, and some
      of the personal information in the lead can be readily corroborated as hers through the use of
      public records.

          J.      Roboform

81. As I previously reported, in my personal testing of the Fluent web sites I observed that the web
      form does not even permit the consumer to submit a name that contains symbol characters such
      as {}[]$, nor can a consumer submit a name that is blank. Because the web form rejects text
      strings formatted with these characters, it does not follow that the process responsible for
      writing placeholder entries would be most likely to be outside of Fluent’s database system. The
      database process that wrote these entries, for whatever reason, most likely occurred within
      Fluent’s systems after the web form accepted a properly formatted entry that was subsequently
      corrupted or overwritten.
82. That being said, in the interest of exploring all possible explanations for this issue, I observed
      that the same communities of “sweepers” that encourage sweepstakes enthusiasts to submit


44
     The Lexis Nexis and TLO reports for Ms. Rogers are attached as Exhibit 19.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.          30 | P a g e
       Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 83 of 153




      multiple entries as a way of increasing the odds of winning also encourage the use of software
      tools to facilitate autofilling content into web forms. Although autofill features are built-in to
      many popular browsers already, installing external autofill software allows the user to
      customize multiple “identities” so as to be able to autofill webforms using different
      combinations of names, addresses, and other personal details.
83. In my research into sweepers I identified that the most common external autofill software
      mentioned is Roboform, but mention is also made of Keyboard Express, LastPass,
      SweepstakesMax, and SweepersChoice.
84. I installed Roboform versions 7 and 8 on different browsers and tested its use. I found that by
      manually entering my information into nationalconsumercenter.com, I could complete a
      submission in about 40 seconds depending on how quickly each page loaded. Using the autofill
      function of my browser to assist in completing the form, I could complete a submission in
      about 30 seconds. Using Roboform to autofill the form enabled me to make a single click at
      the beginning of the process that autofilled the entire sequence, and I could complete a
      submission in under 20 seconds.
85. The use of Roboform and other autofill technologies may have played a role in the occasional
      insertion of placeholder values into the web forms. Given the number of data points indicating
      that sweepers constitute a meaningful proportion of the registrants on Fluent’s sites, it is likely
      that many of them use these tools. This may provide a partial explanation for why so many
      different types of placeholder values appear, as these may be artifacts of human users
      deploying different types of technological tools to speed up their entries.

         K.      Analysis of Complaints

86. Defendants produced a spreadsheet listing the opt-out requests received in connection with this
      marketing campaign.45 Plaintiff’s counsel Jan Fougner reviewed this spreadsheet of 226,434




45
     LEADSCIENCE_005228

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.             31 | P a g e
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 84 of 153




     rows and identified as set of 4,855 unique opt-out requests46 that are said to have “alerted
     Defendants that the recipient was not the person Defendants claimed they were trying to
     reach.”47 Plaintiff describes these “Wrong Number Complaints” as evidence of a “systemic
     failure to obtain valid consent.”48 Mr. Beecher refers to this work in his Supplemental Expert
     Report as an indication that “the purported consent to receive telemarketing was not valid or
     legitimate.”49
87. Neither Mr. Beecher nor Plaintiff apparently consider the possibility that leads were genuinely
     submitted to Fluent with consent from the consumer, and then subsequently the phone numbers
     were reassigned to a new, unrelated party. The problem of reassigned numbers is so significant
     to TCPA compliance that the FCC recently announced plans to construct a database for call
     centers to use to check whether numbers have been reassigned, before initiating calls.50
     Presently no such system exists. According to the FCC, approximately 35,000,000 telephone
     numbers are disconnected each year, and 100,000 numbers are reassigned by wireless carriers
     every day.51 In 2016, the annual industry-wide rate of telephone number reassignment or
     “churn” was 26.3%.52
88. I do not offer any opinion on what constitutes valid consent, or whether Fluent can claim
     consent when contacting a number that has since been reassigned, but I note that this is a
     materially different scenario than the implication that the leads were not valid to start with.
89. By way of illustrating that number reassignment is a likely explanation for many of the Wrong
     Number Complaints, here are some examples from Mr. Fougner’s list of opt-out messages he




46
   This is rounded up to 5,000 when referred to in the Motion for Class Certification (pp. 4-5) and in Mr. Beecher’s
Supplemental Expert Report (paragraph 51).
47
   Motion for Class Certification at 4:23-5:7; also Declaration of Jon Fougner pp. 2-3.
48
   Motion for Class Certification at 5:8.
49
   Supplemental Expert Report of Benjamin Beecher paragraph 52.
50
     Press Release: “FCC Establishes Reassigned Phone Numbers Database,” accessed at
https://docs.fcc.gov/public/attachments/DOC-355526A1.pdf and attached as Exhibit 20.
51
   FCC-17-90A1_Rcd., at 6009, attached as Exhibit 21.
52
   FCC-17-126A1, p. 17 attached as Exhibit 22.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.               32 | P a g e
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 85 of 153
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 86 of 153




     and/or NCOA.53 In other words, 80% of the 4,855 “wrong number” opt-outs relate to leads
     whose consumer information can be corroborated by multiple third-party sources on multiple
     data points. The email addresses associated with these leads have an average Sendex score of
     66%.
92. These figures are comparable to the results I presented in my January 4, 2019 report, and are
     consistent with the conclusion that the vast majority of the leads contain accurate consumer
     information, independent of the question of whether the consumer subsequently opted out of
     communications.
93. The Motion for Class Certification highlights eight particular examples of the “wrong number”
     opt-out messages.54 The first of these examples claims to be from a telephone number
     associated with the Raleigh Police Department: “This number is registered to the Raleigh
     Police Department this is your first and last time sending a text to this number thank you
     Raleigh Police.”55 This claim is not backed up by the available documents. The telephone
     number associated with this opt-out request is (919) 426-       . All of the telephone numbers
     listed online for the Raleigh Police Department begin with the prefix (919) 996-XXXX, and
     not (919) 426-XXXX.56 An online search through Google found no matches associating
     “Raleigh Police” with that telephone number. According to data from TLO, that telephone
     number is associated with a person named “Faith Murphy Lashley.”57 There is no indication
     in the public records data returned for Ms. Lashley that she is a member of the Raleigh Police
     Department. In fact, Ms. Lashley has numerous criminal convictions for simple assault,
     trespass, and injury to personal property that would appear inconsistent with being a sworn
     officer of law enforcement. Further investigation would be needed to establish the


53
   My workpapers documenting this analysis are attached in native form as Exhibit 23.
54
   Motion for Class Certification at 5:14-6:2.
55
   Motion for Class Certification at 5:14-15.
56
   See https://www.raleighnc.gov/home/content/ITechWebServices/Articles/CityDepartments.html, also attached
as Exhibit 24.
57
   LexisNexis did not return any name associations for the telephone number (919) 426-8876. The TLO report for
Ms. Lashley is attached as Exhibit 25.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.          34 | P a g e
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 87 of 153




     circumstances under which Ms. Lashley’s phone number was registered with Fluent, whether
     she was the person who received the text messages, and whether she was the person who sent
     the opt-out message—however, the suggestion that Freedom’s text messages were somehow
     being sent to the Raleigh Police Department is not supported by the evidence I examined.
94. My analysis found that each of the remaining opt-out messages highlighted in the Motion
     involve telephone numbers from leads that can be corroborated in multiple third-party
     resources.58 Set forth below, in the order in which these appear in the Motion, are the
     corroborating details:
                    a. (The first example, allegedly involving the Raleigh Police Department, is
                    discussed above);
                    b. Full name on lead matched to both LexisNexis and TLO; full name and
                    address on lead matched to NCOA database;
                    c. Full name on lead matched to TLO and NCOA; email address on lead has
                    Sendex score of .85;
                    d. Full name and address on lead matched to NCOA database; email address
                    on lead has Sendex score of .9;
                    e. Full name and address on lead matched to TLO and NCOA database;
                    f. Full name and address on lead matched to NCOA database; email address
                    on lead matched to NCOA and has Sendex score of .8;
                    g. Full name and address on lead matched to TLO;
                    h. Full name and address on lead matched to TLO and NCOA database; email
                    address on lead has Sendex score of .82.
     While it may be the case that the telephone number registered in any of these lead is no longer
     associated with the person Freedom apparently intended to contact, the personal information




58
  The corresponding analysis for these is contained within the same workpapers previously identified as Exhibit
23.

Supplemental Expert Report of David Kalat / Berman v. Freedom Financial, et al.           35 | P a g e
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 88 of 153
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 89 of 153
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 90 of 153




                       EXHIBIT 7
      Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 91 of 153




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                            OAKLAND DIVISION



DANIEL BERMAN,

Plaintiff,                                   Case No.
                                             4:18-cv-01060-YGR
     v.

FREEDOM FINANCIAL NETWORK, LLC,              EXPERT REBUTTAL REPORT
FREEDOM DEBT RELIEF, LLC, FLUENT,            BY JAN KOSTYUN
INC., and LEAD SCIENCE, LLC,

Defendants.
  Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 92 of 153




                                      Introduction

        1.      Counsel for Defendants contacted me for the purposes of an engagement

as an expert witness in Daniel Berman v. Freedom Financial Network, LLC, Freedom

Debt Relief, LLC, Fluent, Inc., and Lead Science, LLC, No. 4:18-cv-01060 (N.D. Cal.).

        2.      I have been asked by counsel for Defendants to analyze, review, and

consider the opinions stated in the Expert Report of Anya Verkhovskaya (“Verkhovskaya

Report”), dated December 7, 2018.



                              Background and Experience

        3.      I am an independent technology consultant with over 35 years of

experience covering the areas of telecommunications, enterprise architecture, and

information technologies. I received both a Bachelor of Science degree (magna cum

laude) in Mathematics, as well as a Master of Science degree in Computer Science, from

Union College in 1976. I have been directly employed in various capacities by major

telecommunications companies, including Bell Telephone Laboratories, GTE, Verizon,

and Syniverse Technologies.     I have also been engaged as a consultant on various

telecommunications issues by telecommunications companies and regulatory authorities,

including Rogers Wireless (the largest wireless carrier in Canada), CRC (the national

telecommunications regulatory agency of Colombia), and Syniverse Technologies. I

have worked at numerous technical levels in software development, database technology,

and enterprise architecture. I have worked for over 15 years providing consulting

services, software development, and data analysis in the field of telephone number

portability.   This experience covers landline, wireless, and intermodal (landline-to-

wireless or wireless-to-landline) number portability, as well as telephone number pooling.
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 93 of 153




I have played lead roles in the technical and organizational processes of porting landline

numbers in the U.S. as well as wireless numbers in the U.S., Canada, and Colombia.

       4.      As a software architect for Bell Telephone Labs, GTE, Verizon, and

Syniverse, I also developed expertise in areas such as landline and wireless number

provisioning, including the end-to-end process of establishing service for an initial

subscriber; landline and wireless order-entry, including the collection of subscriber

contact information; initial implementation of the National Do Not Call registry;

technical experience with telecom features such as voice calling, SMS messaging, fax

transmissions, voicemail, auto dialer and Interactive Voice Response Unit (IVRU)

technology, and switching implementations; and a wide variety of telecommunications

industry standards.

       5.      I also have extensive experience in database methodologies, data analysis,

and data mining. My experience with database technologies includes hierarchical,

network and relational database models and implementations. I have instructed working

professionals on the use of database programming, support and internal architecture, and

have developed database training courses. I am proficient with advanced database

modeling, optimization and query techniques, as well as the development of database

software applications. I have personally performed database queries and data analysis

against hundreds of data stores, including but not limited to Internal and National Do Not

Call lists, Wireless Block identifiers, Number Portability transaction lists and telephone

call records produced by both wireless carriers and businesses involved in dialing

campaigns.

       6.      I have extensive experience with call center operations and various dialing




                                            2
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 94 of 153




systems, including those used for inbound and outbound calling campaigns. In my tenure

with GTE/Verizon, I performed early research with Intel-based Computer Telephony

Interfaces (CTI), including text-to-speech translation and automated dialing interfaces. I

have worked closely with IVRU engineers and application architects to develop

programmatic interfaces used for inbound and outbound calling. I have worked closely

with call center personnel at telecom businesses such as GTE, Verizon, Syniverse and

Rogers Wireless while supporting Customer Relations Management (CRM) applications

that include interfaces to inbound and outbound dialing systems.

       7.      For the past nine years I have worked as a consultant and expert witness

on cases covering TCPA issues, patent litigation, software copyright infringement and

trade secret misappropriation, software value determination, vandalism, and sabotage of

application programs. I have testified both in deposition and in court.

       8.      A copy of my curriculum vitae is attached hereto as Exhibit A.

       9.      I have not authored any publications in the past 10 years.

       10.     In the past nine years, I have been retained to provide deposition

testimony as an expert for both Defendant(s) and Plaintiff(s) in the following matters:

Shamblin v. Obama for Am., No. 8:13-cv-2428 (M.D. Fla.); Eisenband v. Schumacher

Automotive, No. 9:18-cv-80911 (S.D. Fla.); Diaz-Lebel v. Target, No. 0:17-cv-05110 (D.

Minn.); Garcia v. Target, No. 1:16-cv-2574 (D. Minn.); Jackson v. Palm Beach Credit

Adjusters, No. 9:18-cv-80124 (S.D. Fla.); Williams v. Bluestem, No. 8:17-cv-1971 (M.D.

Fla.); Wilson v. Badcock, No. 8:17-cv-02739 (M.D. Fla.); Schaevitz v. Braman Hyundai,

No. 1:17-cv-23890 (S.D. Fla.); Green-Mobley v. Capital One Auto Finance, No. 3:17-cv-

764 (S.D. Fla.); Carpenter v. World Omni Financial, No. 01-18-0000-6972 (A.A.A.);




                                             3
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 95 of 153




Buja v. Novation Capital, LLC., No. 9:15-cv-81002 (S.D. Fla.); Kalmbach v. National

Rifle Association of America and InfoCision, Inc. No. 2:13-cv-01533 (W.D. WA); Goins

v. Walmart and Palmer Recovery Attorneys, No. 6:17-cv-00654 (M.D. Fla.); Reyes v.

BCA Financial Services, No. 1:16-cv-24077 (S.D. Fla.); Jacobs v. Quicken Loans Inc.,

No. 15-cv-81386 (S.D. Fla.); Cook v. Palmer Reifler & Associates, No. 3:16-cv-00673

(M.D. Fla.); Ameranth v. Six Continents Hotels, No. 09-CV-3819 (Ga. Super. Ct. Dekalb

Cnty.); Couser v. Cucamonga Valley Medical Group, No. 5:14-cv-01528 (C.D. Cal.);

Couser v. Dish One Satellite, No. 5:15-cv-02218 (C.D. Cal.); Datamaxx Applied Techs. v.

Computer Projects of Ill., No. 4:09-cv-435 (N.D. Fla.); Comprehensive Health Care

Systems of the Palm Beaches v. M3 USA Corp., No. 16-cv-80967 (S.D. Fla.); Lutman v.

Harvard Collection Servs., No. 2:15-cv- 257 (M.D. Fla.); Moricz v. Google, No. 10-CV-

01240-RSL (W.D. Wash.); Nece v. Quicken Loans Inc., No. 8:16-cv-02605 (M.D. Fla.);

PCS4Less v. Go Mobile, No. 09- 380-CZ (Mich. Cir. Ct. Washtenaw Cnty.); Preman v.

Pollo Operations, No. 6:16-cv-00443 (M.D. Fla.); Resource Acquisition & Mgmt. Servs.

v. Mathews, No. 09-CA 14536 (Fla. Cir. Ct. Hillsborough Cnty.); Florida v. Poole, No.

09-CF-016786 (Fla. Cir. Ct. Hillsborough Cnty.).


                                      Compensation


       11.     I am being compensated at the rate of $350 per hour for my study and

analysis in this case, as well as $300 per hour for travel and $400 per hour for testimony.

My compensation is not dependent on the outcome of this matter.



                         Documents Reviewed and Assumptions

       12.     In connection with preparing this Report, I have reviewed the materials


                                            4
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 96 of 153




identified in Paragraphs 15 to 79 below; Complaint for Damages and Injunctive Relief,

Daniel Berman v. Freedom, Fluent, et. al., February 19, 2018; Second Amended

Complaint for Damages and Injunctive Relief, Daniel Berman v. Freedom, Fluent, et. al.,

October 30, 2018 (“SAC”); the case docket for Berman, as of 12/26/2018; Expert Report

of Anya Verkhovskaya (“Verkhovskaya Report”), dated December 7, 2018; Stipulated

Protective Order For Standard Litigation, Daniel Berman v. Freedom, Fluent, et. al.;

Affidavit of TCPA Prior Express Written Consent by Mitenkumar Bhadania, D.E. 16-1;

Declaration of Daniel J. Barsky, Esq. In Support of Defendants’ Motion to Compel

Arbitration, D.E. 16-2; Second Amended Complaint – unredacted, D.E. 90-4;

Defendants’ Notice of Motion and Motion to Dismiss, D.E. 94; Declaration of Daniel J.

Barsky in Support of Motion to Dismiss, D.E. 94-2; Defendant’s Reply in Support of

Motion to Dismiss, D.E. 104; Declaration of Mitenkumar Bhadania in Support of Reply

Motion, D.E 104-1; Declaration of Brian P. Astrup, Esq. and Exhibits, D.E. 104-2,3; the

Expert Report of Ken Sponsler, dated 7/22/2016, Newhart v. Quicken Loans; and the

Declaration of Dr. Debra J. Aron, dated 8/18/2014, Balschmiter v. TD Auto Finance; as

well as the following Source data files:

         a.   FLUENT_000441.csv
         b.   FLUENT_000441.xls
         c.   LEADSCIENCE_000586.csv
         d.   LEADSCIENCE_000676.txt
         e.   LEADSCIENCE_000676.xlsx
         f.   LEADSCIENCE_000677.csv
         g.   LEADSCIENCE_000677.txt

       13.     It is my practice to regularly research and follow developments in the

telecommunications industry. This includes, but is not limited to: review of significant

FCC orders; review of TCPA cases and rulings; routine communication with former




                                           5
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 97 of 153




telecom associates; comparison of opinions set forth by other TCPA experts;

communication with vendors who provide TCPA-related data services; regular review of

industry blogs, news feeds and user groups, such as the Association of Credit and

Collections Professionals (ACA International) and the Bates Group; and regular research

into statistics and trends related to the telecom industry. This review and research has

also informed and supported my opinions.

                                        Methodology


       14.     The methodology that I have employed in producing my opinions and this

report is based on my business experience in telecommunications, my experience as an

expert with other TCPA-related cases, my education and training, and my review of

documents and data relevant to this case, as cited above and throughout this report. Based

on my experience and that review, I developed hypotheses regarding Verkhovskaya’s

data analysis and her opinions regarding identification of telephone number users and

subscribers – in support of the objectives for which I was engaged. Those hypotheses are

fundamental foundations of each of the opinions that I will detail in this report. I have

tested and confirmed my hypotheses using a combination of related documentation,

research, data analysis, and experience – similar to the techniques that I have used during

my career as a telecommunications system architect. I have analyzed the results of my

analysis and testing, and used the results of that analysis to form my opinions and

document them in this report.


                                    Statement of Opinions

       15.     Based on my methodology, including analysis and review of case-related

materials, it is my opinion that:


                                             6
    Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 98 of 153




            A. Verkhovskaya cannot accurately identify telephone numbers that were on

                the National Do Not Call Registry as of the date(s) that calls or texts were

                allegedly placed to those numbers.

            B. Analysis of the Leads files performed by Verkhovskaya to determine invalid

                first and last names and other purported anomalies produced results that are

                completely unreliable and unsupported.

            C. If a set of telephone numbers contained in the proposed class(es) could be

                identified, any attempt to accurately and reliably identify the subscribers

                and/or users of those numbers – particularly a number of years in the past –

                will require a detailed, account-by-account and number-by-number

                investigation and analysis across various third-party sources, including,

                amongst other potential sources, cell phone carriers and the individual

                subscribers and users.


                                         Case Background

          16.     From my review of the SAC, I understand this case concerns calls and

texts allegedly made on behalf of Defendants Freedom Financial Network LLC and

Freedom Debt Relief LLC, based on leads allegedly provided by Defendant Fluent, Inc.

Plaintiff claims to have received calls and texts to his cellular phone from Defendants as

early as December 26th, 2017, and as late as February 14th, 2018 (SAC at ¶¶ 85-148). In

addition to his individual claims, Mr. Berman proposes to bring his claim on behalf of

two classes1:




1
    SAC at ¶¶ 217, 219


                                               7
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 99 of 153




    Cellular Telephone Class: All persons in the United States to whom: (a)
    Defendants, any of them and/or a third party acting on any of their behalf, made a
    call or sent a text message; (b) to a cellular telephone number; (c) using an ATDS
    or an artificial or prerecorded voice; (d) in order to market Freedom’s products;
    (e) during the period that begins four years before the filing of the original
    complaint in this matter and ends on the first day of trial.

    And

    DNC Class: All persons in the United States to whom: (a) Defendants, any of
    them and/or a third party acting on any of their behalf made a call or sent a text
    message; (b) to a residential telephone number listed on the NDNCR for at least
    31 days before at least two of such communications in a 12-month period; (c) in
    order to market Freedom’s products




                                        8
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 100 of 153




                                 Discussion of Opinions

       17.     Opinion A. Verkhovskaya cannot accurately identify telephone numbers

that were on the National Do Not Call Registry as of the date(s) that calls or texts were

allegedly placed to those numbers.

       18.     Verkhovskaya explains that she sampled a portion of 730,000+ Lead

Science called numbers (Verkhovskaya Report at ¶ 37), which actually represents both

voice calls and text messages. The sample size that she determined to be “adequate” was

16,270 telephone numbers (“16270 Sample”) (Id. at ¶ 37). Verkhovskaya’s technique is

to perform various analyses against the 16270 Sample – which represents approximately

two percent of the total call data, and extrapolate the results of her analyses back to the

total call population using that two percent ratio (Id. at ¶¶ 37, 48). Verkhovskaya

compares the telephone numbers from the 16270 sample to the National Do Not Call

Registry (“NDNCR”), through Nexxa – one of Verkhovskaya’s data vendors – in an

attempt to identify telephone numbers that were registered on the NDNCR at the date(s)

of alleged calls or texts placed to those numbers (Verkhovskaya Report at ¶¶ 38-43).

Verkhovskaya purports that 4,533 telephone numbers out of her sample “had been listed

on the NDNCR at least 31 days before the date of the first call” and “received more two

or more calls in any 12-month period.” (Verkhovskaya Report at ¶¶ 42-43)

       19.     Verkhovskaya then analyzed the numbers identified to have appeared on

the NDNCR at their date(s) of alleged calls or texts, and attempted to identify those that

were business numbers as of the date(s) of their call(s) or text(s) – necessary because the

NDNCR applies only to residential telephones, but has no process in-place to prevent the

registration of business numbers. This analysis was performed by LexisNexis – another

vendor regularly used by Verkhovskaya (Verkhovskaya Report at ¶¶ 44-49).


                                            9
    Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 101 of 153




           20.     Verkhovskaya’s DNC analysis was defective at several levels. As is often

the case, Verkhovskaya does not divulge any supporting information regarding data

processing performed by her vendors. In this case, there is no description of the specific

service provided by Nexxa to purportedly identify the historic status of telephone

numbers against the NDNCR. There is also no information provided to support the

accuracy of the Nexxa service used by Verkhovskaya.

           21.     Even if a service such as Nexxa’s is able to identify telephone numbers

that existed on the NDNCR as of the date of alleged calls or texts, the procedures used to

add and maintain registries in the NDNCR do not prevent registry entries that were

created by someone other than the current subscriber or authorized user of the registered

number.

           22.     When creating NDNCR entries through the FTC’s website2 the user must

only satisfy a basic, three-step process: (1) specify up to three phone numbers to be

registered, and an email address (2) verify the phone number(s) and email address are

correct, and (3) open the specified email account, and click on a link provided in an email

from donotcall.gov – thus registering the phone number(s). After clicking the link, the

user is directed to a web page with a confirmation message. Throughout this process,

there are no validations to ensure that the web user is actually associated with the

telephone numbers being registered. There is no verification that the email entered is in

any way associated with the phone number(s) being registered. And there are no

instructions, directives or restrictions stating that the web user must be the subscriber or

authorized user of the phone number(s) being registered. In fact, since the website allows

up to three telephone numbers to be registered in a single transaction, it effectively
2
    https://www.donotcall.gov/register/reg.aspx


                                                  10
    Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 102 of 153




invites its users to register numbers on behalf of others. In short, anyone with access to

the internet, and access to an email account, may register ANY telephone number that

they wish with the National Do Not Call registry.

        23.    It is well known in the TCPA arena that telephone number reassignments -

in which a subscriber drops her or his number, and that number is subsequently

reassigned to another subscriber/user – creates significant problems with identifying

current or historic subscribers or authorized users of telephone numbers. FCC Chairman

Ajit Pai has commented that “over 37 million telephone numbers are reassigned each

year”.3 Recognizing the problems related to number reassignment, some data sources,

such as the NDNCR, have implemented measures in an attempt to keep their data current.

The FTC uses vendors to perform a hygiene process on its DNC registrations, in which

existing registrations for telephone numbers that have been reassigned to new subscribers

are removed from the NDNCR. However, these processes are not without their

limitations. As explained in the Expert Report of Ken Sponsler, in Newhart v. Quicken

Loans (“Sponsler Report”), the Do Not Call Improvement Act of 2007 specifies that

NDNCR entries are to have no expiration date. To alleviate the problem of unexpired

registrations for numbers that have been reassigned, Sponsler’s company, PossibleNOW,

performs a hygiene process to remove registrations for reassigned numbers from the

NDNCR on behalf of the FTC and FCC. However, this hygiene process only removes

landline telephone numbers, and there is no reliable data source to track disconnects and

reassignments of mobile telephone users. Sponsler continues to explain that there have

effectively been no removals or updates of wireless numbers from the NDNCR since its

3
 DISSENTING STATEMENT OF COMMISSIONER AJIT PAI Re: In the Matter of Rules and
Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278,
WC Docket No. 07-135 at 3.


                                              11
    Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 103 of 153




inception in October 2003.4 Thus, there is no attempt to remove registrations from the

NDNCR for any wireless number that has been reassigned to a new owner. And with 37

million number reassignments each year, the NDNCR is clearly replete with invalid DNC

registrations.

        24.      There is also further evidence that even with hygiene processes in place to

remove expired landline registrations, the registries on the NDNCR are not reliable. For

example, my current landline telephone number – 860-XXX-7668 – was assigned to my

account in October 2017, and I have been the subscriber of that number since then.

However, my telephone number has been registered with the NDNCR since September

19, 2007. This means that during the 14 month period that I have subscribed to this

number, a DNC registration has been active, which was established by someone (not

even necessarily a previous subscriber) more than 11 years ago. This also means that

telemarketing calls to my number during that 14 month period (and possibly longer)5

would be the object of TCPA/DNC violations, and calls to my number would be reported

as violations by processes such as those used by Verkhovskaya, even though I have never

registered my number with the NDNCR.

        25.      Next, Verkhovskaya states that she processed the 4,533 do not call

numbers, in order to determine if any of those numbers were “identified as business

numbers during the relevant timeframe” using “a specialized query based upon

LexisNexis’ proprietary aggregated data sources” (Verkhovskaya Report at ¶ 44). The

purpose of this analysis was to eliminate any 4,533 do not call numbers that were

4
  Sponsler Report at ¶ 9.h
5
  If multiple parties subscribed to my number before it was assigned to me, there is no guarantee that
the subscriber who relinquished the number immediately before I became the owner had been the one
to register the number with the NDNCR either. So calls to the prior subscriber of my number could also
have been erroneously reported as DNC violations.


                                                  12
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 104 of 153




classified as business numbers at the date of the call(s) or text(s), since the NDNCR

registrations are intended to prevent calls only to residential numbers.

       26.     Verkhovskaya’s analysis of the 4,533 do not call numbers to determine

their business/residential status was defective at several levels. First, the LexisNexis

process identified none of the 4,533 telephone numbers as business numbers during the

relevant timeframe. Verkhovskaya’s only acknowledgement of this condition was to state

that “This is unusual, in my experience” (Verkhovskaya Report at ¶ 48). Although

Verkhovskaya acknowledged that it was unusual to have none of the 4,533 numbers

identified as business, she made no attempt to explain the aberration, and made no

attempt to investigate any alternative analysis that might produce results more in line

with expected results. Instead, Verkhovskaya simply accepts the results and moves on.

       27.     Verkhovskaya then extrapolates the questionable results to the entire

population of call data, and purports that, since all 4,533 do not call numbers appear to be

residential, and those calls represent 28 percent of her sample, then 28% percent of the

total call population – or 203,462 calls – must have been residential numbers.

Verkhovskaya would have us believe that out of nearly three quarters of a million

telephone numbers, not a single one was a business number that was also on the NDNCR.

In other words, using unsound statistical analysis, Verkhovskaya purports that calls were

placed to more than 200,000 residential telephone numbers, based on a sample of just

4,533 numbers – which represent just 0.6 percent of the total population of telephone

numbers.

       28.     Verkhovskaya also never addresses the question of what constitutes or

defines a business number. When describing the process used with LexisNexis’




                                             13
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 105 of 153




undisclosed, proprietary data sources, Verkhovskaya provides no specifications or criteria

used to differentiate between business and residential numbers. Verkhovskaya also states

that she has “utilized LexisNexis services in dozens of court-approved settings and found

LexisNexis’s information to be reliable” (Verkhovskaya Report at ¶ 44). But

Verkhovskaya never states that she has ever actually used this specific LexisNexis

service to identify residential/business distinctions, or whether she has simply utilized

other LexisNexis services, such as address identification. And Verkhovskaya provides no

evidence of LexisNexis’ reliability, other than her assurance that she “found LexisNexis’

information to be reliable” (Id. at ¶ 44).

       29.     For other services that LexisNexis provides (e.g. name and address

identification based on telephone number) that I have analyzed in prior cases, it has been

revealed that LexisNexis cannot provide reliable date ranges. For example, LexisNexis

may receive a specific telephone number, and report that that number was associated with

John Smith for a certain date range. But the dates that LexisNexis typically provides are

specified as first seen date and last seen date. According to LexisNexis, the First and Last

Seen dates correspond to the time periods when the source used by LexisNexis published

the record, and not necessarily the time period for which the number was actually

associated with the identified party (see ¶ 47 below). As such, when LexisNexis identifies

that a given telephone number has a residential or business designation at a specific date,

this is nothing more than an approximation.

       30.     It is also noteworthy that the NDNCR specifies that “The National Do Not

Call Registry is only for personal phone numbers. Business-to-business calls and faxes




                                              14
    Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 106 of 153




are not covered”6, but here also there are no specifications or criteria of the FTC’s

definition of a business number. A business telephone number could be one that is

classified as a business account with that number’s carrier, or a business number might be

a number on a residential account, that the subscriber uses as their business contact

number. And since neither LexisNexis or the FTC’s NDNCR provide any such definition,

it is my opinion that Verkhovskaya’s analysis cannot accurately identify business

numbers that the FTC intended to be kept off their DNC Registry, and that her results

may very likely include numbers that were not eligible for DNC protection.


          31.    Opinion B. Analysis of the Leads files performed by Verkhovskaya to

determine invalid first and last names and other purported anomalies produced results

that are completely unreliable and unsupported.

          32.    In her Lead Files Analysis, Verkhovskaya attempts to question the validity

or authenticity of the “Lead” data in the Fluent and Lead Science (“LS”) lead files, which

consist of various identifying data for leads who registered via web sites. This data in the

Fluent lead file includes First and Last Names, registration date, street address, city, state,

zip, email, telephone number, and IP address. The LS lead file includes similar but fewer

fields.

          33.    Verkhovskaya first explains that her understanding is that the quality of

the Fluent lead file is better than that of the LS file, so she chose the most “conservative”

approach, and analyzed names from the LS lead file (Verkhovskaya Report at ¶ 52).

Since her objective was ostensibly to demonstrate problems with the quality of the names

6
 National Do Not Call registry – Basics, at https://www.consumer.ftc.gov/articles/0108-national-do-not-
call-registry#basics




                                                  15
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 107 of 153




and other data in these files, a true conservative approach would have been to analyze the

Fluent file that she understood to have better quality data. Instead, she chose to analyze

the file that believes has poorer quality data, apparently in an attempt to report a greater

degree of so-called “problem” data.

       34.     Verkhovskaya reports that she analyzed first and last names from the LS

lead file, and found “that names and addresses were outside of the industry standards.

While it is common to have a small number of records with garbled or blank data

(approximately 3% to 5%), it is uncommon to have greater than 50% of names and/or

addresses to be garbled, invalid and/or blank—as in LS Leads Appended Records”

(Verkhovskaya Report at ¶ 54).

       35.     Verkhovskaya provides no basis for her claim that a three to five percent

rate of garbled or blank data is common or acceptable, and she provides no basis for her

claim that a fifty percent rate of garbled or invalid or blank data is outside industry

standards. For example, Verkhovskaya states that “It is not common, however, to find a

large number of records with text that is not recognizable as names” (Verkhovskaya

Report at ¶ 55). This vague claim provides no perspective of what would be an acceptable

or common number of records with invalid data. Neither does Verkhovskaya provide any

evidence that she has ever analyzed any similar types of lead data (such as the leads

collected in this matter) that would contribute to her insight that the data variations were

acceptable or not. There is no mention of whether Verkhovskaya took into account the

type of website and circumstances used to collect the lead data, since the leads might

have a tendency to provide just enough valid information to be eligible for sweepstakes

or rewards, but leaving other information blank or obfuscated to avoid being fully




                                            16
    Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 108 of 153




identified. And Verkhovskaya provides no reference to the purported industry standards

that she used to determine that the lead data was uncommonly garbled, invalid or blank.

           36.     From my experience with Telecom companies, working with call center

personnel fielding calls from customers, developing CRM applications to collect

customer data, and reviewing customer data from TCPA cases, I am well aware that there

are an abundance of unusual first and last names, and that customer names seem to

become more unusual and more creative every day. While Verkhovskaya has not cited

any standards or guidelines for the names in the lead data that she found to be invalid, I

was able to refer to a number of resources to compare against the so-called name errors

found by Verkhovskaya. As examples:

           a.      Verkhovskaya lists “Jefff” as an invalid first name7, yet I was able to find

                   Facebook pages for a “Jefff Rodland” and “Jefff Petty”. While it might be

                   argued that Facebook is not an authoritative resource for name definitions

                   (keeping in mind that Verkhovskaya provided no authoritative sources), it

                   also makes sense that if Jefff Rodland creates a Facebook page with his

                   first name spelled as such, then he is certainly apt to use that spelling when

                   registering on websites such as those used by Defendants.

           b.      Similarly, Verkhovskaya reports “Jf” as invalid, but when searching

                   Facebook using the phrase people named “Jf”, results are returned for “JF

                   Clark”, “JF Schneider”, “JF Tibio”, “JF Aegerter, and even “JF Kennedy”.




7
    Verkhovskaya Report Exhibit D – Listing of Invalid First Names


                                                    17
    Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 109 of 153




        c.      “Iya” is listed as one of Verkhovskaya’s invalid first names, but the online

                site babycenter, which advertises itself as the world’s number one digital

                parenting resource, lists Iya as a girl’s name that means Violet Flower.8

        d.      Verkhovskaya would also have us believe that “JC” and “Ai” are invalid

                first names. However, the U.S. census reports both of those names among

                its most commonly found male and female first names from the 1990

                census.9

        e.      Last names reported by Verkhovskaya fare no better when compared to

                available resources. Just a few of the invalid last names reported by

                Verkhovskaya but found in reliable resources include “Yu”, “Ng”, “Yee”,

                “Yi”, “Yoo”, and “Ye”.10 But the 2010 U.S. Census reports the following

                approximate occurrences of these purportedly invalid last names across the

                U.S.: Yu: 52,000 occurrences; Ng: 31,000; Yee: 20,000; Yi: 18,000; Yoo:

                13,000; and Ye: 9800.11 And these examples are just the more frequently

                occurring names that Verkhovskaya reported as invalid, with many other

                purportedly invalid names appearing on the census results.

        f.      Verkhovskaya also identified many examples of invalid last names that are

                more obscure, but that still can be identified as valid names. For example,

                “Aee” is noted as an invalid last name by Verkhovskaya, but according to

                Forebears – a website specializing in genealogical data – there are 9



8
  BabyCenter LLC at https://www.babycenter.com/baby-names-iya-52405.htm (last visited 12/26/2018)
9
  https://www2.census.gov/topics/genealogy/1990surnames/dist.male.first and
https://www2.census.gov/topics/genealogy/1990surnames/dist.female.first (last visited 12/20/2018)
10
   Verkhovskaya Report Exhibit E – Listing of Invalid Last Names
11
   names.zip file, which contains Names_2010Census.csv and Names_2010Census.xls, found at
https://www2.census.gov/topics/genealogy/2010surnames/


                                               18
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 110 of 153




                people in the U.S. with the last name Aee.12 Similarly, Verkhovskaya

                identified “Aia”, “Bb”, and “EIO” as invalid last names, but Forebears

                identifies 66 owners of the name Aia in the U.S., 16 people with the last

                name Bb, and 13 people with the last name Eio.

        37.     Verkhovskaya’s findings of invalid names fails to consider other obvious

factors, such as reporting “Annettte” as an invalid first name, when it may be a simple

typo of the name “Annette”. In this example, a lead record is found with the name

Annettte Maples, which Verkhovskaya’s mysterious standards would flag as invalid.

However, further inspection of the data reveals no other unusual signs. The street address

(XXXX13 new center rd), city/state/zip (Hartselle, AL 35640), email address

(annette.maples50@mail.com) and telephone number (256-318-XXXX14) all appear to be

normal. The zip code provided is the correct zip code for the given street address, city

and state according to the U.S. Postal Service15 and the area code and exchange (256-

318) for the given telephone number corresponds to an exchange in Decatur, AL16 – just

a few miles from Hartselle, AL as provided by the lead.

        38.     Verkhovskaya provides an example of “duplicate” records created months

apart, where all information, including typos, capitalizations, spacing, misspellings, extra

characters, punctuation, etc., are all identical. The only difference is the IP address,

implying that such records somehow were illegitimately duplicated (Verkhovskaya


12
   https://forebears.io/surnames/ (last visited 12/22/2018)
13
   redacted
14
   redacted
15
   Zip code by address https://tools.usps.com/zip-code-lookup.htm?byaddress
16
   Local Calling Guide at
https://www.localcallingguide.com/lca prefix.php?npa=256&nxx=318&x=&ocn=&region=&lata=&lir=&s
witch=&pastdays=&nextdays



                                                19
                 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 111 of 153




               Report at ¶ 61.a).

                         39.      However, the Fluent data is full of records where leads registered multiple

               times with the same info, sometimes from the same location (IP), sometimes from

               different locations. Defendant’s entry rules effectively invite multiple entries/registrations

               from the same person, as demonstrated by the Sweepstakes-a-Month 2018 Sweepstakes

               Official Rules, which state that “There is a daily limit on the number of Entries for each

               Monthly Drawing per person of three ?Entries per person, per day” while also specifying

               that there are multiple opportunities to enter in Sweepstakes that run month-to-month.17

               Here’s an example where the same person appears to have registered 5 times on different

               dates with all data identical – as did thousands of leads - without problems of typos,

               capitalizations, spacing, misspellings, extra characters or punctuation. In this case, it

               appears that this lead simply registered multiple times from various locations, using the

               same consistent information.



First   Last         Date         Address           City       ST   Zip     Email                     Phone    IPAddress
                     9/29/2017
Amber   Brazee             4:12   5 Christina ave   Grottoes   VA   24441   amberbrazee86@gmail.com   540560   192.168.100.48
                      2/8/2018
Amber   Brazee             7:36   5 Christina ave   Grottoes   VA   24441   amberbrazee86@gmail.com   540560   66.87.82.111
                      1/2/2018
Amber   Brazee            20:56   5 Christina ave   Grottoes   VA   24441   amberbrazee86@gmail.com   540560   172.24.32.94
                     3/23/2018
Amber   Brazee            14:22   5 Christina ave   Grottoes   VA   24441   amberbrazee86@gmail.com   540560   66.87.82.111




               17
                    https://www.sweepstakesamonth.com/path.html?p=rules.htm (last visited 12/22/2018)


                                                                     20
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 112 of 153




       40.     Verkhovskaya seems to hold the opinion that it’s unusual or notable that

there are multiple records with the same lead name and phone number, created months

apart, with different addresses and IP locations, as she displays with her example of

Aaron Gittens, who registered with the same street address in Virginia and Wisconsin.

But she doesn’t seem to account for simple data entry errors on the part of the website

users. Could it be that lead Gittens spends time both at his home in Wisconsin and away

at college in Virginia, and inadvertently entered his home street address while away at

college?


       41.     A Geolocation comparison was performed by Verkhovskaya, in which she

apparently compared the location based on the IP address from lead records to the street

address location, and provides statistics based on the purported distances between the two

locations (Verkhovskaya Report at ¶¶ 62-63). Verkhovskaya provides no identification of

the IP location service that she used, nor does she describe any technique or service or

parameters used to compute the distance between the two locations. She also provides no

justification or explanation why the distances might be significant. Even if registrations

result in a street address that is thousands of miles away from the IP location where the

registration was performed, this should be a fully expected and normal condition. When a

website registration is performed, there are no instructions or required edits that force the

user to enter a street address that is in the vicinity of where they are currently located –

and there is certainly no reasonable expectation that this should be the case. If Aaron

Gittens registers while away at college in Virginia, but enters his home address in

Wisconsin, then naturally his Virginia IP address will translate to a location several

hundred miles from his home address.



                                             21
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 113 of 153




       42.     Opinion C. If a set of telephone numbers contained in the proposed

class(s) could be identified, any attempt to accurately and reliably identify the subscribers

and/or users of those numbers – particularly a number of years in the past – will require a

detailed, account-by-account and number-by-number investigation and analysis across

various third-party sources, including, amongst other potential sources, cell phone

carriers and the individual subscribers and users.

       43.     As previously described, since Plaintiff appears to seek to represent

putative classes that include all persons in the United States who received a call and/or

text messages, I understand that Plaintiff seeks to represent both subscribers and users of

telephone services over a period of almost five years.

       44.     As I explain below, based on my knowledge, experience and review of

materials associated with this case, it is my opinion that any attempt to accurately and

reliably identify the subscribers and/or users of any cell phone numbers called (or texted)

by Defendant(s) will require a detailed, account-by-account and number-by-number

investigation and analysis across various third-party sources, including, amongst other

potential sources, cell phone carriers and the individual subscribers and users. This is

primarily because there are no reliable services and data resources available, either

publicly or commercially, to identify such persons accurately through a single, uniform

method or process. Rather, apart from individual or entity subscribers themselves, the

various cell phone carriers are, in my opinion, the only other potential sources of

information about historic subscribers for a particular cell phone number. But, as I

discuss below, the cell phone carriers do not always have complete and accurate historic

subscriber information dating back to February 2014.          In addition, carriers do not



                                             22
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 114 of 153




generally maintain information about historic users of a particular cell phone number as

of specific dates. That information, in my opinion, resides with the subscriber(s) and/or

user(s) of a particular number as of the date of a challenged call. And it will be

demonstrated that my opinions regarding the inability to accurately identify historic users

and subscribers is shared by other reputable experts, by prior case rulings, and by FCC

Chairman Ajit Pai.

       45.     In my opinion, to attempt to identify historic subscribers and users of any

cellphone numbers called - via traditional call or text - by Defendant during the five year

period at issue, a call-by-call and number-by-number process must be undertaken.

       46.     Cell phone services do not follow a single pattern of ownership and use.

Some cell phone accounts may have only one subscriber, who is also the sole user, but

several other possible iterations exist. For example, the subscriber may not be a user of

the cell number at all, and there may be multiple authorized users of the number and one

or more of the authorized users may not be the subscriber. This often occurs in the

context of business plans (where a corporation or entity is the subscriber of a number

with one or more different users) or family plans (where a single family member is the

subscriber of an account with several different numbers used by other family members).

In some cases, a single wireless number may be shared or accessible by multiple

members of a household, and these members may not even share a common surname.

Given these and other issues, as well as the lack of a single publicly-available database,

directory, or other source accurately identifying historic subscribers and users of cell

phone numbers as of particular historic dates, it is my opinion that, any attempt to

accurately and reliably determine the historic subscriber of a given cell phone number as




                                            23
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 115 of 153




of the date of a particular call will require obtaining and analyzing records and

information from third-party sources, including, among other sources, cell phone

providers and subscribers. Those sources will, in my opinion, vary from number to

number, depending on various factors such as the date of the call and the cell phone

carrier for the number at issue. For similar reasons, it is also my opinion that the historic

user(s) of a cell phone number as of a particular date cannot be accurately and reliably

identified without obtaining information from, among other sources, the subscribers

and/or users themselves.

       47.     Public identification services and Skip Tracing: In my experience,

TCPA plaintiffs often suggest they can identify individual cell phone subscribers using

public or pay identification services or skip tracing. There are myriad publicly available

databases that purport to perform reverse phone number lookups and provide

subscriber—not user—information like name and address, and there are a number of

vendors who provide varying levels of commercial data lookups, usually via Application

Program Interfaces (API). Based on my research and my business and expert experience,

it is my opinion that these services cannot reliably and accurately identify historic cell

phone subscribers because each service is subject to significant limitations and errors.

       A.      These services are data aggregators. As a result, the reliability of these

               services is entirely dependent on the reliability of their source data. Many

               free, web-based services do not identify their data sources, and so it is not

               possible to evaluate their accuracy. Issues such as errors in data entry,

               number reassignment, and out-of-date data multiply these inaccuracies.

               Data from public records is typically available only with current values,




                                             24
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 116 of 153




                 and without the historical records that would be required to identify a

                 subscriber at a given point in time in the past when challenged calls were

                 made. This is the case for all publicly available data sources of which I

                 am aware, such as web-based reverse number lookups. As a result, these

                 services cannot assist in identifying historic subscribers.

            B. Commercial databases, such as LexisNexis, that offer paid searches to

                 businesses, do advertise historical searches of their public record

                 information.     However, those data providers must aggregate that data

                 themselves over time in order to store and produce historical results,

                 leading to inaccuracies. LexisNexis even carries the following disclaimer

                 on its web-site, specifically addressing these limitations: “Due to the

                 nature of the origin of public record information, the public records and

                 commercially available data sources used in reports may contain errors.

                 Source data is sometimes reported or entered inaccurately, processed

                 poorly or incorrectly, and is generally not free from defect. This product or

                 service aggregates and reports data, as provided by the public records and

                 commercially available data sources, and is not the source of the data, nor

                 is it a comprehensive compilation of the data. Before relying on any data,

                 it should be independently verified” (emphasis added)18. As a courtesy, a

                 partial image of the LexisNexis disclaimer is attached as Exhibit B. Upon

                 deeper inspection of LexisNexis’ various web pages, it is evident that they

                 feel the need to provide ample publication of their disclaimer. My recent


18
   See for example, LexisNexis WorldCompliance Data at
https://risk.lexisnexis.com/products/worldcompliance-data (last visited 1/3/2019)


                                                  25
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 117 of 153




                 search of their websites revealed that the LexisNexis accuracy disclaimer

                 appears in some form on more than thirty-five (35) different web

                 locations, including services that cover insurance claims, health records,

                 motor vehicle records, compliance data, and most notably – public records

                 – and search results indicate that the disclaimer appears on dozens more

                 locations that I did not verify. (See Exhibit D). LexisNexis even provides a

                 whitepaper offering services to improve the accuracy of their customers’

                 data records – including telephone numbers, names and addresses – but

                 includes their standard disclaimer warning that data provided by

                 LexisNexis is prone to errors.19 It was also quite telling to find the

                 accuracy disclaimer on LexisNexis’ Phone Finder service, which

                 purports to provide customer identity data based on phone number

                 searches.20 As one can see, LexisNexis’ own disclaimer supports many of

                 the limitations that I have already itemized regarding the lack of accuracy

                 in public and commercial data records, and that disclaimer does nothing to

                 support the accuracy or reliability of data provided by LexisNexis. And the

                 accuracy disclaimer that LexisNexis carries on their website is not unique

                 among commercial skip-tracing and public record identification vendors,

                 including well-known vendors such as MicroBilt, Experian and

                 TransUnion. MicroBilt’s accuracy disclaimer highlights some of the same

                 pitfalls that LexisNexis and I have both raised: “Public Record

19
     White Paper – A Business Case for Fixing Provider Data Issues, available at
http://techhubly.com/lexisnexis-
resources/files/A%20Business%20Case%20for%20Fixing%20Provider%20Data%20Issues WPNXR5
062-0.pdf (last visited 10/25/2018)
20
   LexisNexis Phone Finder at https://risk.lexisnexis.com/products/phone-finder (last visited 10/25/2018)


                                                   26
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 118 of 153




                   Information provided to User from or through MicroBilt is derived solely

                   from public records, which may not be 100 percent (100%) accurate or

                   complete…. Public Record Information contained herein should not be

                   used in legal proceedings; ….Be aware that Information is obtained and

                   managed by fallible sources and that for the Fee charged, MicroBilt does

                   not guarantee or insure the accuracy, completeness, timeliness, depth or

                   continuation of Information”21 (emphasis added – also, as a courtesy, a

                   partial image of the MicroBilt disclaimer is attached as Exhibit C).

                   Experian and TransUnion also carry their own disclaimers in which they

                   do not warrant the correctness or accuracy of information, products and

                   services.

           C.      In past cases, I have analyzed subscriber information by comparing results

                   from LexisNexis against six web-based reverse number services, and a

                   seventh, API-based service. In many cases, the subscriber names returned

                   by these identification services varied significantly – however, in

                   numerous examples, many of the seven search services produced common

                   subscriber results, but none of the seven services returned the same

                   subscriber name identified by LexisNexis. These variations are likely the

                   result of differing source data, errors in data entry, variations in historic

                   data, and other issues, but add doubt to the reliability of LexisNexis.

           D.      As an additional test of LexisNexis’ accuracy, I recently requested a full

                   file disclosure of all information that LexisNexis carries on my personal



21
     Microbilt User Agreement at http://www.microbilt.com/user-agreement (last visited 12/23/2018)


                                                    27
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 119 of 153




                 identity.22 LexisNexis provided me with a comprehensive 470 page report,

                 dated November 21, 2018. The report included a section titled “Phone

                 Records”, with the following description: “This section contains phone

                 listings. The first and last seen dates correspond to the time periods when

                 the source published the record, and not necessarily to the time period with

                 which you had the phone number”. The report provided several telephone

                 numbers for which I have been the subscriber. However, absent from the

                 report were ANY wireless telephone numbers that I have used. The report

                 did not list my current, primary wireless number, for which I’ve been the

                 sole authorized user since 2005. This primary number is also prominently

                 displayed on my publicly-available business website, and has appeared

                 there for nearly four years23. The full file disclosure also did not list a

                 prepaid wireless phone that I have used for the past seven months. For my

                 telephone numbers that it did list, each number was listed on multiple

                 records from multiple data sources that included conflicting dates, and

                 many of the dates provided (first seen and last seen dates) did not match

                 the actual dates that I was subscribed to those numbers – in some cases

                 being off by a number of years.

        E.       To further test the accuracy of reverse-lookup services, I recently

                 performed a web-based reverse phone search using my daughter-in-law’s

                 cell phone number. I am familiar with her number, and I know she has

22
   LexisNexis Access Your Full File Disclosure at
https://personalreports.lexisnexis.com/access your full file disclosure.jsp (last visited 12/23/2018)
23
   See archived version of http://jankostyun.com/contact-info/ captured April 7, 2015, at
https://web.archive.org/web/20150407033904/http://jankostyun.com/contact-info/



                                                   28
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 120 of 153




          been the subscriber of the cell phone service to which that number is

          assigned and that she has been the sole user of that cell phone number for

          the past 11 years. Several search sites provided no results at all. Using the

          search site spokeo.com – a site that Verkhovskaya has reportedly used in

          past cases - the phone number was found, and I paid a small fee to receive

          the report that should have returned my daughter-in-law’s name and

          address. The results of the search indicated that the current owner is

          Duane Darling, and included the names Gerald Darling and Nic Darling as

          previous owners, all at the same address in Virginia. Duane Darling is not

          the name of my daughter-in-law or anyone in her immediate family, and

          she has lived in Connecticut for the past nine years. I also performed the

          same search using an API-based service from searchbug.com, and the

          results indicated Gerald Darling as the owner at the same Virginia address

          as provided by spokeo.

    F.    In Goins v. Walmart and Palmer Recovery Attorneys – for which I

          provided an expert rebuttal report in support of Defendants – Plaintiff’s

          expert Verkhovskaya claimed that she processed the telephone number

          belonging to Plaintiff and class representative Amber Goins, using

          LexisNexis as her vendor, and that this process identified the number as

          belonging to Ms. Amber Goins. In reality, when Verkhovskaya and her

          team provided Plaintiff Goins’ telephone number to LexisNexis, the

          results that were returned included only the names “LaShante McCall”,

          “Kenia Ayala” and “Lesley Goins”. The purported identification by




                                       29
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 121 of 153




          LexisNexis was faulty in numerous ways: Plaintiff Amber Goins was

          never identified by LexisNexis as being associated in any way to the

          subject telephone number; in identifying Lesley Goins’ association with

          the subject telephone number, LexisNexis provided no data or indication

          that connected Lesley Goins to Plaintiff Amber Goins; in identifying

          Lesley Goins’ association with the subject telephone number, LexisNexis

          did not provide a date range that covered the relevant time period of the

          call(s) at issue; once Verkhovskaya received the information from

          LexisNexis regarding Leslie Goins, she deviated from her documented

          methodology, and performed a manual, individualized investigation

          against other data sources in an attempt to connect Amber Goins with

          Lesley Goins, and therefore connect Amber Goins with the subject

          telephone number. And when questioned at deposition, Plaintiff’s expert

          even suggested that she might ask Plaintiff’s counsel to help determine the

          relationship between Lesley Goins and Amber Goins. This example

          clearly shows how the usage of skip-tracing vendors such as LexisNexis to

          correlate telephone numbers to users or subscribers has been unsuccessful,

          and further exhibits the need for individualized inquiries to provide

          accurate user identification.

    G.    In another prior case for which I was engaged as an expert, the defendant

          utilized a verification service provided by Neustar that provides

          information on the connection between a name and telephone number. The

          defendant provided Neustar with the name of one of the defendant’s




                                          30
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 122 of 153




              account holders, along with the telephone number that the defendant

              believed was associated with that account holder. Neustar’s verification

              service returned a result to the defendant that the number was still in

              service, and that there was a positive match between the telephone number

              and the account holder name that was provided. However, carrier records

              subsequently revealed that the account holder had actually disconnected

              that telephone number several months before the verification was

              performed. This example demonstrates that even services provided by a

              respected telecom vendor such as Neustar can be unreliable.

       48.     Name Directories: CNAM (Caller Name) is a service coupled with caller

ID that displays a name associated with the calling phone number on the phone receiving

the call. Some plaintiffs may assert that the CNAM database is a reliable source for

subscriber data. In my opinion, it is not. The CNAM database exists for both landline

and cellular phone numbers, but its content (like other public subscriber databases) is

quite limited. Major phone carriers do not have incentives for keeping the CNAM

database accurate and up-to-date. This is because there is little demand from customers

to provide this service, and carrier participation in updating the CNAM database is

voluntary and chargeable to the carrier. Furthermore, the CNAM database, like many of

the other public data sources, only provides current subscriber information, and there is

no known historical version as would be required to identify a subscriber at a given point

in time in the past when any of the challenged calls had been placed.

       49.     Reliability of subscriber information from carriers: While cell phone

carriers are a source of historic subscriber information for a given cell phone number,




                                            31
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 123 of 153




there were many carriers during the period that dates back to February, 2014—some of

which no longer exist or have been combined with others—and their historic subscriber

records (assuming they exist) do not always accurately identify historical cell phone

subscribers. Cell phone carriers have limited capabilities and varying standards for

collecting and maintaining information on subscribers.         When a customer initially

contracts for cell phone service, the carrier’s main objective in procuring subscriber

identification is for the purposes of collecting payment. This may immediately result in

limited or inaccurate customer information being recorded on the subscribers account.

Customers might intentionally provide inaccurate contact information, or subscriber

information might be incorrectly recorded via data entry. Since cell phones are not tied

to a physical location, there are limitations in verifying that the address provided by the

subscriber is accurate. Even if the customer data initially collected and recorded is

accurate, changes to that data are common, due to actions like subscribers moving to a

new address or changing names, but neglecting to report these to the carrier.

       50.     In order to procure accurate, historical subscriber identification from

carriers via subpoena, it is necessary to identify which subset of telephone numbers

should be sent to each individual carrier for identification. Further, in order to subpoena

cell phone carriers in an attempt to identify subscribers as of some prior date, one must

first identify the specific cell phone carrier that provided service to the given telephone

number at the historical time of alleged calls. While there are resources available to

identify the current cell phone carrier for a telephone number or block of numbers, I am

not aware of any such services that can accurately identify historical cell phone carriers.

       51.     Plaintiff or Plaintiff’s expert might propose sending all telephone numbers




                                             32
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 124 of 153




to all carriers via subpoena, without regard to historical carrier ownership based on the

dates of the calls. I find this solution impractical and unreliable for several reasons.

Sending thousands of telephone numbers to smaller carriers would prove overly

burdensome for them, and could very well result in no data being provided by such

carriers. Sending the same fully-inclusive list of numbers to all carriers will also

undoubtedly result in conflicting data results, which would be effectively impossible to

resolve. For example, if all telephone numbers are sent to all carriers, Verizon and Sprint

might both respond with historic customer records for that same telephone number.

Those responses might identify different subscribers, or what appears to be the same

subscriber with different service dates, different addresses, or variations in other key

information. There would be no way, short of performing a manual investigation of all

conflicting telephone numbers, to reliably determine which carrier’s information (if

either) was correct.

       52.     Plaintiff, or Plaintiff’s expert is likely to be unaware (or unconcerned) that

the carrier ownership of numbers can change due to porting. In fact, the ported-number

data that can be downloaded by vendors to track changes in wireless status due to number

porting does not provide any identification of carrier changes as part of that porting

activity. For example, any telephone number identified as a wireless number at the date it

was allegedly called, might have been serviced by Verizon Wireless at the time of that

call, but incorrectly identified as serviced by T-Mobile (based on current ownership due

to porting) when attempting to generate a subpoena for that number.

       53.     The historical carrier ownership of telephone numbers can also change on

a larger scale due to Number Pooling. Introduced at the same time as Number Portability,




                                            33
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 125 of 153




carriers are required to participate in Number Pooling, where large blocks of telephone

numbers, usually in multiples of 1000 numbers, are donated from the control of one

carrier to another. Similar to the number portability scenario, a telephone number that

was owned at some point in the past by Verizon Wireless might now be owned by T-

Mobile, due to donation of the block containing that number to T-Mobile from Verizon.

Without a resource to identify the historical carrier ownership of numbers, a current

lookup of the carrier that owns a telephone number would not accurately identify the

correct carrier who owned that number at a given date in the past.

       54.     The volatility of carrier ownership of telephone numbers over time due to

extensive mergers and acquisitions among carriers in the wireless industry, as well as

carriers simply going out of business, also prevents accurate identification of historical

carrier ownership. Wireless carriers can be classified in two categories: Facilities-based

wireless carriers (also known as MNOs – Mobile Network Operators); and Wireless

Resellers (also known as MVNOs – Mobile Virtual Network Operators). Facilities-based

wireless carriers typically own their own network, equipment, and facilities such as

switches and radio frequencies, whereas Wireless Resellers will lease a large portion of

network, facilities, and sometimes support services (such as billing, order entry, etc.)

from a Facilities-based carrier. Although the top 5 or 6 Facilities-based carriers own a

large percentage of wireless telephone numbers and associated customers, there are still

many smaller Facilities-based carriers and Resellers in operation responsible for a

significant number of customers and wireless numbers. Currently, there are

approximately 75 Facilities-based wireless carriers in operation, as well as roughly 100




                                            34
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 126 of 153




Wireless Resellers24. Over the past several years, there are also some 35 Facilities-based

wireless carriers who are no longer in business (due to merger, acquisition, insolvency,

etc.), and more than 50 Wireless Resellers who no longer provide service. Many of these

former wireless carriers were still in business during the class period of more than four

years for this case. Based on this high volume of churn, it is likely that some of the

wireless numbers that allegedly received challenged calls during the time period in

question were owned and serviced by carriers who are no longer in business. Once again,

there is no service or database that I am aware of that would allow for the identification

of the carrier of record for those numbers at the historical date of alleged calls. And if any

of those carriers could be identified, the fact that they are no longer in business would

certainly prevent some or all of the requests to identify subscribers from being fulfilled.

        55.      Besides the need to identify the correct carrier for given telephone

numbers as of historical dates, there are still significant reasons why the subscriber

identification provided via subpoena would be highly suspect. It has already been

discussed that many wireless carriers who provided service to customers dating back to

February, 2014 are no longer in business, and as such would be unable to identify any

subscriber-related data. Carriers who are still active have their own set of limitations

related to providing accurate, historical subscriber information.

        56.      Carriers’ retention of records: Retrieving individual customer usage

information (e.g., call detail records and audit trails of text messages) directly from


24
   Both facilities-based wireless carriers and wireless resellers are described by a number of resources,
including the FCC’s Mobile Wireless Competition Report, and CTIA’s Wireless Industry Indices Report.
For a summary of current and previous wireless carriers and resellers, see Wikipedia’s List of United
States wireless communications service providers at
https://en.wikipedia.org/wiki/List of United States wireless communications service providers
and Wikipedia’s List of United States mobile virtual network operators at
https://en.wikipedia.org/wiki/List of United States mobile virtual network operators


                                                   35
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 127 of 153




wireless carriers potentially could assist in the identification of historic subscribers for

that number.       Doing so would likely require a subpoena or other records request

connected to individual cell phone numbers. Through review and analysis of these

records on an account-by-account basis, it may be possible to identify subscribers of

individual cell phone numbers. This laborious analysis would, however, be incomplete

and inaccurate. This is because the retention requirements for such types of records

among carriers are much less stringent than for landline carriers, and vary widely in the

industry. For example, the U.S. Department of Justice (DOJ) reported that Verizon

retains subscriber information for three to five years; T-Mobile for five years; and Sprint,

Nextel, and Virgin for an “Unlimited” amount of time.25 For AT&T/Cingular, the DOJ

reported that retention duration “[d]epends on length of service.” More recent reports,

such as one from the Massachusetts ACLU in 2014, indicate that those retention periods

can be even shorter – with Sprint’s retention of subscriber data reported as 18 months,

and Verizon’s retention reported simply as “more than one year”26. Also with respect to

data retention, Verizon’s privacy policy states that “Personally identifiable and other

sensitive records are retained only as long as reasonably necessary for business,

accounting, tax or legal purposes.”27, indicating that subscriber data is essentially stored

no longer than is absolutely necessary. It is also noteworthy that resellers, or subsidiaries

of larger carriers (e.g. MetroPCS as a subsidiary of T-Mobile) are likely to have their

own, different retention periods for subscriber and call records. For example, although T-
25
   U.S. Department of Justice Report on “Retention Periods of Major Cellular Service Providers” dated
August 2010, available at http://www.pcmag.com/article2/0,2817,2393887,00.asp (last accessed
12/12/2017).
26
   PrivacySOS report , dates February 9, 2914 at https://privacysos.org/blog/how-long-does-my-phone-
company-store-my-data-how-easily-will-it-give-my-info-up-to-the-cops/
27
   Verizon Wireless’ Full Privacy Policy at http://www.verizon.com/about/privacy/full-privacy-policy (last
visited 12/11/2017)



                                                   36
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 128 of 153




Mobile is reported to keep subscriber records for five years, and call detail records for up

to five years, it is my understanding that MetroPCS retains subscriber records for only six

months, and call detail records for just two years. Based on these observations, attempts

to identify subscriber ownership through carriers will encounter numerous problems,

including: the scenario where subscriber records are retained for a shorter period than call

detail records; the reality that many or all wireless carriers may not carry records back to

the date required to identify subscribers for the entire class period; and the strong

possibility that some carriers won’t have the capability to produce any subscriber records

at all for the entire class period.

          57.      Prepaid telephone services: Prepaid phones are available to customers

from a multitude of sources—traditional cell phone carriers, department stores,

convenience stores, online retailers such as Amazon, and online auction sites like Ebay,

among others. This wide variety of sellers makes collection of subscriber information

less uniform or non-existent, and further reduces the reliability of any data that is

collected by and potentially available from them. And if any subscriber information were

to be collected, the personnel recording that information – store clerks, online sellers, etc.

– are not trained or accustomed to collecting subscriber information and more prone to

erroneous or incomplete collection. There is no requirement at the federal level for

purchasers to provide any verification of name, address or other contact information. A

federal bill was introduced in 2010 to institute an identification requirement for the

purchase of prepaid mobile devices, but has never been passed into law.28 More recently,




28
     Pre-Paid Mobile Device Identification Act, S. 3427, 111th Cong. (2010).


                                                    37
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 129 of 153




a similar bill was introduced to Congress in 2016, and was also never enacted.29

        58.     And the number of prepaid phones is now a very significant portion of the

wireless landscape. According to the FCC’s Twentieth Annual Report and Analysis of

Competitive Market Conditions with Respect to Mobile Wireless, it is estimated that, as

of 4Q2016, roughly 23 percent of retail wireless connections were based on prepaid

service, versus 77 percent for postpaid accounts.30

        59.     As there is no mandated requirement that prepaid phone carriers obtain

and maintain subscriber identification data, accurately identifying individual, historic

subscribers of prepaid phone services – accounting for nearly one-quarter of wireless

phones – would be practically impossible.

        60.     Cell phone number reassignment:              The generic process used in the

mobile industry for deactivation and recycling telephone numbers creates additional

problems with the accuracy of historic subscriber data related to a number. Based on my

experience in the provisioning of mobile service, the deactivation process typically

follows this pattern: (1) a subscriber chooses to cancel service with an existing provider,

and chooses not to port their number to a new provider; (2) the service provider cancels

service and adds the telephone number to a deactivation list; (3) telephone numbers stay

inactive for a prescribed number of days, depending on the carrier, before they are

recycled and assigned to a new subscriber; and (4) after the deactivation period, the

number can be reassigned to a new subscriber.31 Typically, the carrier/service provider(s)


29
   H.R. 4886 (114th): Closing the Pre-Paid Mobile Device Security Gap Act of 2016
30
   FCC 17-126, Appendix II:Table II.B.ii, p.73
31
   According to Federal guidelines, disconnected numbers must be made available for reassignment in
90 days or less, but there is no minimum timeframe, indicating that carriers may reassign numbers in
as little as one or two days. See 47 CFR § 52.15 at https://www.gpo.gov/fdsys/pkg/CFR-2013-title47-
vol3/pdf/CFR-2013-title47-vol3-sec52-15.pdf


                                                38
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 130 of 153




will update its internal records to indicate the change of subscribership for the reassigned

number. However, many of the supplemental data sources that have been previously

discussed have a high probability of carrying outdated subscriber data. Public data

sources like those used in reverse lookup services, private data sources such as those used

by vendors like LexisNexis, the CNAM database, and even the National Do Not Call

registry all face the likelihood of including outdated subscriber data due to this

reassignment process.

        61.     And further supporting the fact that subscribers cannot be accurately

identified based on telephone numbers, including those limitations based on number

reassignment, FCC Chairman Ajit Pai himself has opined that “no authoritative database

… exists to ‘track all disconnected or reassigned telephone numbers’ or ‘link[] all

consumer names with their telephone numbers’.”32 And in support of that statement,

Chairman Pai referred to documentation from Richard Fruchterman, the Associate

General Counsel of telecom industry data leader Neustar.33 In that same opinion,

Chairman Pai noted that “over 37 million telephone numbers are reassigned each year”.34

The FCC as well has acknowledged the problem of incorrectly identifying subscribers

due to number reassignment, with its issuance of Notice of Proposed Rulemaking,

specifically addressing “the problem of unwanted calls to reassigned numbers” (FCC 18-

31, Second Further Notice of Proposed Rulemaking, released March 23, 2018, at ¶ 1). In

that same notice, the Commission points out that “Upon disconnecting his or her phone

32
   DISSENTING STATEMENT OF COMMISSIONER AJIT PAI Re: In the Matter of Rules and
Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278,
WC Docket No. 07-135 at 3.
33
   Letter from Richard L. Fruchterman, Associate General Counsel to Neustar, to Marlene H. Dortch,
Secretary, FCC, CG Docket No. 02-278, at 1 (Feb. 5, 2015).
34
   DISSENTING STATEMENT OF COMMISSIONER AJIT PAI Re: In the Matter of Rules and
Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278,
WC Docket No. 07-135 at 3.


                                                 39
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 131 of 153




number, a consumer may not update all parties who have called him/her in the past,

including businesses to which the consumer gave prior express consent to call and other

callers from which the consumer expects to receive calls.           When that number is

reassigned, the new subscriber of that number may receive unwanted calls intended for

the previous subscriber.” (Id. at ¶ 3). And the Commission further identifies the lack of

any reliable resource to identify number reassignments, which includes the inability to

identify the newly assigned subscriber of a reassigned number: “While existing tools can

help callers identify number reassignments, ‘callers lack guaranteed methods to discover

all reassignments’ ” (Id. at ¶ 5). The resulting effect of reassigning more than 100,000

telephone numbers every single day is two-fold: the inaccuracies of any data source that

purports to identify subscribers based on telephone numbers are severely compounded;

and any organization attempting to call known telephone numbers with prior consent is

destined to reach unknown parties at the receiving end of a reassignment, despite that

organization’s best intentions and practices.

       62.     Authorized user identification:         The complex, number-by-number

process of attempting to reliably and accurately identify the historic subscriber associated

with a cell phone number as of the date of a challenged call does not even begin to

address the identification of cell phone users. Because the subscriber and authorized user

of a cell phone number are not necessarily the same person, identifying the subscriber

does not mean the user has been or can be identified. Many cell phone accounts have

more than one user. For example, businesses often have a single cellular account and a

single telephone number that is shared by several employees, or multiple numbers used

by multiple employees – but the subscriber on the account might be the office




                                                40
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 132 of 153




administrator. Families often have a single cell phone account and a single cell phone

number shared by different family members, or multiple numbers that are used by

multiple family members. Sometimes, individuals in a single “family plan” are not

related and may not have the same surname. As a result, even if it were possible to use

carrier records to identify a number as belonging to an individual family plan, a core

family unit (e.g., parents and children, or even grandparents, parents, and children) would

not serve as a proxy for all potential users of that number. Typically, none of this user

information is recorded in cell phone provider records.

       63.     For example, in the case of Wilson v. Badcock, for which I was engaged as

an expert, named plaintiff Victoria Wilson has testified that she is the user of the wireless

telephone number that allegedly received calls from the defendant. But Wilson’s

Grandmother, with whom she lives, pays for that telephone service. Subscriber records

produced in that case confirmed that: Wilson’s Grandmother (Colleen Powell) is the

subscriber of the number at issue; there is no indication that anyone other than Wilson’s

Grandmother is associated with the account; the subscriber name on the account of

Colleen Powell bears no similarity to plaintiff Victoria Wilson’s name; and the subscriber

records report a subscriber address that does not match the residential address that

plaintiff Wilson described during her testimony as being shared with her Grandmother.

This example clearly describes the common occurrence in which both authorized user

names and/or addresses are not associated with their own telephone number.

       64.     It would also be foolish to dismiss the effect that scenarios such as family

plans have on the issue of user identification, since research has estimated that as many as




                                             41
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 133 of 153




75 percent of wireless subscribers are on discounted, multi-line family plans.35

        65.     As a result, in my opinion, there is no way to reliably and accurately

attempt to identify the historic user(s) of a given cellphone number as of a particular date

without, at a minimum, first obtaining information from the subscriber(s) and user(s) of

that number as of the date of the challenged call. And, given that the multiple user

scenario I have described might be combined with other scenarios, like a prepaid phone,

even this level of number-by-number analysis may be insufficient to identify subscribers

and user(s) for a given number at the time of the challenged call.

        66.     In another telling example of the unreliability of carrier records, cell phone

subscriber records were produced via subpoena in Goins for the telephone number

associated with Plaintiff and class representative Amber Goins. I reviewed the subpoena

response from MetroPCS, in which they were asked to provide subscriber information for

Plaintiff Goins’ wireless telephone number during the relevant time period. Of the

documentation produced by MetroPCS, the only subscriber during the relevant period

was identified as a person with the name LaShante McCall. Plaintiff’s name Amber

Goins did not appear anywhere in the documentation produced by MetroPCS in response

to the subpoena. Similarly, the surname Goins did not appear anywhere in the

documentation produced by MetroPCS.

        67.     Confirmation of my opinions from other sources: The opinions that I

have set forth regarding the lack of reliability in the historic identification of wireless

status of telephone numbers, the erroneous nature of identifying historic users and

subscribers associated with those numbers, and the pitfalls associated with using third-

35
   Wireless subscribers are finding breaking up is hard to do, by Andy Vuong, The Denver Post,
September 14, 2012, available at https://www.denverpost.com/2012/09/14/wireless-subscribers-are-
finding-breaking-up-is-hard-to-do/ last visited 10/19/2018


                                                42
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 134 of 153




party vendors for historic identification, are also supported by the opinions of other

reputable experts, as well as reasoning documented in prior court rulings.

       68.     For example, in the case of Newhart v. Quicken Loans (No. 9:15-cv-

81250 S.D. FL), similar issues were addressed in the expert report of Ken Sponsler (DE

123-22 9/2/2016) (“Sponsler Report”) when he rebutted the expert report of Plaintiff’s

expert for that case. When describing Plaintiff’s expert’s use of third-party vendors, Mr.

Sponsler states “Ms. Verkhovskaya has failed to identify the data sources or process used

by the third-party vendors with which she contracts…. Ms. Verkhovskaya's report does

not define any of the records and sources relied upon to determine whether a telephone

number was assigned to a cellphone on a specific date(s)” (Sponsler Report at 13).

       69.     Mr. Sponsler also points out – similar to my descriptions above – that

there are significant problems with the accuracy of third-party skip-tracing and public

identification vendors: “... Ms. Verkhovskaya has not stated (nor could she, based on her

report) that she has personal knowledge of these third-party vendors' error rate(s). Her

expert report claims that ‘[i]n [her] experience,’ these vendors ‘provide accurate and

reliable information’ ” (Id. at 15)

       70.     Mr. Sponsler does cite his own experience with vendors such as

LexisNexis and their lack of accuracy by stating “In my experience, however, when

determining the historical subscriber of a mobile telephone number, third-party vendors

such as LexisNexis have an error rate that may be as high as 85%” (Id. at 15). His

opinion on this subject is also in line with the questionable accuracy of LexisNexis results

that I described from the Shamblin case.

       71.     In the case of Balschmiter v. TD Auto Finance (No. 2:13-cv-00186 E.D.




                                            43
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 135 of 153




WI), similar issues were addressed in the declaration of Dr. Debra Aron (DE 44

8/29/2014) (the “Aron Report”) when rebutting the expert report of Jeffrey Hansen in that

case.

        72.    “In addition to web-site services, there are also reverse look-up services

available from data vendors, to which one can submit a database or list of telephone

numbers and that purport to provide a more reliable service than those available on line. I

understand that these services may obtain their information from a variety of sources

such as lists that are sold when people sign up for magazines, warranties, or other

products, or provide their names to web sites. However, these services do not provide a

way to test the reliability of their data, and indeed these services typically do not divulge

their source(s) of information. In my experience, “reverse look-up” services available

from data vendors do not purport to offer historical data on wireless subscribers with

which one can determine the subscriber or user of a wireless telephone number on a

specific date, and reliability statistics on their current data are not offered. These services

also do not warrant the information to be accurate. In one matter in which I testified, the

expert witness testifying as a class administrator testified that she believes the data from a

particular third-party reverse look-up data vendor that she intended to rely upon for

reverse lookup services was 20 to 30 percent inaccurate.” (Aron Report at 23).

        73.    Other TCPA cases have also produced decisions that confirm my opinions

regarding the problems with the practical and accurate identification of potential class

members. For example, in Sherman v. Yahoo, No. 3:13-cv-00041 (S.D. CA), the court

found that records from a cell phone provider and the use of reverse-lookup services

failed to demonstrate “an administratively feasible method of identifying the putative




                                              44
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 136 of 153




class members” (Order Granting Leave To File Surreply And Denying Motion For Class

Certification, D.E. 191 at 12).

       74.     When ruling in Jacobs (Jacobs v. Quicken Loans, No. 9:15-cv-81386

(S.D. Fla.)), the court stated “As explained by Defendant’s expert, Jan Kostyun, there is

no public database of cell phone subscribers, and private services are often inaccurate and

incomplete. (Kostyn [sic] Report ¶¶ 14-15, DE 136-1.) Additionally, even if a carrier-by-

carrier investigation was undertaken, it still would not ensure accuracy. (Id. at ¶¶ 16-19.)”

(Order Denying Class Certification at 7).

       75.     And in its decision to deny class certification in Wilson v. Badcock (No.

8:17-cv-02739 (M.D. Fla.)), the court similarly remarked that “According to Defendant's

expert, there is no public database of cell phone subscribers and private services are often

inaccurate and incomplete, and even a carrier-by-carrier investigation would not ensure

accuracy” (Wilson D. E. 102 at 6). Also in Wilson, the court refers to Verkhovskaya’s

proposal in that case to use “reverse directory database vendors and subpoenas to cell

phone carriers to identify those persons whom Defendant called” and states that her

proposal “suffers several mechanical shortcomings” (Id. at 5-6). The court continues by

describing that Verkhovskaya claims that cell phone user identification “is possible,

though one of her chief sources is the unobservable, proprietary “black box”

techniques of LexisNexis” (Id. at 6, emphasis added).


                             Reservation of Right to Amend

       76.     I reserve the right to offer additional opinions and/or to amend this report

subject to additional information I receive after issuance of the same.




                                             45
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 137 of 153




                                 Expert Report Summary

       77.     Verkhovskaya’s analysis of call data and telephone numbers for Do Not

Call violations exhibited numerous problems: non-existent supporting documentation,

guidelines or statements of accuracy in the process used by Verkhovskaya’s vendor to

determine numbers on the NDNCR at the date(s) they were called; the demonstrated lack

of controls to ensure that authorized subscribers or users have registered DNC numbers

for which they are authorized; the lack of full hygiene processes to remove DNC entries

that were registered for numbers that have subsequently been reassigned; a lack of any

specifications to determine which numbers on the NDNCR correspond to invalid

business entries; and unsound statistical techniques used by Verkhovskaya to inflate the

apparent number of Do Not Call telephone numbers, based on her extrapolation of

results. Based on these demonstrated problems, it is my opinion that Verkhovskaya’s

analysis of call data against the NDNCR is of little or no value.

       78.     It has also been demonstrated that Verkhovskaya’s analysis of the lead

data for invalid data and other anomalies produced results that are completely unreliable

and unsupported. Verkhovskaya claimed to have identified numerous examples of invalid

first and last names – yet she provided no standards or guidelines that were used in

determining their validity, and I was able to use several resources – including the U.S.

Census – to show that so many of Verkhovskaya’s results were clearly wrong. In

attempting to describe anomalies in the lead records, Verkhovskaya ignored numerous

reasons for the data conditions that she described, including simple data entry typos or

intentional obfuscation of the data by website users. And when implying that multiple

entries for the same lead might have somehow been automatically or mysteriously

generated, Verkhovskaya fails to recognize the intent of the websites used to collect lead


                                             46
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 138 of 153




data, and the fact that users were encouraged to provide multiple registrations.

       79.     Finally – based on my extensive experience with and observations of

subscriber and user data; the overwhelming obstacles described in accurately identifying

the historic users and subscribers of telephone numbers; and the concrete examples

presented of inaccurate identification – it is my opinion that any attempt to accurately and

reliably identify the subscribers and/or users of those numbers – particularly a number of

years in the past – will require a detailed, account-by-account and number-by-number

investigation and analysis across various third-party sources, including, amongst other

potential sources, cell phone carriers and the individual subscribers and users. None of

these obstacles are accommodated by Verkhovskaya’s proposed reverse append

methodology.



I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct and this declaration was executed on this 4th day of January, 2019 at

Burlington, CT.




                                                                               Jan Kostyun




                                            47
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 139 of 153




                           Exhibit A – Jan Kostyun CV

Jan Kostyun has over 35 years of experience in computer systems and software
development, enterprise architecture, and telecommunications including extensive
experience in the wireless industry. Mr. Kostyun has broad telecom experience in
both wireless and wireline disciplines. His wireless experience includes wireless
telecommunications standards, text messaging, voice and voicemail internals, and in-
depth experience with the end-to-end cellular provisioning process. His
wireline/landline experience includes development of software systems to support
business operations and provisioning of landline services, including overall
architectural knowledge of the wireline business. Mr. Kostyun is also recognized as an
industry expert in the field of Local Number Portability (LNP) and the process of
customer movement between cellular carriers, as well as significant experience in
landline number portability and number pooling. He also has a wide range of experience in database
technologies as well as data analysis. Mr. Kostyun has held senior technical positions with Bell
Telephone Laboratories, Exxon-USA, GTE and Verizon, as well as consulting positions with Informatics,
Syniverse Technologies, BusinessEdge Solutions/EMC and eComp Consultants.

His experience encompasses successful assignments in implementing eCommerce, Business
Intelligence & Telecommunications systems in the U.S. and Canada, as well as a collaborative effort
with the National Regulatory Agency of Colombia.

Mr. Kostyun’s extensive experience has enabled him to provide expert opinions, reports and analysis
in legal matters covering trade secret misappropriation, copyright infringement, software financial
valuation and damage assessment, patent infringement, and litigation involving the Telephone
Consumer Protection Act (TCPA).

Professional Experience:

2012 to present    Independent Consultant                                                    Middletown, NJ
                   Technology consulting, including
                        Expert witness representing defendant under civil case alleging violation of Telephone
                          Consumer Protection Act (TCPA). Extensive review and critique of plaintiff’s expert
                          witness reports; data analysis and research of very large call-record databases, alleged
                          call violations and ported telephone numbers; and ATDS evaluation. Preparation of
                          expert report in support of defendant, contributing to denial of class certification and
                          judgment in favor of defendants.
                        Expert consultant representing defendant in civil case alleging violation of TCPA.
                          Provided analysis and report of plaintiff telephone numbers, porting activity and
                          subscriber information.
                        Expert consultant representing defendant under class action complaint alleging
                          violation of TCPA involving text messaging/SMS activity. Provided analysis and report of
                          CTIA/Wireless Industry best practices for short code messaging campaigns.



                                                 48
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 140 of 153




                      In class action TCPA case, served as expert to provide ATDS evaluation, analysis of
                       express consent and TCPA applicability of contested texts and voice calls.
                      In class action TCPA matter, developed expert report addressing the feasibility and
                       technical aspects of identifying users/subscribers of cell phones. Also developed expert
                       report rebutting opposing expert’s data analysis and subscriber identification,
                       contributing to denial of class certification and exclusion of Plaintiff’s expert report.
                      Expert witness in class action TCPA complaint, providing in-depth analysis of National
                       and internal Do Not Call (DNC) records and very large volume call record files, and
                       critical assessment of opposing expert’s data analysis.
                      In class action TCPA case, developed expert report addressing the feasibility and
                       technical aspects of identifying users/subscribers of fax telephone numbers. Also
                       developed expert report rebutting opposing expert’s opinions regarding successful
                       completion of fax transmissions and identification of fax recipients.
                      In class action TCPA matter, developed expert report addressing the feasibility and
                       technical aspects of identifying users/subscribers of cell phones and residential
                       landlines.
                      In class action TCPA matter, developed expert rebuttal report challenging opposing
                       expert’s data analysis results of alleged DNC and wrong number calls, and addressing
                       technical aspects of identifying users/subscribers of cell phones.
                      In class action TCPA matter, performed extensive analysis of high-volume call data
                       records against internal and national DNC files.
                      In class action TCPA case, analyzed call data records, performed testing and analysis of
                       defendant’s telephone calling system and provided opinions addressing defendant’s
                       alleged use of an ATDS for telemarketing purposes.
                      In class action TCPA case, developed expert rebuttal report challenging opposing
                       expert’s data analysis methodology, and addressed technical aspects of identifying
                       users/subscribers of cell phones.
                      In class action TCPA matter, developed expert rebuttal report challenging opposing
                       expert’s data analysis results of alleged DNC violations, and addressed technical aspects
                       of identifying users/subscribers of cell phones.
                      In class action TCPA matter, developed expert rebuttal report challenging opposing
                       expert’s data analysis results of alleged DNC violations, reliability of opposing expert’s
                       data vendors, and addressed technical aspects of identifying users/subscribers of cell
                       phones.
                      In class action matter involving the Washington Automatic Dialing and Announcing
                       Device (WADAD) statute, provided expert analysis and support regarding carrier
                       records, carrier subpoena responses, and identification of wireless/landline subscribers
                       and calls within specific geographic boundaries.

2009 to 2011   Senior Consultant
               eComp Consultants                                                                 Tampa, FL
               Provided consulting on design and development of software products and wireless technology.
               Provided technology consulting and expert support for enterprise architecture, software
               engineering and telecommunications in the areas of:
                    Patent portfolio evaluation, market valuation, and prior art analysis.



                                             49
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 141 of 153




                          Patent litigation consulting for information technology in telecommunications, wireless
                           and enterprise architecture for validity/invalidity and infringement/non-infringement
                           analysis.
                          Software contract analysis for disputes involving custom software, software copyright
                           and trade secret infringement, and software valuation.
                          Functional analysis, Source Code reviews, Damage Assessment analysis and software
                           tampering evaluation.

2009 to 2010       Independent Consultant                                                         Tampa, FL
                   Collaborated with Value Partners Management Consulting firm in preparation of proposal to the
                   Colombian National Regulatory Agency for implementation of Wireless Number Portability
                   across Colombia.

Prior experience   Senior Consultant
                   BusinessEdge Solutions/EMC                                       Toronto, Ontario, Canada
                   Provided strategic and tactical guidance to Rogers Wireless, Canada’s largest wireless carrier, in
                   the successful, on-schedule implementation of Canadian wireless number portability.
                        Developed detailed specifications for Rogers’ internal business applications interface to
                           the Syniverse/Telcordia Service Management Gateway (SMG) for communication of
                           wireless port requests & responses to wireless and wireline trading partners.
                        Served as Rogers’ representative to several industry-level committees, including SMG
                           Defect Management and SMG Testing, acting as liaison between Rogers and all
                           Canadian carriers. Developed detailed specifications for acceptance and regression
                           testing of SMG for entire Canadian industry.
                        Provided integration expertise to Rogers’ application development, network administratio
                           system testing, production support, and program management teams.
                        Provided in-depth knowledge of Telcordia SMG interface, Canadian portability
                           standards (CWNPG and CLOG), Wireless to Wireline (WPR to LSR) translation
                           requirements, and post-implementation data analysis to determine customer porting
                           trends and roadblocks.

                   Senior Consultant
                   Syniverse Technologies                                                          Tampa, FL
                   Served as development specialist & subject matter expert during implementation of U.S.
                   Wireless Number Portability (WNP). Designed the reporting data warehouse and client billing
                   processes which support Syniverse’s WNP & ICC Clearinghouse product offerings.
                        Provided significant expertise in the technical internals, database design and API
                           requirements of Telcordia’s SMG platform; WNP WICIS Industry standards; InterCarrier
                           Communications (ICC) Process; Service Order Administration (SOA)/NPAC interaction;
                           and Tekelec LSMS database access.
                        Subject matter consultant to other Syniverse WNP product offerings, including Pre-port
                           Validation, Fallout Management, Wireline Porting and PortFlow Management.
                           Responsible for interaction and consulting with Sales, Business Development, Training
                           and Production Support organizations.
                        In-depth experience with Cellular Provisioning, GSM/CDMA technologies, SIM Card
                           provisioning


                                                 50
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 142 of 153




            Software Engineer
            Verizon Communications                                                           Tampa, FL
            Served as Enterprise Integration Architect for Local Number Portability (LNP) and Telephone
            Number Pooling (TNP) projects. Responsible for development of enterprise-level architecture
            and system integration of 38 major applications in order to develop and deploy Wireline LNP
            and Number Pooling capabilities for the entire former-GTE operating area.
                 Managed technical team of 30+ individual project architects, including interaction with
                    program management, functional owners, development teams, system testers and
                    production support personnel.
                 Coordinated retail and wholesale ordering, provisioning, billing and service assurance
                    business functionality.
                 Developed significant expertise in number portability network element systems
                    (Telcordia's LSMS and SOA), including low-level knowledge and direct access to LSMS
                    internal databases.
                 Directly responsible for the successful national deployment of LNP/TNP in GTE/Verizon
                    West. Maintained close working relationship with Network Engineering's TN
                    Administrator, assisting with LSMS extracts for reconciliation processes, TNP block
                    donation and block allocation processing, and creative use of LNP capabilities for special
                    customer requests.

            Senior Advisory Systems Engineer
            GTE Telephone Operations                                                         Tampa, FL
            Provided extensive systems development work as enterprise architect and development team
            project manager.
                 Developed technical specifications for numerous systems across GTE Telephone
                    Operations, primarily within the Customer Contact and Operations domains. Technical
                    specifications established the hardware, software and network architecture with
                    emphasis on a distributed, UNIX-based, client/server environment.
                 Established corporate standards for Relational DBMS products, including interaction
                    with Oracle and Informix vendors
                 Established corporate standards for UNIX hardware and operating system platforms,
                    including interaction with SUN, HP and IBM vendors.
                 Managed application development for TCOM, a distributed, IBM-based bulk mail
                    processing application
                 Application technical lead for Central Office personnel dispatch and work allocation
                    application.

            Senior Database Analyst
            Exxon Company, USA                                                             Houston, TX
            Provided database analysis and database administration in large-scale IBM environment,
            specializing in project team support, implementation of DB2/SQL and use of IBM utilities, IBM
            Dialog Management Services.

            Senior Database Analyst



                                          51
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 143 of 153



                    Ford Aerospace                                                               Houston, TX


                    Served as key member of application team for NASA contractor responsible for Shuttle
                    Simulator Reconfiguration System. Responsibilities included data analysis and database design,
                    and application lead.

                    Senior Consultant
                    Informatics, Inc.                                                            Houston, TX
                    Consulted for major oil & gas and technology clients, offering application conversions,
                    development of new systems, and application optimization. Conducted international technical
                    training classes in IBM IMS DB/DC, IBM Utilities and IBM Internals

                    Senior Systems Analyst
                    GTE Data Services                                                              Tampa, FL
                    Served as project lead and technical advisor for development of IBM/IMS-based customer billing
                    application and IBM/CICS online order-entry application. Specialized in deployment of mini-
                    computer office-automation systems.

                    Technical Lead
                    Bell Telephone Laboratories                                               Piscataway, NJ
                    Application lead for development of IBM/IMS-based Inventory Management system
                    implemented across entire Bell System.


Education:
B.S. Mathematics – Magna Cum Laude                                  Union College, Schenectady, NY
M.S. Computer Science                                               Union College, Schenectady, NY

 Wireless                   7 years     Syniverse/Telcordia Service Management Gateway (SMG), Canadian
 Communications                         portability standards (CWNPG and CLOG), Wireless to Wireline (WPR
                                        to LSR) translation, Wireless Number Portability (WNP) & WICIS
                                        Industry standards, InterCarrier Communications (ICC), Service Order
                                        Administration (SOA)/NPAC,; and Tekelec LSMS database, Wireline
                                        Porting and PortFlow Management, Provisioning, GSM/CDMA
                                        technologies, SIM Card Provisioning
 Telecommunications         25 years    Local Number Portability (LNP), Telephone Number Pooling (TNP),
                                        Telcordia's LSMS and SOA, Customer Contact, Provisioning &
                                        Operations, eCommerce applications
 Database Technology        30 years    IBM IMS Database/Data Communication; DB2/SQL database design,
                                        Performance Optimization, Query Specialist; Informix; ORACLE;
                                        Logical Data Modeling; MS Access
 Software Engineering       20 years    Enterprise integration, Order Entry/CRM, Trouble Management,
                                        Provisioning, Customer Billing, Work Allocation/Work Management,
                                        Inventory Management

Tools & Platforms


                                                  52
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 144 of 153




 Languages and tools:    IBM Assembler, FORTRAN, COBOL, C, C++, JAVA, Visual Basic, IMS
                         DB/DC, CICS, DB2/SQL, Informix, Oracle, MS Access/SQL, HTML, MS
                         Office, WordPress
 Platforms:              IBM Mainframe/370, IBM 4300, IBM 9700, IBM RS/6000, HP 9000, Sun
                         SPARC, Windows-based PC
 Operating Systems:      IBM MVS, IBM DOS/VSE, AIX, HP-UX, UNIX, Solaris, MS-DOS, Windows

 Professional:           Published article in Computerworld, 9/24/84: “IBM ISPF dialog
                         manager: More than meets the eye”


Case Experience:

Alex Jacobs et. al. v Quicken Loans, Inc.
        Jurisdiction:             U.S. District Court, Southern District of Florida
        Client:                   Quicken Loans, Inc. as defendant
        Nature of Case:           Telephone Consumer Protection Act (TCPA) violation
        Nature of Engagement: Developed expert report addressing the feasibility and
                                  technical aspects of identifying users/subscribers of cell
                                  phones. Also developed expert report rebutting opposing
                                  expert’s data analysis and subscriber identification,
                                  contributing to denial of class certification and exclusion of
                                  Plaintiff’s expert report.
        Represented by:           Goodwin Procter LLP


Amber Goins et. al. v Walmart and Palmer Recovery
      Jurisdiction:             U.S. District Court, Middle District of Florida
      Client:                   Walmart and Palmer Recovery as defendants
      Nature of Case:           Telephone Consumer Protection Act (TCPA) violation
      Nature of Engagement: Developed expert report rebutting opposing expert’s data
                                analysis, historic wireless identification and subscriber
                                identification.
      Represented by:           Shepard, Smith, Kohlmyer & Hand, P.A. / Sheppard, Mullin,
                                Richter & Hampton, LLP


Ameranth v Six Continents Hotels
      Jurisdiction:             Superior Court of DeKalb County, State of Georgia
      Client:                   Six Continents as defendant in complaint for web advertising
                                misuse and trade secret infringement of web-based concierge
                                application
      Nature of Case:           Web Advertising Analysis and Intellectual Property Litigation
      Nature of Engagement:     Consulting expert analyzing web-based advertising practices, user
                                interfaces, and development models; provided expertise in web
                                marketing, online advertising, and eCommerce technology
                                development standards, design and architecture
      Represented by:           Alston & Bird


                                                53
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 145 of 153



Carrie Couser et. al. v Cucamonga Valley Medical Group, Inc.
        Jurisdiction:            U.S. District Court, Central District of California
        Client:                  Cucamonga Valley Medical Group, Inc. as defendant
        Nature of Case:          Telephone Consumer Protection Act (TCPA) violation
        Nature of Engagement:    Served as expert to provide ATDS evaluation, analysis of express
                                 consent and TCPA applicability of contested texts and voice calls
        Represented by:          Schmid & Voiles

Carrie Couser et. al. v Dish One Satellite, LLC
        Jurisdiction:              U.S. District Court, Central District of California
        Client:                    Dish One, as defendant
        Nature of Case:            Telephone Consumer Protection Act (TCPA) violation
        Nature of Engagement:      Served as expert to provide in-depth analysis of National and
                                   internal Do Not Call (DNC) records and very large volume call
                                   record files, and critical assessment of opposing expert’s data
                                   analysis.
        Represented by:            Benesch, Friedlander, Coplan & Aronoff LLP

Comprehensive Health Care Systems of the Palm Beaches et. al. v M3 USA Corporation
      Jurisdiction:            U.S. District Court, Southern District of Florida, West Palm Beach
                               Division
      Client:                  M3 USA Corp., as defendant
      Nature of Case:          Telephone Consumer Protection Act (TCPA) violation
      Nature of Engagement:    Developed expert report addressing the feasibility and technical
                               aspects of identifying users/subscribers of fax telephone
                               numbers. Also developed expert report rebutting opposing
                               expert’s opinions regarding successful completion of fax
                               transmissions and identification of fax recipients. Provided
                               deposition testimony.
      Represented by:          Sheppard Mullin Richter & Hampton LLP

Datamaxx Applied Technologies v Computer Projects of Illinois, Inc.
      Jurisdiction:              United States District Court, Northern District of Florida
      Client:                    Datamaxx as plaintiff
      Nature of Case:            Software Copyright Infringement
      Engagement:                Prepared expert report assessing infringement of plaintiff’s
                                 software copyrights, utilizing Abstraction-Filtration-Comparison
                                 test. Provided deposition testimony.
      Represented by:            Pennington, Moore, Wilkinson, Bell & Dunbar, P.A.

Eileen Nece et. al. v Quicken Loans, Inc.
        Jurisdiction:               U.S. District Court, Middle District of Florida
        Client:                     Quicken Loans, Inc. as defendant
        Nature of Case:              Telephone Consumer Protection Act (TCPA) violation
        Engagement:                  Developed expert report addressing the feasibility and technical
                                     aspects of identifying users/subscribers of cell phones and
                                     residential landlines.
        Represented by:              Goodwin Procter LLP


                                                  54
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 146 of 153



Estrellita Reyes et. al. v BCA Financial Services, Inc.
         Jurisdiction:              United States District Court, Southern District of Florida
         Client:                    BCA Financial Services as defendants
         Nature of Case:            Telephone Consumer Protection Act (TCPA) violation
         Engagement:                Developed expert rebuttal report challenging opposing expert’s
                                    data analysis methodology, and addressing technical aspects of
                                    identifying users/subscribers of cell phones. Provided deposition
                                    testimony.
         Represented by:            Shepard, Smith, Kohlmyer & Hand, P.A.


Kevin Buja et. al. v Novation Capital LLC, et. al.
       Jurisdiction:              U.S. District Court, Southern District of Florida, West Palm Beach
                                   Division
       Client:                    Novation, as defendant
       Nature of Case:            Telephone Consumer Protection Act (TCPA) violation
       Nature of Engagement:      Developed expert rebuttal report challenging opposing expert’s
                                   data analysis results of alleged DNC violations, and addressing
                                   technical aspects of identifying users/subscribers of cell phones.
                                   Provided deposition testimony.
       Represented by:            Vedder Price, P.C.

Lori Shamblin et. al. v Obama for America et. al.
        Jurisdiction:             United States District Court, Middle District of Florida, Tampa
                                  Division
        Client:                   Obama for America and DNC Services Corp. as defendants
        Nature of Case:           Telephone Consumer Protection Act (TCPA) violation
        Engagement:               Extensive review and critique of plaintiff’s expert witness reports;
                                  data analysis and research of very large call-record databases,
                                  alleged call violations and ported telephone numbers; and ATDS
                                  evaluation. Preparation of expert report in support of defendant,
                                  contributing to denial of class certification and judgment in favor
                                  of defendants.
        Represented by:           Perkins Coie LLP

Mark Preman et. al. v Pollo Operations
       Jurisdiction:             United States District Court, Middle District of Florida, Orlando
                                 Division
       Client:                   Pollo Operations as defendants
       Nature of Case:           Telephone Consumer Protection Act (TCPA) violation
       Engagement:               Pre-trial review of text messaging procedures and data flow
                                 analysis. Provided expert report evaluating adherence to
                                 CTIA/Wireless Industry best practices for short code messaging
                                 campaigns.
       Represented by:           Akerman LLP

Michael Lutman v Harvard Collection Services




                                                 55
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 147 of 153



        Jurisdiction:               United States District Court, Middle District of Florida, Ft Myers
                                    Division
        Client:                     Harvard Collection Services as defendants
        Nature of Case:             Telephone Consumer Protection Act (TCPA) violation
        Engagement:                 Provided expert analysis of plaintiff telephone numbers, porting
                                    activity, subscriber information, and ATDS evaluation.
        Represented by:             Wilson Elser Moskowitz Edelman & Dicker LLP

Moricz v Google
       Jurisdiction:                United States District Court, Western District of Washington at
                                    Seattle
        Client:                     Michael Moricz as plaintiff
        Nature of Case:             Patent infringement of search engine software capabilities
        Engagement:                 Provided technical research into history, evolution and current
                                    state of web-based search engine design and functionality.
                                    Development of claim construction report.
        Represented by:             Schwabe, Williamson & Wyatt, P.C.

PCS4Less v Go Mobile
       Jurisdiction:                State of Michigan, Circuit Court for Washtenaw County
       Client:                      Go Mobile as defendant
       Nature of Case:              Copyright / Trade Secret on unlocking GSM/CDMA cell phone
                                    devices
        Engagement:                 Provided expert analysis of cell phone unlocking methods.
        Represented by:             Gray Robinson

Resource Acquisition and Management Services v Mathews
       Jurisdiction:           State of Florida, Circuit Court for Hillsborough County
       Client:                 Resource Acquisition and Management Services, Inc. as plaintiff
       Nature of Case:         Breach of Contract and Conversion of disputed property
                               including application source code
       Engagement:             Provided expert report assessing the value of application source
                               code. Provided deposition testimony.
       Represented by:         Rocke, McLean and Sbar, P.A.

State of Florida v Poole
        Jurisdiction:               State of Florida, Circuit Criminal Court for Hillsborough County
        Client:                     Poole as defendant
        Nature of Case:             Criminal complaint involving damage of application
                                    components
        Engagement:                 Provided expert analysis and court testimony regarding the
                                    feasibility of performing a forensic analysis of hardware and
                                    software components. Provided court testimony.
        Represented by:             Pawuk and Pawuk, P.A.

Thomas Cook v Palmer, Reifler & Associates and WALMART
       Jurisdiction:              United States District Court, Middle District of Florida
       Client:                    PRA as defendant



                                                  56
 Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 148 of 153



        Nature of Case:           Telephone Consumer Protection Act (TCPA) violation
        Engagement:               Developed expert rebuttal report challenging opposing expert’s
                                  data analysis, and addressing technical aspects of identifying
                                  users/subscribers of cell phones. Provided deposition testimony.
        Represented by:           Shepard, Smith, Kohlmyer & Hand, P.A.

Victoria Wilson v Badcock Home Furniture
         Jurisdiction:           United States District Court, Middle District of Florida
         Client:                 Badcock as defendant
         Nature of Case:         Telephone Consumer Protection Act (TCPA) violation
         Engagement:             Developed expert rebuttal report challenging opposing expert’s
                                 data analysis and methodology for identifying users/subscribers
                                 of cell phones, contributing to denial of class certification.
                                 Provided deposition testimony.
         Represented by:         Johnson & Cassidy, P.A.

Waddell Williams v Bluestem Brands
       Jurisdiction:             United States District Court, Middle District of Florida
       Client:                   Bluestem Brands as defendant
       Nature of Case:           Telephone Consumer Protection Act (TCPA) violation
       Engagement:               Developed expert report analyzing Defendant’s dialing platform
                                 and its characteristics related to Automated Telephone Dialing
                                 Systems
       Represented by:           Faegre Baker Daniels, LLP




                                               57
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 149 of 153




                 EXHIBIT 8
            [FILED UNDER SEAL]
Case 4:18-cv-01060-YGR Document 152-4 Filed 03/01/19 Page 150 of 153




                       EXHIBIT 9
      Case 4:18-cv-01060-YGR
Case 9:17-cv-81270-DMM        Document
                         Document      152-4 onFiled
                                  75 Entered    FLSD 03/01/19  Page 151 of Page
                                                       Docket 04/11/2018   153 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 9:17-cv-81270-DMM


    LAURA HILTON, ANNA NIKERINA,
    EBONIE ORR, JOHN BROOKS, and
    WHITNEY TRZUPEK, individually and                 CLASS ACTION COMPLAINT
    on behalf of all others similarly situated,
                                                      DEMAND FOR JURY TRIAL
                   Plaintiffs,

    v.

    FLUENT, LLC, and
    REWARD ZONE USA, LLC,

                   Defendants.


         PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Plaintiffs Laura Hilton, Anna Nikerina, Ebonie Orr, John Brooks, pursuant to Federal Rule

  of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily dismiss the instant action. All claims of

  Plaintiffs Laura Hilton, Anna Nikerina, Ebonie Orr, John Brooks, individually, are hereby

  dismissed with prejudice.




                                                  1
      Case 4:18-cv-01060-YGR
Case 9:17-cv-81270-DMM        Document
                         Document      152-4 onFiled
                                  75 Entered    FLSD 03/01/19  Page 152 of Page
                                                       Docket 04/11/2018   153 2 of 3




  Dated: April 11, 2018

  Respectfully Submitted,

    HIRALDO P.A.                                        LAW OFFICES OF STEFAN COLEMAN
                                                        P.A.
    /s/ Manuel S. Hiraldo                               Stefan Coleman
    Manuel S. Hiraldo                                   Florida Bar No. 00030188
    Florida Bar No. 030380                              201 S. Biscayne Blvd., 28th Floor
    401 E. Las Olas Boulevard                           Miami, Florida 333131
    Suite 1400                                          Telephone: (888) 333-9427
    Ft. Lauderdale, Florida 33301                       Facsimile: (888) 498-8946
    mhiraldo@hiraldolaw.com
    Telephone: 954.400.4713

    Counsel for Plaintiffs and the Putative Class       Counsel for Plaintiffs and the Putative Class

    KAUFMAN P.A.
    Avi R. Kaufman
    Florida Bar No. 084382
    400 N.W. 26th Street
    Miami, Florida 33127
    Tel: (305) 469-5881
    Email: kaufman@kaufmanpa.com

    Counsel for Plaintiffs and the Putative Class




                                                    2
      Case 4:18-cv-01060-YGR
Case 9:17-cv-81270-DMM        Document
                         Document      152-4 onFiled
                                  75 Entered    FLSD 03/01/19  Page 153 of Page
                                                       Docket 04/11/2018   153 3 of 3




                                  CERTIFICATE OF SERVICE

         I HEREBY CETIFY that on April 11, 2018, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record via transmission of Notice of Electronic Filing generated

  by CM/ECF.



                                                      /s/ Manuel S. Hiraldo
                                                      Florida Bar No. 030380
                                                      Counsel for Plaintiff




                                                  3
